UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 11-30-2009 ITEM 1. REPORTS TO STOCKHOLDERS. Annual Report November 30, 2009 American Century Investments International Growth Fund Global Growth Fund Emerging Markets Fund International Value Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Growth Performance 5 Portfolio Commentary 7 Top Ten Holdings, Types of Investments in Portfolio and Investments by Country 9 Global Growth Performance 10 Portfolio Commentary 12 Top Ten Holdings, Types of Investments in Portfolio and Investments by Country 14 Emerging Markets Performance 15 Portfolio Commentary 17 Top Ten Holdings, Types of Investments in Portfolio and Investments by Country 19 International Value Performance 20 Portfolio Commentary 22 Top Ten Holdings, Types of Investments in Portfolio and Investments by Country 24 Shareholder Fee Examples 25 Financial Statements Schedule of Investments 28 Statement of Assets and Liabilities 41 Statement of Operations 43 Statement of Changes in Net Assets 44 Notes to Financial Statements 46 Financial Highlights 59 Report of Independent Registered Public Accounting Firm 83 Other Information Management 84 Approval of Management Agreements 87 Additional Information 93 Index Definitions 94 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter In my first letter to shareholders of the American Century Investments funds, I invited you to contact me with your questions. I have been gratified with your response. Most shareholder inquiries to date have related to specific fund performance issues. As I noted in my individual responses, your board through the Fund Performance Committee continues to stress improved performance in our quarterly meetings with chief investment officers and fund managers. An important part of our fund performance review process is a face-to-face meeting with portfolio managers. The board traveled during the second quarter to the American Century Investments office in Mountain View, California to meet with the fund of funds and asset allocation portfolio management teams. These meetings validated the importance of thorough reviews of investment opportunities by the credit management personnel resident in that office. As a result of their efforts, American Century Investments funds were able to avoid the toxic assets that plagued many other fund families in 2008. From April through June 2009, the board conducted its annual review of the advisory contracts between American Century Investments and each fund. Our efforts involved a review of fund information, including assets under management; total expense ratio compared to peers; economies of scale; fee breakpoints that reduce shareholder costs as assets increase; performance compared to peers and benchmarks; and the quality of services provided to fund shareholders. A detailed discussion of board considerations in connection with advisory contract renewal is included annually in each funds shareholder reports. During this review, the board focuses on a detailed comparison of the competitive position of each fund and has negotiated more than 60 breakpoints or fee reductions in the past five years. The board looks forward to another year of work on your behalf and your comments are appreciated. You are invited to email me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Stocks Shook Off Early Declines The near-collapse of the global financial system in the fall of 2008 fueled the worldwide recession and credit crisis and sent investors fleeing stocks and other risky assets. In this environment, international equity markets plunged to multi-year lows on sharp double-digit losses. By mid-March, investor confidence and stock market performance showed an abrupt and surprising turnaround, triggered by a belief that the global financial system was no longer on the verge of collapse. Optimistic investors focused on early signs suggesting the global recession was easing, favoring lower-quality stocks that had been battered the most in the prior months. By the third quarter of 2009, gross domestic product returned to positive territory in Germany, France, and Japan, while industrial production and global trade levels improved in China. Meanwhile, consumer confidence improved throughout Europe, and in the United Kingdom the troubled housing market showed signs of stabilizing. After bottoming on March 9, global stock markets rallied sharply to finish the 12-month period with strong gains. With renewed confidence in equities, investors shifted funds toward riskier assets, which, combined with rising commodity prices, bolstered performance among emerging markets. Recoverys Sustainability Remained in Question Despite improving conditions, central bankers worldwide voiced concerns about the overall stability and sustainability of the economic recovery. The Bank of Japan stated downside risks remain, and European Central Bank officials stressed a recovery likely would be uneven. At the same time, officials mulled plans to reduce market liquidity, as the massive and widespread government stimulus efforts neared expiration. Meanwhile, rising unemployment dampened consumer spending, pricing data failed to support inflationary or deflationary expectations, and the Chinese government repeated concerns about overcapacity in the materials sector. If, in the coming months, consumers worldwide do not increase spending, either due to prolonged unemployment or the need to repair their net worth, additional stimulus packages may become necessary. We expect continued easy monetary and fiscal policies globally, as most central banks seek to avoid fostering a double dip recession. International Equity Total Returns For the 12 months ended November 30, 2009 (in U.S. dollars) MSCI EAFE Index 37.72% MSCI Europe Index 40.83% MSCI EAFE Growth Index 34.93% MSCI World Free Index 31.79% MSCI EAFE Value Index 40.54% MSCI Japan Index 14.01% MSCI EM Growth Index 83.97% 4 Performance International Growth Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date Investor Class 38.66% 4.52% 0.51% 7.88% 5/9/91 MSCI EAFE Index 37.72% 4.13% 1.90% 5.34%  MSCI EAFE Growth Index 34.93% 4.10% -0.46% 3.55%  Institutional Class 38.96% 4.72% 0.72% 4.99% 11/20/97 A Class 10/2/96 No sales charge* 38.30% 4.26% 0.26% 5.76% With sales charge* 30.43% 3.04% -0.33% 5.28% B Class 1/31/03 No sales charge* 37.36% 3.49%  8.01% With sales charge* 33.36% 3.32%  8.01% C Class 37.29% 3.47%  1.36% 6/4/01 R Class 37.97% 4.01%  6.99% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Since 4/30/91, the date nearest the Investor Classs inception for which data are available. (2) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 International Growth One-Year Returns Over 10 Years Periods ended November 30 Investor Class -2.47% -24.18% -14.54% 13.70% 17.45% 12.09% 27.03% 23.09% -48.67% 38.66% MSCI EAFE Index -9.67% -19.13% -12.50% 24.22% 24.19% 13.25% 28.20% 17.30% -47.79% 37.72% MSCI EAFE Growth Index -17.66% -23.61% -13.53% 20.63% 19.07% 12.14% 25.29% 22.32% -47.28% 34.93% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.41% 1.21% 1.66% 2.41% 2.41% 1.91% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return chart and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary International Growth Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The International Growth portfolio advanced 38.66%* for the 12 months ended November 30, 2009, outperforming its benchmark, the MSCI EAFE Index, which gained 37.72%. Despite the severe global recession, credit-market meltdown, and financial-sector crisis, international stocks finished the 12-month period with sharp gains. Initially, stocks plunged, as rising unemployment, shrinking industrial output, and negative economic growth rates sent investor confidence tumbling. But, by mid-March, market sentiment and stock performance reversed course quickly, as massive stimulus efforts from global central banks and governments generated optimism among investors. On an absolute basis, all sectors and nearly every country represented in the portfolio and benchmark posted positive returns for the 12-month period. Stock selection, primarily in the information technology and financial sectors, accounted for the portfolios outperformance relative to the benchmark. Japan, South Korea Were Top Countries From a regional perspective, the portfolios holdings in Japan contributed the most to relative performance, due to favorable stock selection combined with an underweight position. South Korea, a non-benchmark country, also contributed strongly to portfolio results, as the countrys economy benefited from low interest rates and government stimulus efforts at home and abroad. In particular, Hyundai Motor Co. was among the portfolios leading contributors, benefiting from the United States cash for clunkers incentive program, which helped boost sales figures for the automaker. At the opposite end of the spectrum, an underweight position in Australia and poor stock selection in Germany hurt the portfolios performance. Technology, Utilities Drove Sector Results Information technology was the portfolios top-performing sector, with stock selection driving the solid results. Our stock selection was particularly effective in the communications equipment segment, where Canadian-based Research In Motion (RIM) was the top-contributing stock. The portfolios out-of-benchmark position in RIM, the developer of the BlackBerry wireless device, was among the leading contributors for the period. Sales of the companys touch-screen Storm device, RIMs answer to Apples iPhone, gained traction after RIM resolved several software issues that emerged after the products initial launch. The portfolios utilities sector, which ended the period as the smallest weighting in the fund, also contributed strongly to relative performance, driven primarily by our underweight position. In addition, the portfolios consumer discretionary sector, among the largest-weighted segments in *All fund returns referenced in this commentary are for Investor Class shares. 7 International Growth the fund, contributed positively, with stock selection and an overweight helping performance. In addition to the positive contribution from Hyundai Motor Co., an overweight to specialty retailers boosted results. In the challenging economic environment, consumers traded down for value. Portfolio holdings such as the U.K.s Kingfisher (home improvement) and Japans FAST RETAILING (lower-priced clothing) and Nitori (the Japanese IKEA) benefited from these consumer spending trends. Industrials, Health Care Sectors Lagged The industrials sector represented the portfolios largest performance detractor. Our underweight in industrial conglomerates combined with negative stock selection in the building products, commercial services and supplies, and transportation infrastructure industries accounted for the bulk of the sectors underperformance. The portfolios health care sector also detracted from performance, primarily due to an overweight in the biotechnology industry and in the health care providers and services segment. In particular, our overweight positions in Switzerland-based Actelion Ltd., a biopharmaceutical company, and Germanys Fresenius Medical Care, a provider of dialysis products and services, hurt results. Outlook Signs of improvement in corporate earnings have surfaced throughout the world. While most of the improvements have come from cost cutting and restructuring, we remain encouraged and believe any revenue growth may immediately affect the bottom line. We will closely monitor the upcoming corporate earnings reporting season, which could provide more clarity on the sustainability of recent improvements. International Growth continues to primarily invest in companies located in developed countries around the world (excluding the United States). 8 International Growth Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 BHP Billiton Ltd. 2.4% 1.7% HSBC Holdings plc (Hong Kong) 2.1% 1.2% Banco Santander SA 1.9% 1.8% Saipem SpA 1.8% 1.6% BG Group plc 1.8% 1.8% Roche Holding AG 1.7% 1.2% Nestle SA 1.7% 1.8% Vale SA Preference Shares 1.7% 1.5% Telefonica SA 1.7% 1.1% BNP Paribas 1.6% 1.2% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 99.7% 99.5% Temporary Cash Investments 0.2% 0.5% Other Assets and Liabilities 0.1%  (1) Category is less than 0.05% of total net assets. Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United Kingdom 18.8% 17.6% Japan 15.2% 14.2% Switzerland 8.1% 9.9% Germany 6.3% 6.9% France 6.0% 6.1% Australia 4.6% 4.8% Brazil 4.0% 2.7% Peoples Republic of China 3.8% 3.3% Spain 3.6% 3.4% Sweden 3.4% 0.6% Netherlands 3.3% 2.0% South Korea 3.1% 2.9% Italy 2.9% 5.1% Other Countries 16.6% 20.0% Cash and Equivalents 0.3% 0.5% (2) Includes temporary cash investments and other assets and liabilities. 9 Performance Global Growth Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date Investor Class 32.24% 5.37% 2.72% 7.34% 12/1/98 MSCI World Free Index 31.79% 2.41% 0.36% 2.09%  Institutional Class 32.61% 5.62%  1.04% 8/1/00 A Class 2/5/99 No sales charge* 32.01% 5.13% 2.48% 6.12% With sales charge* 24.51% 3.89% 1.87% 5.55% B Class 12/1/05 No sales charge* 31.06%   0.84% With sales charge* 27.06%   0.10% C Class 31.23% 4.37%  5.10% 3/1/02 R Class 31.79%   2.94% 7/29/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Since 11/30/98, the date nearest the Investor Classs inception for which data are available. (2) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 Global Growth One-Year Returns Over 10 Years Periods ended November 30 Investor Class 8.81% -23.62% -12.78% 20.22% 15.59% 18.87% 19.30% 23.73% -44.01% 32.24% MSCI World Free Index -7.64% -16.01% -15.27% 19.17% 17.43% 11.20% 20.28% 12.71% -43.30% 31.79% Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.26% 1.06% 1.51% 2.26% 2.26% 1.76% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 11 Portfolio Commentary Global Growth Portfolio Managers: Keith Creveling and Brent Puff Performance Summary The Global Growth portfolio advanced 32.24%* for the 12 months ended November 30, 2009, outperforming its benchmark, the MSCI World Free Index, which gained 31.79%. Despite the severe worldwide recession, credit-market meltdown, and financial-sector crisis, global stocks finished the 12-month period with sharp gains. Initially, stocks plunged, as rising unemployment, shrinking industrial output, and negative economic growth rates sent investor confidence tumbling. But, by mid-March, market sentiment and stock performance reversed course quickly, as massive stimulus efforts from global central banks and governments generated optimism among investors. Overall, good stock selection combined with favorable sector allocations accounted for the portfolios outperformance relative to the benchmark. Our stock selection was particularly strong in the energy and financials sectors, while an overweight in the top-performing information technology segment and an underweight in the benchmark-trailing utilities sector contributed positively. U.S. Was Top Contributor The United States, which comprised approximately half the portfolio as of November 30, led all country contributors in the fund, followed by Japan and China. Performance in the United States was driven by an overweight position in American Express, the top-performing stock in the portfolio for the period. The credit card issuer reported firming fundamentals within its customer base, as delinquency and loan charge-off rates steadily improved. Favorable stock selection combined with an underweight led to outperforming results for the portfolio in Japan. In China, our small, out-of-benchmark allocation generated favorable results, as Chinas economy benefited from infrastructure spending and stimulus efforts designed to boost domestic consumption. The largest laggards from a regional perspective included Canada and Spain, where underweights and negative stock selection detracted from results. Spain was home to one of the portfolios leading detractors, toll road operator Cintra Concesiones de Infraestructuras de Transporte. The company reported traffic declines on its roads in the U.S. and Spain and experienced funding and shareholder challenges when it explored a potential merger with its parent, Grupo Ferrovial of Spain. *All fund returns referenced in this commentary are for Investor Class shares. 12 Global Growth Technology Led All Sectors Information technology stocks were among the benchmark leaders, and our overweight combined with good stock selection enhanced the portfolios performance. In particular, U.S.-based computer and electronic device maker Apple drove the portfolios results. Better-than-expected revenues and strong market enthusiasm for the companys iPhone helped push the stock price higher. Tencent Holdings, Chinas leading Internet service provider, also generated strong results for the portfolio. A sharp upswing in oil prices throughout most of 2009 helped generate strong returns in the energy sector. Stock selection was key, as our overweight positions in Saipem, an Italian oil and gas services company, and Occidental Petroleum, U.S.-based oil and natural gas exploration companies, helped the portfolios outperformance. Materials, Consumer Discretionary Stocks Lagged The portfolios performance was negatively affected by stock selection and an underweight position in the materials sector, which was the top-performing sector in the benchmark. In the consumer discretionary sector, our overweight had a positive influence on performance, but disappointing stock selection dragged down the sectors overall contribution compared with the benchmark. U.S.-based Apollo Group, an educational services company, was the portfolios largest individual detractor. Apollos stock tumbled on concerns about potential regulatory and legal changes from the U.S. Department of Education. Outlook Global Growth continues to invest primarily in companies located in developed countries throughout the world, including the United States. Recently, corporate earnings have shown signs of improvement throughout the world. While most of the improvements have come from better cost management and restructuring, we remain encouraged by the progress and believe even a moderate improvement in underlying demand will drive sharply improved profit performance. We will closely monitor the upcoming corporate earnings reporting season, which should provide more clarity on the sustainability of earnings improvements. 13 Global Growth Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 BHP Billiton Ltd. 2.6% 1.8% Apple, Inc. 2.4% 2.0% American Express Co. 2.3% 1.5% Google, Inc., Class A 2.2% 1.5% Colgate-Palmolive Co. 2.1% 1.8% 3M Co. 2.0% 1.3% MasterCard, Inc., Class A 2.0% 1.0% Occidental Petroleum Corp. 2.0% 1.8% priceline.com, Inc. 1.9% 1.0% Banco Santander SA 1.9%  Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Domestic Common Stocks 51.8% 50.4% Foreign Common Stocks 47.3% 48.5% Total Equity Exposure 99.1% 98.9% Temporary Cash Investments 0.8% 0.5% Other Assets and Liabilities 0.1% 0.6% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United States 51.8% 50.4% United Kingdom 8.7% 9.7% Japan 8.0% 6.3% Switzerland 5.6% 4.5% Australia 4.3% 3.3% Ireland 3.0% 2.2% Brazil 2.7% 1.5% South Korea 2.0% 0.6% Spain 1.9%  Other Countries 11.1% 20.4% Cash and Equivalents* 0.9% 1.1% * Includes temporary cash investments and other assets and liabilities. 14 Performance Emerging Markets Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date Investor Class 75.36% 13.62% 8.17% 7.70% 9/30/97 MSCI EM Growth Index 83.97% 13.90%    MSCI EM (Net) Index 85.12% 15.70% 10.68%   MSCI EM (Gross) Index 85.68% 16.07% 11.00% 8.11%  Institutional Class 75.92% 13.86% 8.38% 12.87% 1/28/99 A Class 5/12/99 No sales charge* 75.24% 13.37% 7.92% 9.89% With sales charge* 65.10% 12.03% 7.28% 9.28% B Class 9/28/07 No sales charge* 74.10%   -16.81% With sales charge* 70.10%   -18.54% C Class 73.99% 12.49%  12.77% 12/18/01 R Class 74.94%   -16.42% 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) MSCI EM Growth Index data first available 2/1/01. MSCI EM (Net) Index data first available 12/31/98. (2) From September of 1997 through December 2008, the funds benchmark was the MSCI EM (Gross) Index. From January 2009 through March 2009, the funds benchmark was the MSCI EM (Net) Index. In April of 2009, the funds benchmark changed from the MSCI EM (Net) Index to the MSCI EM Growth Index. The funds investment advisor believes this index better represents the funds portfolio composition. (3) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. Performance, with sales charge, prior to that date has been adjusted to reflect the A Classs current sales charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 15 Emerging Markets One-Year Returns Over 10 Years Periods ended November 30 Investor Class -16.73% -10.28% -10.86% 46.26% 18.94% 33.10% 46.10% 48.81% -62.66% 75.36% MSCI EM Growth Index*  -25.19%** 5.63% 35.32% 21.59% 33.59% 34.42% 42.79% -59.37% 83.97% MSCI EM (Net) Index -23.84% -7.60% 4.75% 40.46% 28.47% 32.60% 33.95% 45.15% -56.56% 85.12% MSCI EM (Gross) Index -23.63% -7.37% 4.95% 40.87% 28.88% 33.13% 34.38% 45.57% -56.42% 85.68% * Since benchmark data is only available from 2/1/01, it is not included in the line chart. One year data is listed for all periods available. **Benchmark return from 2/1/01 to 11/30/01. Not annualized. Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.82% 1.62% 2.07% 2.82% 2.82% 2.32% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 16 Portfolio Commentary Emerging Markets Portfolio Managers: Patricia Ribeiro and Anthony Han Performance Summary The Emerging Markets portfolio advanced 75.36%* for the 12 months ended November 30, 2009, underperforming its benchmark, the MSCI EM Growth Index,** which gained 83.97%. Emerging markets stocks surged in 2009, as investors seeking to recoup the losses of 2008 sought higher-yielding assets perceived to have fewer links with the battered developed economies that had been negatively affected by the global economic crisis and subprime market debacle. The fallout in global markets left few economies unscathed, but sound macroeconomic fundamentals and stimulus measures helped emerging market countries cope better than other nations. Furthermore, emerging markets remained shielded from the problems of the developed world due to years of conservative fiscal policy, which resulted in higher savings rates and employment growth and increases in business and infrastructure investment. Unlike consumers in the U.S. and other developed countries, consumers in emerging economies did not take on huge amounts of debt, and financial institutions did not have exposure to toxic assets such as subprime mortgages. The portfolios underperformance relative to the benchmark primarily was due to sector allocations and the impact of currency exchange rates. Overall, our stock selection was a positive contributor, but it was not sufficient to offset the currency and allocation influences. Israel Led Detractors; Mexico Led Contributors From a regional perspective, the portfolios largest detractors to performance included Israel, India, and South Korea. In each country, our allocation decisions were effective, but stock selection primarily accounted for the poor relative performance. On the positive side, Mexico, Turkey, and Russia represented the portfolios leading country contributors, primarily due to positive stock selection. All Sectors Showed Strong Returns On an absolute basis, all of the portfolios 10 sectors posted strong gains for the 12-month period, with returns in the utilities and materials sectors topping 100%. Relative to the benchmark, the portfolios information technology, energy, and materials sectors detracted from results, while its telecommunication services, utilities and industrials sectors contributed positively to relative performance. * All fund returns referenced in this commentary are for Investor Class shares. **In April 2009, the funds benchmark changed from the MSCI EM (Net) Index to the MSCI EM Growth Index. The funds investment advisor believes this index better represents the funds portfolio composition. 17 Emerging Markets Our poor relative performance in the information technology sector was primarily due to portfolio-only holding Rolta India, the funds leading detractor for the period. Stock in the India-based geospatial mapping systems company plummeted in the wake of a financial scandal involving Indian technology outsourcing company Satyam. Subsequent rumors implicated Rolta, which denied any wrongdoing. In the energy sector, our stock selection and overweight position generally were favorable, but currency exchange rates detracted from results. In the materials sector, our strategies in the chemicals and metals and mining industries accounted for the bulk of the lagging results. In particular, our underweight position in Brazilian iron ore miner Companhia Vale do Rio Doce detracted from performance. The portfolios outperformance in the telecommunication services sector was largely due to stock selection and our underweight position in the wireless industry. Specifically, Mexicos America Movil SAB, a wireless telecom services provider doing business in Mexico and Latin America, was a leading contributor. Stock selection drove the strong overall performance in the portfolios utilities sector. In particular, the portfolio benefited from our overweight position in Indias state-owned Power Grid Corp. In the industrials sector, our overweight position in China High Speed Transmission Equipment Group, a manufacturer of gear boxes for wind turbines, drove results. With an absolute total return of nearly 200%, the stock finished the 12-month period as the leading contributor to the portfolios performance. Outlook Emerging markets have been able to withstand the greatest economic crisis since the Great Depression, primarily because they have managed their economies well throughout the past several years. While challenges remain, we expect emerging markets may continue to offer above-average earnings growth in the short and long term. We believe the global economy should start growing again in 2010, and the emerging markets may accelerate at a much faster rate than the U.S. and Europe, due in part to continued frugality among Western consumers. 18 Emerging Markets Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Samsung Electronics Co. Ltd. 5.3% 3.5% Vale SA Preference Shares 5.0% 4.3% Petroleo Brasileiro SA-Petrobras ADR 3.7% 4.9% Itau Unibanco Holding SA Preference Shares 3.0% 2.0% Hon Hai Precision Industry Co. Ltd. 2.8% 1.9% Taiwan Semiconductor Manufacturing Co. Ltd. 2.7% 2.4% China Life Insurance Co. Ltd. H Shares 2.5% 1.8% Infosys Technologies Ltd. 2.3% 0.8% Sberbank of Russian Federation 2.3% 1.2% America Movil SAB de CV, Series L ADR 2.2% 2.3% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 98.0% 98.1% Temporary Cash Investments 2.2% 0.8% Other Assets and Liabilities (0.2)% 1.1% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Brazil 16.3% 16.8% Peoples Republic of China 14.0% 13.7% South Korea 13.0% 11.6% Russian Federation 9.4% 6.7% Taiwan (Republic of China) 8.5% 13.9% India 8.0% 8.5% Hong Kong 5.9% 5.2% South Africa 5.4% 6.7% Mexico 4.1% 2.9% Indonesia 3.3% 2.3% Turkey 2.3% 1.9% Thailand 2.0% 0.9% Other Countries 5.8% 7.0% Cash and Equivalents* 2.0% 1.9% * Includes temporary cash investments and other assets and liabilities. 19 Performance International Value Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date A Class 3/31/97 No sales charge* 36.40% 4.65% 3.82% 3.70% With sales charge* 28.65% 3.41% 3.21% 3.22% MSCI EAFE Index 37.72% 4.13% 1.90% 4.49%  Investor Class 36.98%   -0.16% 4/3/06 Institutional Class 37.18%   0.03% 4/3/06 B Class 3/31/97 No sales charge* 35.36% 3.90% 3.11% 3.01% With sales charge* 31.36% 3.73% 3.11% 3.01% C Class 35.44%   -1.17% 4/3/06 R Class 35.90%   -0.70% 4/3/06 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge for equity funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. International Value acquired all the net assets of the Mason Street International Equity Fund on March 31, 2006, pursuant to a plan of reorganization approved by the acquired funds shareholders on March 15, 2006. Performance information prior to April 1, 2006, is that of the Mason Street International Equity Fund. (1) Class returns would have been lower if fees had not been waived. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 20 International Value One-Year Returns Over 10 Years Periods ended November 30 A Class (no sales charge)** 0.00% -11.24% -10.87% 20.77% 21.40% 10.68% 28.36% 23.44% -47.53% 36.40% MSCI EAFE Index -9.67% -19.13% -12.50% 24.22% 24.19% 13.25% 28.20% 17.30% -47.79% 37.72% * International Value A Classs initial investment is $9,425 to reflect the maximum 5.75% initial sales charge. **Class returns would have been lower if fees had not been waived. Total Annual Fund Operating Expenses Institutional Investor Class Class A Class B Class C Class R Class 1.31% 1.11% 1.56% 2.31% 2.31% 1.81% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects A Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 21 Portfolio Commentary International Value Portfolio Managers: Gary Motyl and Guang Yang Performance Summary International Value returned 36.40%* for the 12 months ended November 30, 2009. By comparison, its benchmark, the MSCI EAFE Index, returned 37.72%. (Please see pages 20 and 21 for additional performance comparisons.) The portfolios strong absolute return reflects the ongoing rebound of global financial markets from the depths of the credit crisis, as well as the decline in the value of the U.S. dollar. (A weaker greenback is beneficial because overseas investments are worth more when translated back into dollars.) No sector had negative results in dollar terms. Relative to the benchmark, performance was led by some of the most economically sensitive segments of the market, including consumer discretionary, industrial, and information technology shares. Positioning in three sectors detracted from relative results: financials, materials, and health care. Financials, Materials Detracted Most The portfolios financial and materials shares were the leading detractors from relative performance because of negative currency effects and underweight positions. While these two sectors were the poorest-performing portions of the MSCI EAFE Index in 2008, they rebounded dramatically to become the two best-performing segments of the benchmark for the last 12 months. The largest individual detractor in these sectors was global property and casualty insurer ACE Limited. We see it as a conservatively managed, high-quality company trading at very attractive valuations, but the stock did not participate in the recent rally, when traders favored higher-flying, riskier names. In addition, it hurt to be underrepresented in the commercial banks and capital markets stocks that rebounded sharply since March 2009, including HSBC Holdings, Banco Santander, Commonwealth Bank of Australia, and Deutsche Bank. With respect to materials shares, it hurt to be underrepresented in metals and mining stocks in favor of paper and forest product companies. The portfolio had no exposure to natural resources giants BHP Billiton and Rio Tinto, which rallied sharply on signs of economic stabilization in 2009. At the same time, stakes in Finnish paper-products companies UPM-Kymmene and Stora Enso Oyj underperformed because of ongoing concern about excess capacity, high input costs, and poor demand. In the health care sector, the primary source of weakness was an overweight position in the defensive-oriented pharmaceutical industry. These stocks lagged in the rally, making Merck KGaA (German Merck, as opposed to U.S.-based pharma giant Merck & Co.), Takeda Pharmaceutical, and Novartis notable detractors. * All fund returns referenced in this commentary are for A Class shares and are not reduced by sales charges. A Class shares are subject to a maximum sales charge of 5.75%. Had the sales charge been applied, returns would be lower than those shown. 22 International Value Key Contributors The leading contribution to the portfolios outperformance came from stock selection among consumer discretionary shares. One theme evident in this space was the portfolios effective positioning among auto makers and auto component companies. Among the leading contributors for the year were Korean car maker Hyundai Motor Co., Chinese battery and auto manufacturer BYD (an industrial conglomerate thats actually categorized in the information technology sector), German automobile manufacturer Bayerische Motoren Werke (BMW), and France-based tire manufacturer Michelin. Hyundais relatively low-cost, fuel-efficient lineup saw it gain market share in the U.S. and, along with BYD, the company benefited from exposure to the growing Chinese market. Industrials a Source of Strength Stock picks among industrial shares proved another source of strength, led by positioning across a wide range of industries. For example, it helped to favor commercial services, electrical equipment, and airlines stocks, while avoiding poor-performing road and rail shares. Vestas Wind Systems was the leading contributor in the sector thanks to strong demand for alternative energy sources. British Airways benefited from a decline in 2008 record oil price levels, improvement in the global economy, and the prospect of better margins thanks to fee increases and cost cuts. Global business services provider Rentokil Initial and Shanghai Electric were other notable contributors in the sector. Other Contributors Stock picks in information technology (IT) and telecommunication services also helped relative results. The top contributors in the IT sector were Samsung Electronics, Compal Electronics, and Taiwan Semiconductor. Meanwhile, the number-one contributor to relative return was diversified telecommunication firm Telenor. The Norwegian-based telecom provider rebounded sharply beginning in late 2008 on the strength of cost cuts, stronger-than-expected margins, and exposure to desirable east European and Asian markets. Outlook The portfolios positioning in terms of its sector and industry weightings, as well as country allocations, typically reflect where we are finding what we believe to be the most attractive securities at a given time, said portfolio manager Guang Yang. This follows from our value-oriented investment approach, which seeks to build a portfolio of high-quality companies trading at attractive valuations. As of November 30, 2009, we found opportunity in the telecommunication services sector. Information technology, energy, and consumer discretionary shares were other notable overweight positions, he added. And as weve been reporting to shareholders for some time now, we continue to hold underweight positions in the financials, consumer staples, and materials sectors. 23 International Value Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Telefonica SA ADR 3.9% 1.8% France Telecom SA 2.9% 1.7% Vodafone Group plc 2.9% 1.2% Telenor ASA 2.9% 1.1% E.ON AG 2.8% 1.5% Deutsche Post AG 2.7% 1.2% Merck KGaA 2.2% 1.4% AXA SA 2.1% 0.9% Roche Holding AG 2.1% 0.8% Cie Generale des Etablissements Michelin, Class B 2.1% 1.0% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks & Rights 93.5% 92.9% Temporary Cash Investments 5.3% 6.4% Other Assets and Liabilities 1.2% 0.7% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United Kingdom 17.7% 16.5% France 13.2% 9.0% Germany 12.2% 8.2% Switzerland 8.7% 7.9% Spain 6.9% 4.5% Netherlands 5.5% 5.4% South Korea 4.9% 4.6% Brazil 3.9% 3.2% Japan 3.0% 6.8% Norway 2.9% 1.1% Hong Kong 2.1% 4.5% Other Countries 12.5% 21.2% Cash and Equivalents* 6.5% 7.1% * Includes temporary cash investments and other assets and liabilities. 24 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 25 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 6/1/09 11/30/09 6/1/09  11/30/09 Expense Ratio* International Growth Actual Investor Class $1,000 $1,205.20 $7.52 1.36% Institutional Class $1,000 $1,207.40 $6.42 1.16% A Class $1,000 $1,204.50 $8.90 1.61% B Class $1,000 $1,200.00 $13.03 2.36% C Class $1,000 $1,200.00 $13.03 2.36% R Class $1,000 $1,201.50 $10.27 1.86% Hypothetical Investor Class $1,000 $1,018.25 $6.88 1.36% Institutional Class $1,000 $1,019.25 $5.87 1.16% A Class $1,000 $1,017.00 $8.14 1.61% B Class $1,000 $1,013.22 $11.93 2.36% C Class $1,000 $1,013.22 $11.93 2.36% R Class $1,000 $1,015.74 $9.40 1.86% Global Growth Actual Investor Class $1,000 $1,211.20 $6.60 1.19% Institutional Class $1,000 $1,213.50 $5.49 0.99% A Class $1,000 $1,209.80 $7.98 1.44% B Class $1,000 $1,205.50 $12.11 2.19% C Class $1,000 $1,205.60 $12.11 2.19% R Class $1,000 $1,207.90 $9.35 1.69% Hypothetical Investor Class $1,000 $1,019.10 $6.02 1.19% Institutional Class $1,000 $1,020.10 $5.01 0.99% A Class $1,000 $1,017.85 $7.28 1.44% B Class $1,000 $1,014.09 $11.06 2.19% C Class $1,000 $1,014.09 $11.06 2.19% R Class $1,000 $1,016.60 $8.54 1.69% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 26 Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 6/1/09 11/30/09 6/1/09  11/30/09 Expense Ratio* Emerging Markets Actual Investor Class $1,000 $1,266.10 $9.94 1.75% Institutional Class $1,000 $1,267.90 $8.81 1.55% A Class $1,000 $1,263.30 $11.35 2.00% B Class $1,000 $1,260.40 $15.58 2.75% C Class $1,000 $1,259.60 $15.58 2.75% R Class $1,000 $1,263.90 $12.77 2.25% Hypothetical Investor Class $1,000 $1,016.29 $8.85 1.75% Institutional Class $1,000 $1,017.30 $7.84 1.55% A Class $1,000 $1,015.04 $10.10 2.00% B Class $1,000 $1,011.28 $13.87 2.75% C Class $1,000 $1,011.28 $13.87 2.75% R Class $1,000 $1,013.79 $11.36 2.25% International Value Actual Investor Class $1,000 $1,197.70 $7.22 1.31% Institutional Class $1,000 $1,199.30 $6.12 1.11% A Class $1,000 $1,195.80 $8.59 1.56% B Class $1,000 $1,193.00 $12.70 2.31% C Class $1,000 $1,192.40 $12.70 2.31% R Class $1,000 $1,193.40 $9.95 1.81% Hypothetical Investor Class $1,000 $1,018.50 $6.63 1.31% Institutional Class $1,000 $1,019.50 $5.62 1.11% A Class $1,000 $1,017.25 $7.89 1.56% B Class $1,000 $1,013.49 $11.66 2.31% C Class $1,000 $1,013.49 $11.66 2.31% R Class $1,000 $1,015.99 $9.15 1.81% * Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 27 Schedule of Investments International Growth NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  99.7% LVMH Moet Hennessy Louis Vuitton SA 90,980 $ 9,475,340 AUSTRALIA  4.6% Pernod-Ricard SA 110,747 9,443,732 BHP Billiton Ltd. 957,604 $36,222,971 Publicis Groupe SA 196,300 7,557,499 Commonwealth Bank Societe Television Francaise 1 263,074 4,684,922 of Australia 304,800 14,739,982 QBE Insurance Group Ltd. 184,530 3,758,805 Total SA 248,796 15,395,217 Wesfarmers Ltd. 602,879 16,443,827 92,812,518 71,165,585 GERMANY  6.3% BELGIUM  1.1% Allianz SE 140,570 17,269,983 Anheuser-Busch InBev NV 226,597 11,309,801 BASF SE 243,700 14,695,658 KBC Groep NV 122,130 5,435,511 Bayer AG 154,740 11,847,519 16,745,312 Daimler AG 245,500 12,430,221 BERMUDA  0.8% Deutsche Boerse AG 44,220 3,684,455 Seadrill Ltd. 537,600 12,428,087 E.ON AG 138,600 5,481,744 Fresenius Medical Care BRAZIL  4.0% AG & Co. KGaA 160,843 8,552,004 Banco Santander HeidelbergCement AG 162,733 10,800,347 Brasil SA ADR 406,810 5,552,956 Companhia Brasileira de Metro AG 83,380 5,239,588 Meios de Pagamento 689,459 6,460,610 Muenchener Rueckversicherungs- Itau Unibanco Holding SA Gesellschaft AG 39,910 6,258,162 Preference Shares 526,290 11,377,218 Petroleo Brasileiro 96,259,681 SA-Petrobras ADR 231,460 11,869,269 GREECE  1.2% Vale SA Preference Shares 1,090,100 26,310,189 National Bank of Greece SA 632,125 18,603,679 61,570,242 HONG KONG  1.1% CANADA  1.1% Li & Fung Ltd. 3,730,000 15,016,161 Canadian National Melco Crown Railway Co. 178,870 9,372,286 Entertainment Ltd. ADR 367,697 1,555,358 EnCana Corp. 73,924 3,983,025 16,571,519 Research In Motion Ltd. 51,510 2,981,914 INDIA  1.2% 16,337,225 Housing Development CZECH REPUBLIC  0.5% Finance Corp. Ltd. 91,978 5,470,926 CEZ AS 157,570 7,884,073 Infosys Technologies Ltd. 82,530 4,221,601 Infrastructure Development DENMARK  1.7% Finance Co. Ltd. 450,170 1,605,572 Novo Nordisk A/S B Shares 263,979 17,709,920 Larsen & Toubro Ltd. 219,410 7,616,025 Vestas Wind Systems A/S 119,580 8,396,404 18,914,124 26,106,324 INDONESIA  0.1% FRANCE  6.0% PT Bank Rakyat Indonesia 2,904,500 2,273,221 BNP Paribas 300,208 24,792,753 IRELAND  1.2% Cie Generale des CRH plc 339,344 8,550,114 Etablissements Michelin, Class B 59,780 4,533,014 Experian plc 510,380 4,811,058 Danone SA 101,354 6,058,608 Ryanair Holdings plc ADR 183,782 4,816,926 GDF Suez 123,620 5,162,137 18,178,098 Legrand SA 207,831 5,709,296 28 International Growth Shares Value Shares Value ITALY  2.9% NETHERLANDS  3.3% ENI SpA 285,819 $7,081,330 Akzo Nobel NV 73,550 $4,663,839 Luxottica Group SpA 119,400 2,972,547 ASML Holding NV 496,050 15,239,506 Saipem SpA 860,534 27,677,528 Koninklijke KPN NV 414,920 7,364,133 UniCredit SpA 1,789,280 6,112,227 TNT NV 486,870 14,124,073 43,843,632 Unilever NV CVA 285,660 8,752,373 JAPAN  15.2% 50,143,924 Asahi Glass Co. Ltd. 474,000 4,140,097 NORWAY  0.3% Canon, Inc. 81,500 3,139,692 Yara International ASA 126,880 5,439,343 FAST RETAILING CO. LTD. 79,200 14,366,682 PEOPLES REPUBLIC OF CHINA  3.8% Hitachi Construction Baidu, Inc. ADR 14,360 6,228,506 Machinery Co. Ltd. 586,600 13,708,144 Ctrip.com International Honda Motor Co. Ltd. 734,100 22,930,009 Ltd. ADR 158,821 11,649,520 HOYA Corp. 577,700 14,736,563 Industrial & Commercial Ibiden Co., Ltd. 278,000 9,391,023 Bank of China Ltd. H Shares 13,913,000 11,758,653 iShares MSCI Japan Mindray Medical Index Fund 335,270 3,201,828 International Ltd. ADR 160,020 4,845,406 JGC Corp. 395,000 7,389,114 Sino-Ocean Land Kubota Corp. 275,000 2,421,043 Holdings Ltd. 3,693,500 3,683,945 Mitsubishi Corp. 887,400 20,018,857 Tencent Holdings Ltd. 749,800 13,863,955 Mitsubishi UFJ ZTE Corp. H Shares 1,142,800 6,473,367 Financial Group, Inc. 1,684,500 9,392,978 58,503,352 Nidec Corp. 200,000 17,561,314 POLAND  1.0% Nitori Co. Ltd. 180,000 15,076,354 Powszechna Kasa Nomura ETF - Nikkei 225 102,205 11,138,028 Oszczednosci Bank Polski SA 1,127,610 15,307,844 ORIX Corp. 260,340 18,010,565 RUSSIAN FEDERATION  0.3% Rakuten, Inc. 21,620 17,458,075 Mechel ADR 7,675 149,279 SOFTBANK CORP. 497,900 11,923,334 Vimpel-Communications ADR 230,470 4,399,672 Toshiba Corp. 1,599,000 8,472,258 4,548,951 SINGAPORE  0.4% Unicharm Corp. 79,400 8,101,666 United Overseas Bank Ltd. 401,000 5,458,699 232,577,624 SOUTH KOREA  3.1% LUXEMBOURG  0.6% Hyundai Motor Co. 160,432 13,659,071 Millicom International Cellular SA 97,527 7,295,020 POSCO 37,730 18,105,727 SES SA Fiduciary Samsung Electronics Co. Ltd. 24,680 15,281,734 Depositary Receipt 70,220 1,493,541 47,046,532 8,788,561 SPAIN  3.6% MEXICO  0.2% Banco Santander SA 1,686,864 28,900,510 Grupo Financiero Banorte Telefonica SA 893,090 25,640,289 SAB de CV, Series O 1,000,960 3,444,580 54,540,799 MULTI-NATIONAL  1.4% SWEDEN  3.4% iShares MSCI EAFE Atlas Copco AB A Shares 1,207,060 17,106,315 Growth Index Fund 55,810 3,062,853 Autoliv, Inc. 66,008 2,680,585 iShares MSCI EAFE Electrolux AB B Shares 416,180 10,184,293 Index Fund 140,250 7,772,655 iShares MSCI Emerging Getinge AB B Shares 238,760 4,852,908 Markets Index Fund 284,210 11,516,189 H & M Hennes & Mauritz AB 22,351,697 B Shares 118,780 7,024,692 Volvo AB B Shares 1,128,400 10,723,082 52,571,875 29 International Growth Shares Value Shares Value SWITZERLAND  8.1% HSBC Holdings plc Adecco SA 140,230 $6,994,398 (Hong Kong) 2,730,751 $31,958,389 Credit Suisse Group AG 333,770 17,279,148 Intercontinental Julius Baer Group Ltd. 108,840 3,592,061 Hotels Group plc 571,140 7,906,586 Nestle SA 562,560 26,592,015 Kingfisher plc 2,875,426 11,220,422 Novartis AG 442,000 24,532,331 Man Group plc 1,065,119 5,579,092 Roche Holding AG 162,619 26,599,932 Next plc 284,900 9,261,295 Sonova Holding AG 45,800 5,439,733 Reckitt Benckiser Group plc 265,113 13,520,259 Rolls-Royce Group plc 998,950 7,797,803 Syngenta AG 49,812 13,206,168 124,235,786 Rolls-Royce Group plc C Shares 56,410,200 92,800 TAIWAN (REPUBLIC OF CHINA)  1.5% Smiths Group plc 468,490 7,352,601 Hon Hai Precision Industry Co. Ltd. 2,843,000 12,015,538 Standard Chartered plc 151,888 3,708,085 Taiwan Semiconductor Tesco plc 3,174,943 22,093,708 Manufacturing Co. Ltd. ADR 459,908 4,778,444 Tullow Oil plc 400,290 8,126,101 Wistron Corp. 3,558,773 6,536,048 Vodafone Group plc 3,457,650 7,798,495 23,330,030 288,194,980 TURKEY  0.9% TOTAL COMMON STOCKS Turkiye Garanti Bankasi AS 3,958,540 13,557,044 (Cost $1,163,149,920) UNITED KINGDOM  18.8% Temporary Cash Investments  0.2% Admiral Group plc 550,657 9,611,449 JPMorgan U.S. Treasury Antofagasta plc 776,150 11,497,984 Plus Money Market Fund ARM Holdings plc 2,427,630 6,178,245 Agency Shares 21,645 21,645 Repurchase Agreement, Bank of America AstraZeneca plc 196,270 8,772,752 Securities, LLC, (collateralized by various Autonomy Corp. plc 97,680 2,289,881 U.S. Treasury obligations, 4.125%-4.50%, Barclays plc 4,237,187 20,378,538 5/15/15-11/15/15, valued at $2,552,155), BG Group plc 1,508,799 27,377,842 in a joint trading account at 0.12%, dated 11/30/09, due 12/1/09 BP plc 1,266,710 11,973,886 (Delivery value $2,500,008) 2,500,000 British Airways plc 1,745,240 5,607,247 TOTAL TEMPORARY British American Tobacco plc 283,238 8,606,186 CASH INVESTMENTS British Sky Broadcasting (Cost $2,521,645) Group plc 681,960 5,940,420 TOTAL INVESTMENT Capita Group plc (The) 449,037 5,259,621 SECURITIES  99.9% (Cost $1,165,671,565) Carnival plc 330,400 11,077,366 OTHER ASSETS Compass Group plc 1,144,450 8,110,821 AND LIABILITIES  0.1% GlaxoSmithKline plc 439,922 9,097,106 TOTAL NET ASSETS  100.0% 30 International Growth Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Financials 21.4% CVA Certificaten Van Aandelen Consumer Discretionary 14.9% EAFE Europe, Australasia, and Far East Industrials 10.6% ETF Exchange Traded Fund Information Technology 10.2% MSCI Morgan Stanley Capital International Materials 9.7% (1) Non-income producing. Consumer Staples 8.9% Energy 8.2% Geographic classifications and market sector diversification Health Care 8.0% are unaudited. Telecommunication Services 4.2% Diversified 2.4% Utilities 1.2% See Notes to Financial Statements. Cash and Equivalents* 0.3% * Includes temporary cash investments and other assets and liabilities. 31 Global Growth NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  99.1% JAPAN  8.0% Hitachi Construction AUSTRALIA  4.3% Machinery Co. Ltd. 137,300 $3,208,538 BHP Billiton Ltd. 291,260 $11,017,396 Ibiden Co., Ltd. 148,000 4,999,537 CSL Ltd. 71,395 2,062,422 Nidec Corp. 88,100 7,735,759 National Australia Bank Ltd. 81,830 2,145,015 Nitori Co. Ltd. 38,650 3,237,228 Wesfarmers Ltd. 126,490 3,450,078 ORIX Corp. 45,290 3,133,204 18,674,911 Rakuten, Inc. 9,012 7,277,159 BRAZIL  2.7% Toyota Motor Corp. 125,500 4,994,447 Banco do Brasil SA 95,700 1,684,494 34,585,872 Banco Santander NETHERLANDS  1.3% Brasil SA ADR 274,690 3,749,519 ASML Holding NV Itau Unibanco New York Shares 182,780 5,664,352 Holding SA ADR 67,070 1,492,308 Petroleo Brasileiro PEOPLES REPUBLIC OF CHINA  1.8% SA-Petrobras ADR 92,840 4,760,835 NetEase.com, Inc. ADR 53,970 2,063,813 11,687,156 Tencent Holdings Ltd. 296,900 5,489,741 DENMARK  0.7% 7,553,554 Vestas Wind Systems A/S 40,281 2,828,362 POLAND  0.7% FRANCE  0.7% Powszechna Kasa Pernod-Ricard SA 36,587 3,119,884 Oszczednosci Bank Polski SA 218,040 2,959,997 GERMANY  0.9% SOUTH KOREA  2.0% BASF SE 44,140 2,661,741 Hyundai Motor Co. 50,410 4,291,873 Samsung Electronics Metro AG 16,700 1,049,426 Co. Ltd. 6,910 4,278,638 3,711,167 8,570,511 GREECE  1.3% SPAIN  1.9% National Bank Banco Santander SA 484,870 8,307,125 of Greece SA 191,276 5,629,325 HONG KONG  0.3% SWEDEN  0.9% Melco Crown Atlas Copco AB A Shares 183,800 2,604,792 Entertainment Ltd. ADR 345,880 1,463,072 Getinge AB B Shares 53,181 1,080,929 INDIA  0.5% 3,685,721 Bharat Heavy Electricals Ltd. 43,970 2,120,987 SWITZERLAND  5.6% IRELAND  3.0% Adecco SA 111,730 5,572,874 Accenture plc, Class A 68,070 2,793,593 Credit Suisse Group AG 78,760 4,077,375 CRH plc 220,072 5,564,763 Julius Baer Group Ltd. 73,250 2,417,480 Experian plc 494,360 4,660,046 Novartis AG 72,850 4,043,394 13,018,402 Roche Holding AG 42,270 6,914,193 ISRAEL  0.5% Sonova Holding AG 10,510 1,248,288 Teva Pharmaceutical 24,273,604 Industries Ltd. ADR 39,940 2,108,433 TAIWAN (REPUBLIC OF CHINA)  0.2% ITALY  1.0% Wistron Corp. 514,518 944,965 Saipem SpA 129,690 4,171,246 TURKEY  0.3% Turkiye Garanti Bankasi AS 302,520 1,036,058 32 Global Growth Shares Value Shares Value UNITED KINGDOM  8.7% Google, Inc., Class A 16,010 $9,333,830 Admiral Group plc 125,070 $2,183,036 Hewlett-Packard Co. 135,240 6,634,874 Antofagasta plc 254,000 3,762,788 Kohls Corp. 106,920 5,681,729 BG Group plc 368,930 6,694,402 MasterCard, Inc., Class A 36,490 8,788,981 British Sky Microsoft Corp. 50,780 1,493,440 Broadcasting Group plc 349,430 3,043,816 Occidental Petroleum Corp. 105,040 8,486,182 Compass Group plc 936,650 6,638,124 PACCAR, Inc. 66,610 2,469,899 HSBC Holdings plc 563,410 6,552,941 PepsiCo, Inc. 86,740 5,396,963 Petrofac Ltd. 107,060 1,713,690 PNC Financial Reckitt Benckiser Group plc 132,665 6,765,663 Services Group, Inc. 39,620 2,258,736 37,354,460 priceline.com, Inc. 38,900 8,329,268 UNITED STATES  51.8% QUALCOMM, Inc. 51,010 2,295,450 3M Co. 113,660 8,801,831 Schlumberger Ltd. 32,580 2,081,536 Abbott Laboratories 139,720 7,613,343 Southwestern Energy Co. 148,915 6,546,303 Air Products & SYSCO Corp. 80,110 2,166,174 Chemicals, Inc. 73,510 6,096,184 Tiffany & Co. 52,130 2,224,908 Allergan, Inc. 85,910 4,993,948 Union Pacific Corp. 66,790 4,225,135 American Express Co. 241,570 10,104,873 United Parcel American Tower Corp., Service, Inc., Class B 97,700 5,614,819 Class A 172,280 7,049,698 Visa, Inc., Class A 26,640 2,157,840 Apple, Inc. 51,460 10,287,369 XTO Energy, Inc. 101,410 4,303,840 Avon Products, Inc. 182,728 6,258,434 223,340,020 Baxter International, Inc. 39,880 2,175,454 TOTAL COMMON STOCKS Celgene Corp. 38,630 2,142,034 (Cost $341,957,778) Charles Schwab Corp. (The) 157,020 2,878,177 Temporary Cash Investments  0.8% Chevron Corp. 63,530 4,957,881 JPMorgan U.S. Treasury Plus Cisco Systems, Inc. 258,100 6,039,540 Money Market Fund Agency Coach, Inc. 192,880 6,702,580 Shares 11,794 11,794 Colgate-Palmolive Co. 107,160 9,021,800 Repurchase Agreement, Bank of America Costco Wholesale Corp. 43,290 2,593,504 Securities, LLC, (collateralized by various U.S. Treasury obligations, 4.125%-4.50%, Danaher Corp. 92,270 6,543,788 5/15/15-11/15/15, valued at $3,675,104), Discovery Communications, in a joint trading account at 0.12%, Inc., Class A 191,230 6,109,799 dated 11/30/09, due 12/1/09 EMC Corp. 125,930 2,119,402 (Delivery value $3,600,012) 3,600,000 Estee Lauder Cos., Inc. (The), TOTAL TEMPORARY Class A 20,530 961,420 CASH INVESTMENTS EXCO Resources, Inc. 119,216 2,017,135 (Cost $3,611,794) Express Scripts, Inc. 25,450 2,183,610 TOTAL INVESTMENT SECURITIES  99.9% Fidelity National (Cost $345,569,572) Financial, Inc., Class A 185,578 2,577,679 OTHER ASSETS General Mills, Inc. 69,580 4,731,440 AND LIABILITIES  0.1% Goldman Sachs TOTAL NET ASSETS  100.0% Group, Inc. (The) 46,500 7,889,190 33 Global Growth Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Information Technology 19.3% (1) Non-income producing. Financials 16.5% Consumer Discretionary 13.9% Geographic classifications and market sector diversification Industrials 11.3% are unaudited. Energy 10.6% Consumer Staples 10.6% Health Care 8.5% See Notes to Financial Statements. Materials 6.8% Telecommunication Services 1.6% Cash and Equivalents* 0.9% * Includes temporary cash investments and other assets and liabilities. 34 Emerging Markets NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  98.0% Sterlite Industries India Ltd. 99,077 $1,826,263 Sterlite Industries India Ltd. BRAZIL  16.3% ADR 98,569 1,809,727 Cia Brasileira de Distribuicao 49,861,792 Grupo Pao de Acucar Preference Shares 154,000 $4,851,154 INDONESIA  3.3% Fibria Celulose SA 244,487 4,179,467 PT Astra International Tbk 1,306,000 4,468,440 Gerdau SA Preference Shares 287,000 4,430,476 PT Bank Rakyat Indonesia 6,497,500 5,085,299 Itau Unibanco Holding SA PT Perusahaan Gas Negara 18,267,000 7,051,777 Preference Shares 855,718 18,498,717 PT Semen Gresik Persero Tbk 4,692,500 3,622,977 MRV Engenharia e 20,228,493 Participacoes SA 142,600 3,090,818 ISRAEL  0.7% Natura Cosmeticos SA 176,100 3,365,511 Teva Pharmaceutical PDG Realty SA Industries Ltd. ADR 80,559 4,252,709 Empreendimentos e MALAYSIA  1.1% Participacoes 380,100 3,897,351 CIMB Group Holdings Bhd 1,899,600 7,077,655 Petroleo Brasileiro MEXICO  4.1% SA-Petrobras ADR 454,968 23,330,759 Vale SA Preference Shares 1,304,900 31,494,510 America Movil SAB de CV, Series L ADR 284,105 13,745,000 Vivo Particpacoes SA ADR 158,088 4,821,684 Cemex SAB de CV ADR 179,569 2,027,334 101,960,447 Grupo Financiero Banorte HONG KONG  5.9% SAB de CV, Series O 957,874 3,296,309 China Merchants Holdings Wal-Mart de Mexico International Co. Ltd. 732,000 2,276,269 SAB de CV 1,591,627 6,546,825 China Mobile Ltd. ADR 178,634 8,372,576 25,615,468 China Overseas Land PEOPLES REPUBLIC OF CHINA  14.0% & Investment Ltd. 1,774,000 3,813,503 Bank of China Ltd. H Shares 5,228,000 2,947,898 China Resources Land Ltd. 1,728,000 4,008,934 BYD Co. Ltd. H Shares 186,000 1,625,990 CNOOC Ltd. 4,568,000 7,037,622 China High Speed Fushan International Transmission Equipment Energy Group Ltd. 7,302,000 6,774,328 Group Co. Ltd. 1,778,000 4,198,347 Shimao Property China Life Insurance Co. Ltd. Holdings Ltd. 2,404,000 4,566,019 H Shares 3,092,000 15,479,849 36,849,251 China National Building HUNGARY  1.1% Material Co. Ltd. H Shares 1,458,000 2,806,867 OTP Bank plc 232,018 6,918,856 China Shenhua Energy Co. INDIA  8.0% Ltd. H Shares 2,203,000 10,773,311 Aban Offshore Ltd. 83,505 2,266,744 Ctrip.com International Ltd. ADR 117,614 8,626,987 Ashok Leyland Ltd. 3,053,281 3,426,449 Industrial & Commercial Bharat Heavy Electricals Ltd. 80,759 3,895,582 Bank of China Ltd. H Shares 12,111,000 10,235,682 HDFC Bank Ltd. 111,962 4,251,379 NetEase.com, Inc. ADR 106,227 4,062,120 ICICI Bank Ltd. 172,046 3,209,935 Ping An Insurance Group Co. Infosys Technologies Ltd. 284,936 14,575,136 of China Ltd. H Shares 484,500 4,519,887 JSW Steel Ltd. 259,119 5,532,496 Sino-Ocean Land Maruti Suzuki India Ltd. 149,391 5,001,700 Holdings Ltd. 2,475,500 2,469,096 Reliance Industries Ltd. 177,854 4,066,381 Sinopharm Group Co. H Shares 1,108,800 3,905,812 35 Emerging Markets Shares Value Shares Value Tencent Holdings Ltd. 686,300 $12,689,827 TAIWAN (REPUBLIC OF CHINA)  8.5% Zhuzhou CSR Times Electric Acer, Inc. 1,379,000 $3,432,608 Co. Ltd. H Shares 1,616,000 3,257,001 Hon Hai Precision 87,598,674 Industry Co. Ltd. 4,093,480 17,300,515 PERU  0.6% MediaTek, Inc. 316,036 4,979,342 Credicorp Ltd. 47,420 3,388,159 Richtek Technology Corp. 360,000 3,367,414 POLAND  0.8% Taiwan Semiconductor KGHM Polska Miedz SA 128,404 4,997,635 Manufacturing Co. Ltd. 8,866,939 16,836,135 RUSSIAN FEDERATION  9.4% Wistron Corp. 1,865,227 3,425,679 CTC Media, Inc. 206,479 2,880,382 Young Fast Optoelectronics Co. Ltd. 286,000 3,395,133 OAO Gazprom ADR 430,808 9,787,958 52,736,826 OAO LUKOIL ADR 60,441 3,511,622 THAILAND  2.0% Polyus Gold OJSC ADR 101,254 2,905,990 Banpu PCL 312,000 5,086,600 Rosneft Oil Co. OJSC GDR 444,457 3,577,879 CP ALL PCL 8,986,800 5,622,663 Sberbank of Russian Federation 6,025,094 14,285,498 Kasikornbank PCL 724,600 1,896,231 Vimpel-Communications ADR 601,317 11,479,141 12,605,494 Wimm-Bill-Dann Foods TURKEY  2.3% OJSC ADR 312,320 6,215,168 Tofas Turk Otomobil X5 Retail Group NV GDR 147,631 4,281,299 Fabrikasi AS 1,653,670 4,437,655 58,924,937 Turk Hava Yollari AO 1,036,795 3,310,492 SINGAPORE  0.7% Turkiye Garanti Bankasi AS 1,975,518 6,765,672 Wilmar International Ltd. 940,000 4,278,902 14,513,819 SOUTH AFRICA  5.4% UNITED KINGDOM  0.8% Aspen Pharmacare Antofagasta plc 350,713 5,195,506 Holdings Ltd. 664,655 6,103,517 TOTAL COMMON STOCKS Foschini Ltd. 339,461 2,603,833 (Cost $423,229,611) Gold Fields Ltd. ADR 177,404 2,622,031 Temporary Cash Investments  2.2% Impala Platinum Holdings Ltd. 96,612 2,240,798 JPMorgan U.S. Treasury Kumba Iron Ore Ltd. 166,989 5,682,813 Plus Money Market Fund MTN Group Ltd. 405,189 6,500,534 Agency Shares 21,895 21,895 Repurchase Agreement, Credit Suisse Naspers Ltd. N Shares 164,580 6,163,360 First Boston, Inc., (collateralized by Shoprite Holdings Ltd. 214,446 1,794,338 various U.S. Treasury obligations, 33,711,224 4.125%, 8/15/10, valued at $13,671,992), SOUTH KOREA  13.0% in a joint trading account at 0.10%, dated 11/30/09, due 12/1/09 Hankook Tire Co. Ltd. 297,810 5,916,246 (Delivery value $13,400,037) 13,400,000 Hyundai Mobis 22,198 2,844,429 TOTAL TEMPORARY Hyundai Motor Co. 52,490 4,468,963 CASH INVESTMENTS LG Chem Ltd. 18,498 3,332,758 (Cost $13,421,895) LG Electronics, Inc. 28,782 2,549,489 TOTAL INVESTMENT LG Household & SECURITIES  100.2% Health Care Ltd. 23,087 5,668,506 (Cost $436,651,506) Lotte Shopping Co. Ltd. 17,821 5,517,337 OTHER ASSETS AND LIABILITIES  (0.2)% POSCO 11,925 5,722,523 TOTAL NET ASSETS  100.0% Samsung Electronics Co. Ltd. 53,000 32,817,338 Samsung Engineering Co. Ltd. 59,168 5,520,922 Shinhan Financial Group Co. Ltd. 175,360 6,869,322 81,227,833 36 Emerging Markets Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Financials 20.8% GDR Global Depositary Receipt Information Technology 19.0% OJSC Open Joint Stock Company Materials 15.6% (1) Non-income producing. Energy 11.1% Consumer Discretionary 10.0% Geographic classifications and market sector diversification Telecommunication Services 7.2% are unaudited. Consumer Staples 6.8% Industrials 4.1% Health Care 2.3% See Notes to Financial Statements. Utilities 1.1% Cash and Equivalents* 2.0% * Includes temporary cash investments and other assets and liabilities. 37 International Value NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks & Rights  93.5% ISRAEL  0.8% AUSTRALIA  2.0% Check Point Software Technologies 7,910 $249,877 Australia & New Zealand ITALY  0.7% Banking Group Ltd. 14,620 $296,599 National Australia Bank Ltd. 11,380 298,304 ENI SpA 8,670 214,804 594,903 JAPAN  3.0% AUSTRIA  1.0% Mabuchi Motor Co. Ltd. 2,800 137,344 Mitsubishi UFJ Financial Telekom Austria AG 16,860 293,161 Group, Inc. 9,000 50,185 BRAZIL  3.9% Mitsubishi UFJ Financial Empresa Brasileira de Group, Inc. ADR 3,660 20,093 Aeronautica SA ADR 7,620 154,915 Nintendo Co. Ltd. 1,500 368,059 Petroleo Brasileiro Sony Corp. 5,100 137,176 SA-Petrobras ADR 11,580 593,822 Takeda Pharmaceutical Vale SA Preference Co. Ltd. 4,400 183,249 Shares ADR 16,930 414,785 1,163,522 896,106 FRANCE  13.2% NETHERLANDS  5.5% Accor SA 1,690 90,441 Akzo Nobel NV 4,950 313,882 ING Groep NV CVA 30,680 285,803 AXA SA 26,237 625,223 Cie Generale des ING Groep NV Rights 30,680 76,012 Etablissements Michelin, Koninklijke Philips Class B 8,110 614,967 Electronics NV 9,497 259,750 Electricite de France SA 2,710 156,339 Reed Elsevier NV 11,839 137,788 France Telecom SA 33,620 874,603 Royal Dutch Shell plc, Class B 11,595 331,332 GDF Suez 11,844 494,583 SBM Offshore NV 9,788 184,743 Sanofi-Aventis SA 5,813 439,219 Wolters Kluwer NV 2,130 46,375 Suez Environnement Co. 1,265 28,140 1,635,685 Total SA 3,880 240,090 NORWAY  2.9% Vivendi 12,620 363,642 Telenor ASA 62,970 857,123 3,927,247 PEOPLES REPUBLIC OF CHINA  1.8% GERMANY  12.2% China Shenhua Energy BASF SE 3,500 211,058 Co. Ltd. H Shares 26,000 127,148 Bayerische Motoren China Telecom Corp. Ltd. Werke AG 6,110 288,307 H Shares 336,000 148,706 Deutsche Post AG 42,330 792,601 Shanghai Electric Group Co. E.ON AG 20,850 824,635 Ltd. H Shares 580,000 272,411 Merck KGaA 6,980 658,300 548,265 SAP AG 11,810 564,274 PORTUGAL  0.6% Siemens AG ADR 3,040 299,805 Portugal Telecom SGPS SA 15,910 192,336 3,638,980 RUSSIAN FEDERATION  1.3% HONG KONG  2.1% OAO Gazprom ADR 16,680 378,970 Cheung Kong Holdings Ltd. 23,300 292,826 SINGAPORE  1.3% China Mobile Ltd. 18,000 168,618 DBS Group Holdings Ltd. 38,250 395,766 Hutchison Whampoa Ltd. 23,900 161,594 623,038 38 International Value Shares Value Shares Value SOUTH KOREA  4.9% Burberry Group plc 30,150 $282,719 Hana Financial Group, Inc. 4,710 $136,302 GlaxoSmithKline plc 18,590 384,421 Hyundai Motor Co. 4,200 357,585 HSBC Holdings plc KB Financial Group, Inc. 7,050 351,651 (Hong Kong) 36,400 425,995 Samsung Electronics Co. Ltd. 790 489,164 Kingfisher plc 145,040 565,972 SK Telecom Co. Ltd. ADR 6,710 111,185 National Grid plc 14,452 157,034 1,445,887 Pearson plc 16,290 222,161 SPAIN  6.9% Rentokil Initial plc 56,500 93,599 Banco Santander SA 8,470 145,114 Rolls-Royce Group plc 40,420 315,518 Iberdrola SA 28,170 267,327 Rolls-Royce Group plc C Shares 2,425,200 3,990 Repsol YPF SA 17,380 477,574 Telefonica SA ADR 13,460 1,166,040 Unilever plc 7,335 215,272 2,056,055 Vodafone Group plc 386,223 871,100 SWEDEN  0.1% 5,290,111 Loomis AB B Shares 1,514 16,505 TOTAL COMMON STOCKS & RIGHTS (Cost $23,319,864) Niscayah Group AB B Shares 7,540 17,953 34,458 Temporary Cash Investments  5.3% SWITZERLAND  8.7% JPMorgan U.S. Treasury ACE Ltd. 11,760 572,829 Plus Money Market Fund Agency Shares 61,072 61,072 Lonza Group AG 2,680 207,447 Repurchase Agreement, Bank of America Nestle SA 8,240 389,502 Securities, LLC, (collateralized by Novartis AG 8,620 478,436 various U.S. Treasury obligations, Roche Holding AG 3,770 616,667 4.125%-4.50%, 5/15/15-11/15/15, valued at $1,429,207), in a joint Swiss Reinsurance Co. Ltd. 6,757 321,352 trading account at 0.12%, dated 2,586,233 11/30/09, due 12/1/09 TAIWAN (REPUBLIC OF CHINA)  1.8% (Delivery value $1,400,005) 1,400,000 Compal Electronics, Inc. 125,214 166,153 Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various Lite-On Technology Corp. 61,783 82,751 U.S. Treasury obligations, 5.25%, Taiwan Semiconductor 2/15/29, valued at $101,969), in a Manufacturing Co. Ltd. 150,749 286,235 joint trading account at 0.10%, 535,139 dated 11/30/09, due 12/1/09 TURKEY  1.1% (Delivery value $100,000) 100,000 Turkcell Iletisim TOTAL TEMPORARY CASH Hizmet AS ADR 21,790 334,694 INVESTMENTS UNITED KINGDOM  17.7% (Cost $1,561,072) TOTAL INVESTMENT Aviva plc 69,640 424,348 SECURITIES  98.8% BAE Systems plc 37,660 203,272 (Cost $24,880,936) BP plc 53,240 503,264 OTHER ASSETS British Airways plc 110,840 356,115 AND LIABILITIES  1.2% British Sky TOTAL NET ASSETS  100.0% Broadcasting Group plc 30,460 265,331 39 International Value Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Telecommunication Services 16.8% CVA Certificaten Van Aandelen Financials 15.8% (1) Non-income producing. Consumer Discretionary 11.3% Energy 10.2% Geographic classifications and market sector diversification are unaudited. Health Care 10.0% Industrials 9.9% Information Technology 7.9% Utilities 6.5% See Notes to Financial Statements. Materials 3.1% Consumer Staples 2.0% Cash and Equivalents* 6.5% *Includes temporary cash investments and other assetsandliabilities. 40 Statement of Assets and Liabilities NOVEMBER 30, 2009 International Global Emerging International Growth Growth Markets Value Assets Investment securities, at value (cost of $1,165,671,565, $345,569,572, $436,651,506, and $24,880,936, respectively) $1,532,256,586 $430,420,978 $625,365,575 $29,453,432 Cash    13,134 Foreign currency holdings, at value (cost of $126,933, $11,874, $93,392, and $137,537, respectively) 126,932 12,048 93,477 145,540 Receivable for investments sold 14,299,620 520,642   Receivable for capital shares sold 955,283 142,494 540,074 149,436 Dividends and interest receivable 3,758,289 663,907 558,802 144,183 Other assets 207,486  252,344  1,551,604,196 431,760,069 626,810,272 29,905,725 Liabilities Disbursements in excess of demand deposit cash 48,101 7,365   Payable for investments purchased 14,575,300 165,066  40,053 Payable for capital shares redeemed 955,496 187,595 640,452 8,241 Accrued management fees 1,693,274 407,093 876,980 31,259 Distribution fees payable 2,814 2,454 3,416 1,461 Service fees (and distribution fees  A Class and R Class) payable 40,010 8,142 6,133 4,386 Accrued foreign taxes  70,367 858,586  17,314,995 848,082 2,385,567 85,400 Net Assets $1,534,289,201 $430,911,987 $624,424,705 $29,820,325 See Notes to Financial Statements. 41 NOVEMBER 30, 2009 International Global Emerging International Growth Growth Markets Value Net Assets Consist of: Capital (par value and paid-in surplus) $1,604,706,027 $ 464,293,610 $ 712,226,654 $32,997,060 Undistributed net investment income 21,121,448 2,557,741  1,051,953 Accumulated net realized loss on investment and foreign currency transactions (458,336,972) (120,735,324) (275,657,627) (8,817,409) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 366,798,698 84,795,960 187,855,678 4,588,721 $1,534,289,201 $ 430,911,987 $ 624,424,705 $29,820,325 Investor Class, $0.01 Par Value Net assets $1,279,615,471 $346,589,512 $567,248,390 $7,062,488 Shares outstanding 131,222,986 44,407,113 77,891,439 964,057 Net asset value per share $9.75 $7.80 $7.28 $7.33 Institutional Class, $0.01 Par Value Net assets $66,919,885 $44,751,924 $27,787,144 $1,626,631 Shares outstanding 6,844,953 5,665,688 3,740,136 221,721 Net asset value per share $9.78 $7.90 $7.43 $7.34 A Class, $0.01 Par Value Net assets $177,803,964 $34,743,710 $23,259,930 $18,643,855 Shares outstanding 18,290,376 4,529,412 3,274,792 2,542,245 Net asset value per share $9.72 $7.67 $7.10 $7.33 Maximum offering price (net asset value divided by 0.9425) $10.31 $8.14 $7.53 $7.78 B Class, $0.01 Par Value Net assets $1,462,502 $850,268 $241,319 $1,495,363 Shares outstanding 152,377 113,152 33,262 210,347 Net asset value per share $9.60 $7.51 $7.26 $7.11 C Class, $0.01 Par Value Net assets $3,051,404 $3,534,911 $5,371,785 $868,956 Shares outstanding 319,906 486,403 779,765 119,859 Net asset value per share $9.54 $7.27 $6.89 $7.25 R Class, $0.01 Par Value Net assets $5,435,975 $441,662 $516,137 $123,032 Shares outstanding 559,072 57,554 70,906 16,889 Net asset value per share $9.72 $7.67 $7.28 $7.28 See Notes to Financial Statements. 42 Statement of Operations YEAR ENDED NOVEMBER 30, 2009 International Global Emerging International Growth Growth Markets Value Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $2,834,883, $322,158, $838,141, and $108,835, respectively) $ 33,018,301 $ 6,561,380 $ 8,906,041 $ 1,280,370 Interest 4,111 3,073 3,814 2,177 Securities lending, net 355,122 26,709   33,377,534 6,591,162 8,909,855 1,282,547 Expenses: Management fees 17,836,177 4,291,269 8,260,830 428,560 Distribution fees: B Class 9,226 3,669 1,149 10,234 C Class 21,281 18,203 29,467 4,055 Service fees: B Class 3,075 1,223 383 3,411 C Class 7,094 6,068 9,823 1,352 Distribution and service fees: A Class 387,654 68,245 48,820 39,431 R Class 20,301 1,447 1,668 505 Directors fees and expenses 53,929 14,411 17,885 2,001 Other expenses 19,010 292 6,103 189 18,357,747 4,404,827 8,376,128 489,738 Net investment income (loss) 15,019,787 2,186,335 533,727 792,809 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $(645), $, $(10,541), and $, respectively) (152,578,690) (54,313,150) (53,940,252) (7,458,196) Foreign currency transactions (19,433,324) (7,100,962) (28,228,788) 770,168 (172,012,014) (61,414,112) (82,169,040) (6,688,028) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $, $70,367, $858,586, and $, respectively) 427,584,812 134,534,540 279,933,368 12,230,092 Translation of assets and liabilities in foreign currencies 166,077,526 29,800,162 67,391,082 3,288,491 593,662,338 164,334,702 347,324,450 15,518,583 Net realized and unrealized gain (loss) 421,650,324 102,920,590 265,155,410 8,830,555 Net Increase (Decrease) in Net Assets Resulting from Operations $ 436,670,111 $105,106,925 $265,689,137 $ 9,623,364 See Notes to Financial Statements. 43 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2008 International Growth Global Growth Increase (Decrease) in Net Assets Operations Net investment income (loss) $15,019,787 $24,042,865 $2,186,335 $1,854,490 Net realized gain (loss) (172,012,014) (277,888,882) (61,414,112) (59,581,994) Change in net unrealized appreciation (depreciation) 593,662,338 (941,342,544) 164,334,702 (199,271,317) Net increase (decrease) in net assets resulting from operations 436,670,111 (1,195,188,561) 105,106,925 (256,998,821) Distributions to Shareholders From net investment income: Investor Class (18,150,440) (16,396,751) (63,581)  Institutional Class (723,098) (741,676) (59,013)  A Class (2,178,683) (1,249,007)   B Class (9,776)    C Class (24,583)    R Class (35,665) (7,882)   From net realized gains: Investor Class  (119,741,515)  (79,511,253) Institutional Class  (4,054,455)  (2,837,675) A Class  (14,778,847)  (3,126,404) B Class  (175,930)  (115,751) C Class  (399,617)  (473,318) R Class  (233,277)  (56,481) Decrease in net assets from distributions (21,122,245) (157,778,957) (122,594) (86,120,882) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (85,157,099) (81,116,944) (2,669,083) 151,986,102 Redemption Fees Increase in net assets from redemption fees 39,738  12,362  Net increase (decrease) in net assets 330,430,505 (1,434,084,462) 102,327,610 (191,133,601) Net Assets Beginning of period 1,203,858,696 2,637,943,158 328,584,377 519,717,978 End of period $1,534,289,201 $ 1,203,858,696 $430,911,987 $ 328,584,377 Undistributed net investment income $21,121,448 $20,902,820 $2,557,741 $112,816 (1) Capital share transactions for the year ended November 30, 2008 were net of redemption fees (Note 4). See Notes to Financial Statements. 44 YEARS ENDED NOVEMBER 30, 2, 2008 Emerging Markets International Value Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 533,727 $ 9,207,119 $ 792,809 $ 1,474,818 Net realized gain (loss) (82,169,040) (194,735,483) (6,688,028) (1,349,802) Change in net unrealized appreciation (depreciation) 347,324,450 (497,505,878) 15,518,583 (38,801,444) Net increase (decrease) in net assets resulting from operations 265,689,137 (683,034,242) 9,623,364 (38,676,428) Distributions to Shareholders From net investment income: Investor Class (1,926,383) (8,696,244) (55,648) (67,236) Institutional Class (220,437) (738,636) (609,469) (1,019,740) A Class (68,022) (227,182) (312,916) (452,102) B Class   (20,569) (44,990) C Class   (4,827) (2,646) R Class (418) (93) (1,437) (3,223) From net realized gains: Investor Class  (112,116,560)  (243,350) Institutional Class  (7,840,573)  (3,150,452) A Class  (4,290,167)  (1,754,896) B Class  (18,131)  (284,309) C Class  (1,035,923)  (20,803) R Class  (3,805)  (14,258) Decrease in net assets from distributions (2,215,260) (134,967,314) (1,004,866) (7,058,005) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (3,779,410) (8,499,246) (22,114,533) 11,701,641 Redemption Fees Increase in net assets from redemption fees 222,324  2,341  Net increase (decrease) in net assets 259,916,791 (826,500,802) (13,493,694) (34,032,792) Net Assets Beginning of period 364,507,914 1,191,008,716 43,314,019 77,346,811 End of period $624,424,705 $ 364,507,914 $ 29,820,325 $ 43,314,019 Undistributed net investment income  $2,112,146 $1,051,953 $828,692 (1) Capital share transactions for the year ended November 30, 2008 were net of redemption fees (Note 4). See Notes to Financial Statements. 45 Notes to Financial Statements NOVEMBER 30, 2009 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Growth Fund (International Growth), Global Growth Fund (Global Growth), Emerging Markets Fund (Emerging Markets) and International Value Fund (International Value) (collectively, the funds) are four funds in a series issued by the corporation. The funds are diversified under the 1940 Act. International Growths, Global Growths and Emerging Markets investment objective is to seek capital growth. International Values investment objective is to seek long-term capital growth. International Growth pursues its objective by investing primarily in equity securities of foreign companies in at least three developed countries (excluding the United States). Global Growth pursues its objective by investing primarily in equity securities of issuers in the United States and other developed countries. Emerging Markets invests at least 80% of its assets in securities of issuers in emerging market countries. International Value pursues its objective by investing primarily in equity securities of foreign companies. International Value may also invest a portion of its assets in U.S. companies. The following is a summary of the funds significant accounting policies. Multiple Class  International Growth is authorized to issue the Investor Class, the Institutional Class, the A Class (formerly Advisor Class) (see Note 10), the B Class, the C Class and the R Class. Global Growth, Emerging Markets and International Value are authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the funds represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 46 Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The funds record the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Securities on Loan  International Growth, Global Growth and Emerging Markets may lend portfolio securities through their lending agent to certain approved borrowers in order to earn additional income. The income earned, net of any rebates or fees, is included in the Statement of Operations. International Growth, Global Growth and Emerging Markets continue to recognize any gain or loss in the market price of the securities loaned and record any interest earned or dividends declared. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. 47 Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the funds due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The funds may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  International Growth, Global Growth and International Value may impose a 2.00% redemption fee on shares held less than 60 days. Emerging Markets may impose a 2.00% redemption fee on shares held less than 180 days. The fee may not be applicable to all classes. The redemption fee is retained by a fund and helps cover transaction costs that long-term investors may bear when a fund sells securities to meet investor redemptions. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were issued. 48 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor), under which ACGIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets).The strategy assets of International Growth includes the assets of NT International Growth Fund, one fund in a series issued by the corporation. The annual management fee schedule for International Growth ranges from 1.10% to 1.50% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for Global Growth ranges from 1.05% to 1.30% for the Investor Class, A Class, B Class, C Class and R Class. The strategy assets of Emerging Markets includes the assets of NT Emerging Markets Fund, one fund in a series issued by the corporation. The annual management fee schedule for Emerging Markets ranges from 1.25% to 1.85% for the Investor Class, A Class, B Class, C Class and R Class. The annual management fee schedule for International Value ranges from 1.10% to 1.30% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class of each fund is 0.20% less at each point within the range. The effective annual management fee for each class of each fund for the year ended November 30, 2009 was as follows: Investor, A, B, C & R Institutional International Growth 1.38% 1.18% Global Growth 1.22% 1.02% Emerging Markets 1.77% 1.57% International Value 1.30% 1.10% ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the funds. The subadvisor makes investment decisions for the cash portion of the funds in accordance with their investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the funds. ACGIM has entered into a Subadvisory Agreement with Templeton Investment Counsel, LLC (Templeton) on behalf of International Value. Templeton makes investment decisions for International Value in accordance with its investment objectives, policies, and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining Templeton as the subadvisor of International Value. Templeton has entered into a Subadvisory Agreement with Franklin Templeton Investments (Asia) Limited on behalf of International Value. 49 Distribution and Service Fees  The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2009, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses  The funds may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors, and, as a group, controlling stockholders of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. International Growth, Global Growth, and Emerging Markets have a securities lending agreement with JPMCB. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended November 30, 2009, were as follows: International Growth Global Growth Emerging Markets International Value Purchases $1,958,471,230 $367,391,945 $583,645,436 $5,174,655 Sales $2,045,187,691 $367,369,214 $595,045,333 $25,590,533 50 4. Capital Share Transactions Transactions in shares of the funds were as follows: Year ended November 30, 2009 Year ended November 30, 2008 Shares Amount Shares Amount International Growth Investor Class/Shares Authorized 1,000,000,000 1,000,000,000 Sold 12,516,913 $ 96,703,854 16,346,524 $ 188,343,865 Issued in reinvestment of distributions 2,043,214 15,589,724 9,115,075 121,417,039 Redeemed (25,833,107) (196,779,172) (35,401,123) (406,466,004) (11,272,980) (84,485,594) (9,939,524) (96,705,100) Institutional Class/Shares Authorized 150,000,000 150,000,000 Sold 3,533,605 25,915,890 2,270,167 28,658,822 Issued in reinvestment of distributions 88,473 675,052 336,456 4,483,545 Redeemed (1,961,908) (14,985,413) (2,816,175) (33,255,557) 1,660,170 11,605,529 (209,552) (113,190) A Class/Shares Authorized 125,000,000 125,000,000 Sold 5,639,882 42,702,246 7,835,854 89,842,720 Issued in connection with reclassification (Note 10)   2,300,787 34,138,899 Issued in reinvestment of distributions 210,171 1,601,500 994,597 13,237,814 Redeemed (7,312,770) (56,894,013) (7,677,721) (88,327,633) (1,462,717) (12,590,267) 3,453,517 48,891,800 A Class (old)/Shares Authorized N/A N/A Redeemed in connection with reclassification (Note 10) (2,300,787) (34,138,899) B Class/Shares Authorized 10,000,000 10,000,000 Sold 18,871 154,787 18,577 222,018 Issued in reinvestment of distributions 971 7,361 8,548 113,065 Redeemed (39,492) (266,327) (81,292) (889,519) (19,650) (104,179) (54,167) (554,436) C Class/Shares Authorized 10,000,000 10,000,000 Sold 36,318 302,120 90,230 1,157,701 Issued in reinvestment of distributions 2,254 16,969 21,431 281,955 Redeemed (177,382) (1,285,116) (154,191) (1,633,948) (138,810) (966,027) (42,530) (194,292) R Class/Shares Authorized 5,000,000 5,000,000 Sold 318,322 2,509,562 252,014 3,075,164 Issued in reinvestment of distributions 4,389 33,532 16,313 217,298 Redeemed (146,076) (1,159,655) (158,761) (1,595,289) 176,635 1,383,439 109,566 1,697,173 Net increase (decrease) (11,057,352) $ (85,157,099) (8,983,477) $ (81,116,944) (1) Net of redemption fees of $133,577. (2) Net of redemption fees of $4,072. (3) Net of redemption fees of $36. 51 Year ended November 30, 2009 Year ended November 30, 2008 Shares Amount Shares Amount Global Growth Investor Class/Shares Authorized 200,000,000 150,000,000 Sold 5,400,539 $ 34,671,769 12,903,489 $ 117,137,528 Issued in reinvestment of distributions 10,253 52,087 7,562,700 77,627,909 Redeemed (7,583,471) (47,853,604) (11,832,280) (100,451,544) (2,172,679) (13,129,748) 8,633,909 94,313,893 Institutional Class/Shares Authorized 35,000,000 35,000,000 Sold 1,749,631 10,833,115 6,292,500 53,627,417 Issued in reinvestment of distributions 11,450 58,854 274,954 2,837,675 Redeemed (868,863) (5,358,928) (3,067,976) (22,933,004) 892,218 5,533,041 3,499,478 33,532,088 A Class/Shares Authorized 35,000,000 15,000,000 Sold 2,253,267 13,745,515 3,419,298 29,258,859 Issued in reinvestment of distributions   295,381 2,989,742 Redeemed (1,589,618) (9,705,190) (1,314,317) (10,733,547) 663,649 4,040,325 2,400,362 21,515,054 B Class/Shares Authorized 10,000,000 10,000,000 Sold 59,034 406,476 42,324 388,905 Issued in reinvestment of distributions   10,224 102,885 Redeemed (20,190) (111,170) (29,348) (240,661) 38,844 295,306 23,200 251,129 C Class/Shares Authorized 10,000,000 10,000,000 Sold 185,636 1,218,550 296,297 2,601,972 Issued in reinvestment of distributions   30,561 297,645 Redeemed (129,006) (729,428) (112,889) (819,667) 56,630 489,122 213,969 2,079,950 R Class/Shares Authorized 5,000,000 5,000,000 Sold 26,932 176,194 26,269 272,639 Issued in reinvestment of distributions   5,543 56,481 Redeemed (12,873) (73,323) (4,313) (35,132) 14,059 102,871 27,499 293,988 Net increase (decrease) (507,279) $ (2,669,083) 14,798,417 $ 151,986,102 (1) Net of redemption fees of $38,958. (2) Net of redemption fees of $10,749. (3) Net of redemption fees of $14. 52 Year ended November 30, 2009 Year ended November 30, 2008 Shares Amount Shares Amount Emerging Markets Investor Class/Shares Authorized 235,000,000 235,000,000 Sold 19,353,332 $109,588,071 20,955,762 $ 186,101,096 Issued in reinvestment of distributions 411,216 1,603,788 10,190,892 109,760,155 Redeemed (17,730,654) (92,632,289) (39,623,083) (329,408,602) 2,033,894 18,559,570 (8,476,429) (33,547,351) Institutional Class/Shares Authorized 40,000,000 40,000,000 Sold 1,317,412 7,262,735 1,154,823 11,251,167 Issued in reinvestment of distributions 55,526 220,437 783,601 8,579,209 Redeemed (4,026,999) (25,605,195) (1,342,517) (10,979,038) (2,654,061) (18,122,023) 595,907 8,851,338 A Class/Shares Authorized 40,000,000 40,000,000 Sold 1,737,602 8,969,379 3,262,064 29,194,767 Issued in reinvestment of distributions 17,381 66,223 423,941 4,440,300 Redeemed (2,684,625) (13,476,300) (2,449,683) (19,187,483) (929,642) (4,440,698) 1,236,322 14,447,584 B Class/Shares Authorized 10,000,000 10,000,000 Sold 20,988 121,866 29,032 308,820 Issued in reinvestment of distributions   1,335 14,264 Redeemed (14,744) (73,057) (7,598) (83,381) 6,244 48,809 22,769 239,703 C Class/Shares Authorized 5,000,000 5,000,000 Sold 260,381 1,420,013 487,010 4,542,960 Issued in reinvestment of distributions   96,421 990,913 Redeemed (292,711) (1,421,591) (523,164) (4,321,726) (32,330) (1,578) 60,267 1,212,147 R Class/Shares Authorized 10,000,000 10,000,000 Sold 59,323 312,438 41,643 357,176 Issued in reinvestment of distributions 107 418 369 3,898 Redeemed (22,963) (136,346) (9,693) (63,741) 36,467 176,510 32,319 297,333 Net increase (decrease) (1,539,428) $ (3,779,410) (6,528,845) $ (8,499,246) (1) Net of redemption fees of $790,067. (2) Net of redemption fees of $30,813. (3) Net of redemption fees of $1,714. (4) Net of redemption fees of $13. 53 Year ended November 30, 2009 Year ended November 30, 2008 Shares Amount Shares Amount International Value Investor Class/Shares Authorized 55,000,000 55,000,000 Sold 673,027 $ 4,620,879 336,549 $ 2,927,576 Issued in reinvestment of distributions 9,439 54,649 30,784 306,033 Redeemed (177,325) (1,061,257) (173,561) (1,437,908) 505,141 3,614,271 193,772 1,795,701 Institutional Class/Shares Authorized 55,000,000 55,000,000 Sold 110,391 687,461 60,908 582,254 Issued in reinvestment of distributions 105,262 609,469 417,025 4,170,192 Redeemed (4,343,332) (26,020,480) (64,385) (530,218) (4,127,679) (24,723,550) 413,548 4,222,228 A Class/Shares Authorized 55,000,000 55,000,000 Sold 573,706 3,482,243 1,272,162 11,190,952 Issued in reinvestment of distributions 52,914 307,968 217,383 2,174,640 Redeemed (823,600) (4,757,711) (888,351) (7,481,603) (196,980) (967,500) 601,194 5,883,989 B Class/Shares Authorized 5,000,000 5,000,000 Sold 22,588 137,394 21,765 194,567 Issued in reinvestment of distributions 3,600 20,448 33,502 327,311 Redeemed (102,821) (558,503) (131,957) (1,128,036) (76,633) (400,661) (76,690) (606,158) C Class/Shares Authorized 50,000,000 50,000,000 Sold 73,369 441,842 60,519 534,931 Issued in reinvestment of distributions 808 4,679 2,136 20,888 Redeemed (16,397) (95,563) (20,080) (138,670) 57,780 350,958 42,575 417,149 R Class/Shares Authorized 5,000,000 5,000,000 Sold 5,090 29,371 11,311 96,932 Issued in reinvestment of distributions 248 1,437 1,753 17,481 Redeemed (2,852) (18,859) (16,329) (125,681) 2,486 11,949 (3,265) (11,268) Net increase (decrease) (3,835,885) $(22,114,533) 1,171,134 $11,701,641 (1) Net of redemption fees of $1,002. (2) Net of redemption fees of $129. (3) Net of redemption fees of $18. (4) Net of redemption fees of $35. 54 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of November 30, 2009: Level 1 Level 2 Level 3 International Growth Investment Securities Foreign Common Stocks $98,339,406 $1,431,395,535  Temporary Cash Investments 21,645 2,500,000  Total Value of Investment Securities $98,361,051 $1,433,895,535  Global Growth Investment Securities Domestic Common Stocks $223,340,020   Foreign Common Stocks 24,095,925 $179,373,239  Temporary Cash Investments 11,794 3,600,000  Total Value of Investment Securities $247,447,739 $182,973,239  Emerging Markets Investment Securities Foreign Common Stocks $97,633,777 $514,309,903  Temporary Cash Investments 21,895 13,400,000  Total Value of Investment Securities $97,655,672 $527,709,903  International Value Investment Securities Foreign Common Stocks & Rights $3,918,045 $23,974,315  Temporary Cash Investments 61,072 1,500,000  Total Value of Investment Securities $3,979,117 $25,474,315  55 6. Bank Line of Credit The funds, along with certain other funds in the American Century Investments family of funds, had a $500,000,000 unsecured bank line of credit agreement with Bank of America, N.A. The line expired December 10, 2008, and was not renewed. The agreement allowed the funds to borrow money for temporary or emergency purposes to fund shareholder redemptions. Borrowings under the agreement were subject to interest at the Federal Funds rate plus 0.40%. The funds did not borrow from the line during the year ended November 30, 2009. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended November 30, 2009, the funds did not utilize the program. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information On December 15, 2009, International Growth, Global Growth and International Value declared and paid the following per-share distributions from net investment income to shareholders of record on December 14, 2009: Investor Institutional A B C R International Growth $0.0807 $0.1006 $0.0559   $0.0310 Global Growth $0.0305 $0.0464 $0.0108    International Value $0.1471 $0.1620 $0.1286 $0.0730 $0.0730 $0.1101 The tax character of distributions paid during the years ended November 30, 2009 and November 30, 2008 were as follows: International Growth Global Growth Distributions Paid From Ordinary income $21,122,245 $18,406,727 $122,594 $25,787,587 Long-term capital gains  $139,372,230  $60,333,295 Emerging Markets International Value Distributions Paid From Ordinary income $2,215,260 $64,849,516 $1,004,866 $2,515,592 Long-term capital gains  $70,117,798  $4,542,413 56 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2009, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: International Growth Global Growth Emerging Markets International Value Federal tax cost of investments $1,221,552,680 $349,795,288 $443,585,949 $25,144,061 Gross tax appreciation of investments $316,900,275 $84,529,610 $188,689,274 $6,564,779 Gross tax depreciation of investments (6,196,369) (3,903,920) (6,909,648) (2,255,408) Net tax appreciation (depreciation) of investments $310,703,906 $80,625,690 $181,779,626 $4,309,371 Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $206,454 $(55,446) $(858,391) $16,225 Net tax appreciation (depreciation) $310,910,360 $80,570,244 $180,921,235 $4,325,596 Undistributed ordinary income $23,122,855 $3,141,144  $1,051,953 Accumulated capital losses $(404,439,509) $(116,425,124) $(267,941,226) $(8,554,284) Capital loss deferrals  $(667,887) $(781,958)  Currency loss deferrals $(10,532)    The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: International Growth $(131,447,878) $(272,991,631) Global Growth $(40,260,034) $(76,165,090) Emerging Markets $(150,745,366) $(117,195,860) International Value $(1,370,503) $(7,183,781) The capital and currency loss deferrals listed above represent net capital and foreign currency losses incurred in the one-month period ended November 30, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 10. Corporate Event On September 25, 2007, the A Class (old) shareholders of International Growth approved a reclassification of A Class (old) shares into Advisor Class shares. The change was approved by the Board of Directors on November 29, 2006 and March 7, 2007. The reclassification was effective on December 3, 2007. Subsequent to the reclassification, the Advisor Class was renamed A Class. 57 11. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 12. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2009. For corporate taxpayers, the funds hereby designate the following ordinary income distributions, or up to the maximum amount allowable, as qualified for the corporate dividends received deduction for the fiscal year ended November 30, 2009. International Growth Global Growth Emerging Markets International Value  $122,594  $20,940 For the fiscal year ended November 30, 2009, the funds intend to pass through to shareholders the following as a foreign tax credit, or up to the maximum amount allowable, which represents taxes paid on the following income derived from sources within foreign countries or possessions of the United States. International Growth Global Growth Emerging Markets International Value Foreign source income $35,301,107  $9,624,101 $1,389,205 Foreign tax expense $2,882,316  $837,674 $112,761 58 Financial Highlights International Growth Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.15 $14.87 $12.17 $9.75 $8.79 Income From Investment Operations Net Investment Income (Loss) 0.09 0.14 0.13 0.06 0.11 Net Realized and Unrealized Gain (Loss) 2.64 (6.96) 2.66 2.54 0.94 Total From Investment Operations 2.73 (6.82) 2.79 2.60 1.05 Distributions From Net Investment Income (0.13) (0.11) (0.09) (0.18) (0.09) From Net Realized Gains  (0.79)    Total Distributions (0.13) (0.90) (0.09) (0.18) (0.09) Net Asset Value, End of Period $9.75 $7.15 $14.87 $12.17 $9.75 Total Return 38.66% (48.67)% 23.09% 27.03% 12.09% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.38% 1.31% 1.27% 1.26% 1.23% Ratio of Net Investment Income (Loss) to Average Net Assets 1.18% 1.18% 0.94% 0.52% 1.22% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $1,279,615 $1,018,753 $2,267,093 $2,352,967 $2,249,430 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 59 International Growth Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.17 $14.91 $12.20 $9.78 $8.82 Income From Investment Operations Net Investment Income (Loss) 0.11 0.15 0.17 0.07 0.13 Net Realized and Unrealized Gain (Loss) 2.64 (6.96) 2.66 2.55 0.94 Total From Investment Operations 2.75 (6.81) 2.83 2.62 1.07 Distributions From Net Investment Income (0.14) (0.14) (0.12) (0.20) (0.11) From Net Realized Gains  (0.79)    Total Distributions (0.14) (0.93) (0.12) (0.20) (0.11) Net Asset Value, End of Period $9.78 $7.17 $14.91 $12.20 $9.78 Total Return 38.96% (48.55)% 23.36% 27.19% 12.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.18% 1.11% 1.07% 1.06% 1.03% Ratio of Net Investment Income (Loss) to Average Net Assets 1.38% 1.38% 1.14% 0.72% 1.42% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $66,920 $37,160 $80,452 $125,814 $247,077 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 60 International Growth A Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.13 $14.82 $12.12 $9.72 $8.76 Income From Investment Operations Net Investment Income (Loss) 0.07 0.11 0.08 0.03 0.09 Net Realized and Unrealized Gain (Loss) 2.63 (6.94) 2.68 2.52 0.94 Total From Investment Operations 2.70 (6.83) 2.76 2.55 1.03 Distributions From Net Investment Income (0.11) (0.07) (0.06) (0.15) (0.07) From Net Realized Gains  (0.79)    Total Distributions (0.11) (0.86) (0.06) (0.15) (0.07) Net Asset Value, End of Period $9.72 $7.13 $14.82 $12.12 $9.72 Total Return 38.30% (48.79)% 22.87% 26.57% 11.85% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.63% 1.56% 1.52% 1.51% 1.48% Ratio of Net Investment Income (Loss) to Average Net Assets 0.93% 0.93% 0.69% 0.27% 0.97% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $177,804 $140,798 $241,579 $336,497 $259,651 (1) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 61 International Growth B Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.04 $14.68 $12.04 $9.65 $8.70 Income From Investment Operations Net Investment Income (Loss) 0.01 0.02  (0.05) 0.02 Net Realized and Unrealized Gain (Loss) 2.61 (6.87) 2.64 2.52 0.93 Total From Investment Operations 2.62 (6.85) 2.64 2.47 0.95 Distributions From Net Investment Income (0.06)   (0.08)  From Net Realized Gains  (0.79)    Total Distributions (0.06) (0.79)  (0.08)  Net Asset Value, End of Period $9.60 $7.04 $14.68 $12.04 $9.65 Total Return 37.36% (49.18)% 21.93% 25.71% 10.97% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.38% 2.31% 2.27% 2.26% 2.23% Ratio of Net Investment Income (Loss) to Average Net Assets 0.18% 0.18% (0.06)% (0.48)% 0.22% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $1,463 $1,211 $3,320 $2,699 $1,676 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 62 International Growth C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.00 $14.60 $11.97 $9.60 $8.66 Income From Investment Operations Net Investment Income (Loss) 0.01 0.02  (0.05) 0.02 Net Realized and Unrealized Gain (Loss) 2.59 (6.83) 2.63 2.50 0.92 Total From Investment Operations 2.60 (6.81) 2.63 2.45 0.94 Distributions From Net Investment Income (0.06)   (0.08)  From Net Realized Gains  (0.79)    Total Distributions (0.06) (0.79)  (0.08)  Net Asset Value, End of Period $9.54 $7.00 $14.60 $11.97 $9.60 Total Return 37.29% (49.18)% 21.97% 25.64% 10.91% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.38% 2.31% 2.27% 2.26% 2.23% Ratio of Net Investment Income (Loss) to Average Net Assets 0.18% 0.18% (0.06)% (0.48)% 0.22% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $3,051 $3,210 $7,318 $6,250 $5,246 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 63 International Growth R Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $7.13 $14.81 $12.12 $9.71 $8.75 Income From Investment Operations Net Investment Income (Loss) 0.06 0.09 0.07 0.01 0.07 Net Realized and Unrealized Gain (Loss) 2.62 (6.96) 2.65 2.53 0.94 Total From Investment Operations 2.68 (6.87) 2.72 2.54 1.01 Distributions From Net Investment Income (0.09) (0.02) (0.03) (0.13) (0.05) From Net Realized Gains  (0.79)    Total Distributions (0.09) (0.81) (0.03) (0.13) (0.05) Net Asset Value, End of Period $9.72 $7.13 $14.81 $12.12 $9.71 Total Return 37.97% (48.92)% 22.48% 26.39% 11.58% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.88% 1.81% 1.77% 1.76% 1.69% Ratio of Net Investment Income (Loss) to Average Net Assets 0.68% 0.68% 0.44% 0.02% 0.76% Portfolio Turnover Rate 151% 144% 133% 95% 89% Net Assets, End of Period (in thousands) $5,436 $2,727 $4,042 $2,106 $1,809 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (3) During the year ended November 30, 2005, the class received a partial reimbursement of its distribution and service fees. Had fees not been reimbursed, the ratio of operating expenses to average net assets and the ratio of net investment income (loss) to average net assets would have been 1.73% and 0.72%, respectively. See Notes to Financial Statements. 64 Global Growth Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $5.90 $12.69 $10.52 $8.88 $7.49 Income From Investment Operations Net Investment Income (Loss) 0.04 0.04 0.03   Net Realized and Unrealized Gain (Loss) 1.86 (4.75) 2.41 1.70 1.41 Total From Investment Operations 1.90 (4.71) 2.44 1.70 1.41 Distributions From Net Investment Income   (0.05) (0.06) (0.02) From Net Realized Gains  (2.08) (0.22)   Total Distributions  (2.08) (0.27) (0.06) (0.02) Net Asset Value, End of Period $7.80 $5.90 $12.69 $10.52 $8.88 Total Return 32.24% (44.01)% 23.73% 19.30% 18.87% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.22% 1.26% 1.30% 1.31% 1.30% Ratio of Net Investment Income (Loss) to Average Net Assets 0.62% 0.40% 0.29% (0.05)% (0.01)% Portfolio Turnover Rate 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $346,590 $274,599 $481,553 $418,185 $378,976 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 65 Global Growth Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $5.97 $12.79 $10.60 $8.95 $7.55 Income From Investment Operations Net Investment Income (Loss) 0.05 0.07 0.06 0.01 0.01 Net Realized and Unrealized Gain (Loss) 1.89 (4.81) 2.42 1.72 1.43 Total From Investment Operations 1.94 (4.74) 2.48 1.73 1.44 Distributions From Net Investment Income (0.01)  (0.07) (0.08) (0.04) From Net Realized Gains  (2.08) (0.22)   Total Distributions (0.01) (2.08) (0.29) (0.08) (0.04) Net Asset Value, End of Period $7.90 $5.97 $12.79 $10.60 $8.95 Total Return 32.61% (43.88)% 23.99% 19.50% 19.22% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.02% 1.05% 1.10% 1.11% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 0.82% 0.61% 0.49% 0.15% 0.19% Portfolio Turnover Rate 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $44,752 $28,477 $16,298 $8,540 $8,669 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 66 Global Growth A Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $5.81 $12.56 $10.41 $8.79 $7.41 Income From Investment Operations Net Investment Income (Loss) 0.02 0.01 0.01 (0.03) (0.02) Net Realized and Unrealized Gain (Loss) 1.84 (4.68) 2.38 1.69 1.40 Total From Investment Operations 1.86 (4.67) 2.39 1.66 1.38 Distributions From Net Investment Income   (0.02) (0.04)  From Net Realized Gains  (2.08) (0.22)   Total Distributions  (2.08) (0.24) (0.04)  Net Asset Value, End of Period $7.67 $5.81 $12.56 $10.41 $8.79 Total Return 32.01% (44.17)% 23.47% 18.97% 18.62% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.47% 1.51% 1.55% 1.56% 1.55% Ratio of Net Investment Income (Loss) to Average Net Assets 0.37% 0.15% 0.04% (0.30)% (0.26)% Portfolio Turnover Rate 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $34,744 $22,447 $18,402 $5,571 $3,664 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 67 Global Growth B Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $5.73 $12.50 $10.42 $9.02 Income From Investment Operations Net Investment Income (Loss) (0.03) (0.05) (0.08) (0.11) Net Realized and Unrealized Gain (Loss) 1.81 (4.64) 2.38 1.57 Total From Investment Operations 1.78 (4.69) 2.30 1.46 Distributions From Net Investment Income    (0.06) From Net Realized Gains  (2.08) (0.22)  Total Distributions  (2.08) (0.22) (0.06) Net Asset Value, End of Period $7.51 $5.73 $12.50 $10.42 Total Return 31.06% (44.62)% 22.51% 16.29% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.22% 2.26% 2.30% 2.31% Ratio of Net Investment Income (Loss) to Average Net Assets (0.38)% (0.60)% (0.71)% (1.05)% Portfolio Turnover Rate 103% 121% 108% 95% Net Assets, End of Period (in thousands) $850 $426 $639 $352 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 68 Global Growth C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $5.54 $12.16 $10.14 $8.59 $7.29 Income From Investment Operations Net Investment Income (Loss) (0.02) (0.05) (0.07) (0.10) (0.08) Net Realized and Unrealized Gain (Loss) 1.75 (4.49) 2.31 1.65 1.38 Total From Investment Operations 1.73 (4.54) 2.24 1.55 1.30 Distributions From Net Realized Gains  (2.08) (0.22)   Net Asset Value, End of Period $7.27 $5.54 $12.16 $10.14 $8.59 Total Return 31.23% (44.64)% 22.54% 18.04% 17.83% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.22% 2.26% 2.30% 2.31% 2.30% Ratio of Net Investment Income (Loss) to Average Net Assets (0.38)% (0.60)% (0.71)% (1.05)% (1.01)% Portfolio Turnover Rate 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $3,535 $2,382 $2,625 $1,050 $454 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 69 Global Growth R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.82 $12.62 $10.47 $8.86 $8.37 Income From Investment Operations Net Investment Income (Loss)  (0.01) 0.02 (0.05) (0.02) Net Realized and Unrealized Gain (Loss) 1.85 (4.71) 2.35 1.71 0.51 Total From Investment Operations 1.85 (4.72) 2.37 1.66 0.49 Distributions From Net Investment Income    (0.05)  From Net Realized Gains  (2.08) (0.22)   Total Distributions  (2.08) (0.22) (0.05)  Net Asset Value, End of Period $7.67 $5.82 $12.62 $10.47 $8.86 Total Return 31.79% (44.40)% 23.08% 18.79% 5.85% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.72% 1.76% 1.80% 1.81% 1.80% Ratio of Net Investment Income (Loss) to Average Net Assets 0.12% (0.10)% (0.21)% (0.55)% (0.71)% Portfolio Turnover Rate 103% 121% 108% 95% 36% Net Assets, End of Period (in thousands) $442 $253 $202 $32 $26 (1) July 29, 2005 (commencement of sale) through November 30, 2005. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2005. See Notes to Financial Statements. 70 Emerging Markets Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $4.17 $12.69 $10.06 $8.25 $6.28 Income From Investment Operations Net Investment Income (Loss) 0.01 0.09 0.10 0.11 0.01 Net Realized and Unrealized Gain (Loss) 3.13 (7.21) 4.06 3.11 2.05 Total From Investment Operations 3.14 (7.12) 4.16 3.22 2.06 Distributions From Net Investment Income (0.03) (0.10) (0.13) (0.05)  From Net Realized Gains  (1.31) (1.42) (1.37) (0.09) Total Distributions (0.03) (1.41) (1.55) (1.42) (0.09) Redemption Fees  0.01 0.02 0.01  Net Asset Value, End of Period $7.28 $4.17 $12.69 $10.06 $8.25 Total Return 75.36% (62.66)% 48.81% 46.10% 33.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.78% 1.66% 1.66% 1.80% 1.94% Ratio of Net Investment Income (Loss) to Average Net Assets 0.11% 1.06% 0.96% 1.31% 0.17% Portfolio Turnover Rate 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $567,248 $316,695 $1,070,138 $523,813 $220,720 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 71 Emerging Markets Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $4.26 $12.92 $10.21 $8.36 $6.35 Income From Investment Operations Net Investment Income (Loss) 0.02 0.12 0.12 0.12 0.03 Net Realized and Unrealized Gain (Loss) 3.18 (7.35) 4.14 3.16 2.07 Total From Investment Operations 3.20 (7.23) 4.26 3.28 2.10 Distributions From Net Investment Income (0.03) (0.13) (0.15) (0.07)  From Net Realized Gains  (1.31) (1.42) (1.37) (0.09) Total Distributions (0.03) (1.44) (1.57) (1.44) (0.09) Redemption Fees  0.01 0.02 0.01  Net Asset Value, End of Period $7.43 $4.26 $12.92 $10.21 $8.36 Total Return 75.92% (62.63)% 49.21% 46.31% 33.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.58% 1.46% 1.46% 1.60% 1.74% Ratio of Net Investment Income (Loss) to Average Net Assets 0.31% 1.26% 1.16% 1.51% 0.37% Portfolio Turnover Rate 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $27,787 $27,235 $74,897 $85,886 $113,765 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 72 Emerging Markets A Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $4.07 $12.40 $9.85 $8.11 $6.19 Income From Investment Operations Net Investment Income (Loss) (0.01) 0.07 0.07 0.11 (0.01) Net Realized and Unrealized Gain (Loss) 3.06 (7.03) 3.99 3.02 2.02 Total From Investment Operations 3.05 (6.96) 4.06 3.13 2.01 Distributions From Net Investment Income (0.02) (0.07) (0.11) (0.03)  From Net Realized Gains  (1.31) (1.42) (1.37) (0.09) Total Distributions (0.02) (1.38) (1.53) (1.40) (0.09) Redemption Fees  0.01 0.02 0.01  Net Asset Value, End of Period $7.10 $4.07 $12.40 $9.85 $8.11 Total Return 75.24% (62.78)% 48.61% 45.59% 32.77% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.03% 1.91% 1.91% 2.05% 2.19% Ratio of Net Investment Income (Loss) to Average Net Assets (0.14)% 0.81% 0.71% 1.06% (0.08)% Portfolio Turnover Rate 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $23,260 $17,105 $36,795 $9,905 $1,773 (1) Prior to September 4, 2007, the A Class was referred to as the Advisor Class. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 73 Emerging Markets B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $4.17 $12.67 $12.15 Income From Investment Operations Net Investment Income (Loss) (0.06) 0.02 (0.03) Net Realized and Unrealized Gain (Loss) 3.15 (7.24) 0.53 Total From Investment Operations 3.09 (7.22) 0.50 Distributions From Net Realized Gains  (1.29)  Redemption Fees  0.01 0.02 Net Asset Value, End of Period $7.26 $4.17 $12.67 Total Return 74.10% (63.09)% 4.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.78% 2.67% 2.58% Ratio of Net Investment Income (Loss) to Average Net Assets (0.89)% 0.05% (1.30)% Portfolio Turnover Rate 126% 121% 85% Net Assets, End of Period (in thousands) $241 $113 $54 (1) September 28, 2007 (commencement of sale) through November 30, 2007. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2007. See Notes to Financial Statements. 74 Emerging Markets C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $3.96 $12.10 $9.64 $7.95 $6.12 Income From Investment Operations Net Investment Income (Loss) (0.05) 0.01 (0.01) 0.03 (0.05) Net Realized and Unrealized Gain (Loss) 2.98 (6.87) 3.90 2.99 1.97 Total From Investment Operations 2.93 (6.86) 3.89 3.02 1.92 Distributions From Net Investment Income   (0.03)   From Net Realized Gains  (1.29) (1.42) (1.34) (0.09) Total Distributions  (1.29) (1.45) (1.34) (0.09) Redemption Fees  0.01 0.02 0.01  Net Asset Value, End of Period $6.89 $3.96 $12.10 $9.64 $7.95 Total Return 73.99% (63.09)% 47.39% 44.59% 31.67% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.78% 2.66% 2.66% 2.80% 2.94% Ratio of Net Investment Income (Loss) to Average Net Assets (0.89)% 0.06% (0.04)% 0.31% (0.83)% Portfolio Turnover Rate 126% 121% 85% 115% 153% Net Assets, End of Period (in thousands) $5,372 $3,217 $9,098 $2,581 $733 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 75 Emerging Markets R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $4.17 $12.68 $12.15 Income From Investment Operations Net Investment Income (Loss) (0.02) 0.05 (0.01) Net Realized and Unrealized Gain (Loss) 3.14 (7.22) 0.52 Total From Investment Operations 3.12 (7.17) 0.51 Distributions From Net Investment Income (0.01) (0.04)  From Net Realized Gains  (1.31)  Total Distributions (0.01) (1.35)  Redemption Fees  0.01 0.02 Net Asset Value, End of Period $7.28 $4.17 $12.68 Total Return 74.94% (62.92)% 4.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.28% 2.19% 2.08% Ratio of Net Investment Income (Loss) to Average Net Assets (0.39)% 0.53% (0.68)% Portfolio Turnover Rate 126% 121% 85% Net Assets, End of Period (in thousands) $516 $144 $27 (1) September 28, 2007 (commencement of sale) through November 30, 2007. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (5) Annualized. (6) Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended November 30, 2007. See Notes to Financial Statements. 76 International Value Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.47 $11.48 $14.36 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.11 0.19 0.22 0.15 Net Realized and Unrealized Gain (Loss) 1.88 (5.18) 2.09 1.36 Total From Investment Operations 1.99 (4.99) 2.31 1.51 Distributions From Net Investment Income (0.13) (0.24) (0.47)  From Net Realized Gains  (0.78) (4.72)  Total Distributions (0.13) (1.02) (5.19)  Net Asset Value, End of Period $7.33 $5.47 $11.48 $14.36 Total Return 36.98% (47.43)% 23.55% 11.75% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.31% 1.31% 1.30% 1.30% Ratio of Net Investment Income (Loss) to Average Net Assets 2.34% 2.20% 1.96% 2.77% Portfolio Turnover Rate 16% 4% 11% 17% Net Assets, End of Period (in thousands) $7,062 $2,512 $3,044 $437 (1) April 3, 2006 (commencement of sale) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 77 International Value Institutional Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.48 $11.50 $14.38 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.18 0.21 0.23 0.25 Net Realized and Unrealized Gain (Loss) 1.82 (5.19) 2.10 1.28 Total From Investment Operations 2.00 (4.98) 2.33 1.53 Distributions From Net Investment Income (0.14) (0.26) (0.49)  From Net Realized Gains  (0.78) (4.72)  Total Distributions (0.14) (1.04) (5.21)  Net Asset Value, End of Period $7.34 $5.48 $11.50 $14.38 Total Return 37.18% (47.32)% 23.77% 11.91% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.11% 1.11% 1.10% 1.10% Ratio of Net Investment Income (Loss) to Average Net Assets 2.54% 2.40% 2.16% 2.97% Portfolio Turnover Rate 16% 4% 11% 17% Net Assets, End of Period (in thousands) $1,627 $23,847 $45,262 $35,574 (1) April 3, 2006 (commencement of sale) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 78 International Value A Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.48 $11.49 $14.35 $12.70 $10.91 $9.64 Income From Investment Operations Net Investment Income (Loss) 0.10 0.18 0.20 0.25 0.18 0.13 Net Realized and Unrealized Gain (Loss) 1.86 (5.20) 2.11 1.40 1.97 1.37 Total From Investment Operations 1.96 (5.02) 2.31 1.65 2.15 1.50 Distributions From Net Investment Income (0.11) (0.21) (0.45)  (0.15) (0.11) From Net Realized Gains  (0.78) (4.72)  (0.21) (0.12) Total Distributions (0.11) (0.99) (5.17)  (0.36) (0.23) Net Asset Value, End of Period $7.33 $5.48 $11.49 $14.35 $12.70 $10.91 Total Return 36.40% (47.53)% 23.44% 12.99% 19.95% 15.58% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.56% 1.51% 1.40% 1.40% 1.35% 1.41% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 1.56% 1.56% 1.55% 1.55% 1.35% 1.41% Ratio of Net Investment Income (Loss) to Average Net Assets 2.09% 2.00% 1.86% 2.67% 1.52% 1.28% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 2.09% 1.95% 1.71% 2.52% 1.52% 1.28% Portfolio Turnover Rate 16% 4% 11% 17% 7% 18% Net Assets, End of Period (in thousands) $18,644 $15,015 $24,558 $19,890 $54,617 $203,215 (1) April 1, 2006 through November 30, 2006. The funds fiscal year end was changed from March 31 to November 30, resulting in an eight-month annual reporting period. For the years before November 30, 2006, the funds fiscal year end was March 31. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) The distributor voluntarily waived a portion of its distribution and service fees from April 1, 2006 through March 31, 2008. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 79 International Value B Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.32 $11.16 $14.08 $12.51 $10.75 $9.52 Income From Investment Operations Net Investment Income (Loss) 0.05 0.11 0.12 0.17 0.10 0.06 Net Realized and Unrealized Gain (Loss) 1.81 (5.05) 2.05 1.40 1.93 1.34 Total From Investment Operations 1.86 (4.94) 2.17 1.57 2.03 1.40 Distributions From Net Investment Income (0.07) (0.12) (0.37)  (0.06) (0.05) From Net Realized Gains  (0.78) (4.72)  (0.21) (0.12) Total Distributions (0.07) (0.90) (5.09)  (0.27) (0.17) Net Asset Value, End of Period $7.11 $5.32 $11.16 $14.08 $12.51 $10.75 Total Return 35.36% (47.84)% 22.51% 12.55% 19.07% 14.69% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.31% 2.22% 2.09% 2.09% 2.08% 2.09% Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) 2.31% 2.31% 2.30% 2.30% 2.08% 2.09% Ratio of Net Investment Income (Loss) to Average Net Assets 1.34% 1.29% 1.17% 1.98% 0.90% 0.61% Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) 1.34% 1.20% 0.96% 1.77% 0.90% 0.61% Portfolio Turnover Rate 16% 4% 11% 17% 7% 18% Net Assets, End of Period (in thousands) $1,495 $1,526 $4,059 $4,313 $4,917 $5,165 (1) April 1, 2006 through November 30, 2006. The funds fiscal year end was changed from March 31 to November 30, resulting in an eight-month annual reporting period. For the years before November 30, 2006, the funds fiscal year end was March 31. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) The distributor voluntarily waived a portion of its distribution and service fees from April 1, 2006 through March 31, 2008. (5) Annualized. (6) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 80 International Value C Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.42 $11.37 $14.27 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.05 0.12 0.12 0.14 Net Realized and Unrealized Gain (Loss) 1.85 (5.17) 2.07 1.28 Total From Investment Operations 1.90 (5.05) 2.19 1.42 Distributions From Net Investment Income (0.07) (0.12) (0.37)  From Net Realized Gains  (0.78) (4.72)  Total Distributions (0.07) (0.90) (5.09)  Net Asset Value, End of Period $7.25 $5.42 $11.37 $14.27 Total Return 35.44% (47.93)% 22.28% 11.05% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.31% 2.31% 2.30% 2.30% Ratio of Net Investment Income (Loss) to Average Net Assets 1.34% 1.20% 0.96% 1.77% Portfolio Turnover Rate 16% 4% 11% 17% Net Assets, End of Period (in thousands) $869 $337 $222 $41 (1) April 3, 2006 (commencement of sale) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any, and does not reflect applicable sales charges. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 81 International Value R Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.45 $11.42 $14.31 $12.85 Income From Investment Operations Net Investment Income (Loss) 0.09 0.13 0.11 0.19 Net Realized and Unrealized Gain (Loss) 1.84 (5.14) 2.14 1.27 Total From Investment Operations 1.93 (5.01) 2.25 1.46 Distributions From Net Investment Income (0.10) (0.18) (0.42)  From Net Realized Gains  (0.78) (4.72)  Total Distributions (0.10) (0.96) (5.14)  Net Asset Value, End of Period $7.28 $5.45 $11.42 $14.31 Total Return 35.90% (47.61)% 22.91% 11.36% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.81% 1.81% 1.80% 1.80% Ratio of Net Investment Income (Loss) to Average Net Assets 1.84% 1.70% 1.46% 2.27% Portfolio Turnover Rate 16% 4% 11% 17% Net Assets, End of Period (in thousands) $123 $78 $202 $28 (1) April 3, 2006 (commencement of sale) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. (5) Due to cyclical dividends and the eight-month period ended November 30, 2006, the annualized ratio of net investment income (loss) to average net assets is higher than expected. See Notes to Financial Statements. 82 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century World Mutual Funds, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of International Growth Fund, Global Growth Fund and Emerging Markets Fund, three of the funds constituting American Century World Mutual Funds, Inc. (the Corporation), as of November 30, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. We have also audited the accompanying statement of assets and liabilities, including the schedule of investments, of International Value Fund, one of the funds constituting the Corporation, as of November 30, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended and for the period April 1, 2006 through November 30, 2006. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights of International Value Fund for each of the periods ended March 31, 2006 and prior were audited by other auditors whose report, dated May 1, 2006, expressed an unqualified opinion on those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of International Growth Fund, Global Growth Fund, Emerging Markets Fund and International Value Fund of American Century World Mutual Funds, Inc., as of November 30, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented (other than as described above in reference to the report of other auditors), in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 27, 2010 83 Management The individuals listed below serve as directors or officers of the funds. Each director serves until his or her successor is duly elected and qualified or until he or she retires. Mandatory retirement age for independent directors is 72. However, the mandatory retirement age of any director may be extended with the approval of the remaining independent directors. Those listed as interested directors are interested primarily by virtue of their engagement as directors and/or officers of, or ownership interest in, American Century Companies, Inc. (ACC) or its wholly owned, direct or indirect, subsidiaries, including the funds investment advisor, American Century Global Investment Management, Inc. (ACGIM) or American Century Investment Management, Inc. (ACIM); the funds principal underwriter, American Century Investment Services, Inc. (ACIS); and the funds transfer agent, American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACGIM, ACIM, ACIS and ACS. The directors serve in this capacity for seven registered investment companies in the American Century Investments family of funds. All persons named as officers of the funds also serve in similar capacities for the other 14 registered investment companies in the American Century Investments family of funds advised by ACGIM or ACIM, unless otherwise noted. Only officers with policy-making functions are listed. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. Interested Director Jonathan S. Thomas, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) and President (since 2007) Principal Occupation(s) During Past 5 Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: President, Chief Executive Officer and Director, ACS; Executive Vice President, ACIM and ACGIM; Director, ACIM, ACGIM, ACIS and other ACC subsidiaries. Managing Director, Morgan Stanley (March 2000 to November 2005) Number of Portfolios in Fund Complex Overseen by Director: Other Directorships Held by Director: None Independent Directors Thomas A. Brown, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1980) Principal Occupation(s) During Past 5 Years: Managing Member, Associated Investments, LLC (real estate investment company); Managing Member, Brown Cascade Properties, LLC (real estate investment company); Retired, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None 84 Andrea C. Hall, Ph.D., 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1997) Principal Occupation(s) During Past 5 Years: Retired, Advisor to the President, Midwest Research Institute (not-for-profit, contract research organization) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None James A. Olson, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) Principal Occupation(s) During Past 5 Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc.; Entertainment Properties Trust Donald H. Pratt, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1995) and Chairman of the Board (since 2005) Principal Occupation(s) During Past 5 Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company); Retired Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Gale E. Sayers, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2000) Principal Occupation(s) During Past 5 Years: President, Chief Executive Officer and Founder, Sayers40, Inc. (technology products and services provider) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None M. Jeannine Strandjord, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1994) Principal Occupation(s) During Past 5 Years: Retired, formerly Senior Vice President, Sprint Corporation (telecommunications company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems, Inc.; Euronet Worldwide, Inc.; Charming Shoppes, Inc. John R. Whitten, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2008) Principal Occupation(s) During Past 5 Years: Project Consultant, Celanese Corp. (industrial chemical company) (September 2004 to January 2005) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. 85 Officers Barry Fink, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Executive Vice President (since 2007) Principal Occupation(s) During Past 5 Years: Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Director, ACC, ACS, ACIS and other ACC subsidiaries Maryanne Roepke, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Chief Compliance Officer (since 2006) and Senior Vice President (since 2000) Principal Occupation(s) During Past 5 Years: Chief Compliance Officer, ACIM, ACGIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century Investments funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: General Counsel (since 2007) and Senior Vice President (since 2006) Principal Occupation(s) During Past 5 Years: Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as: General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS Robert Leach, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President, Treasurer and Chief Financial Officer (all since 2006) Principal Occupation(s) During Past 5 Years: Vice President, ACS (February 2000 to present); and Controller, various American Century Investments funds (1997 to September 2006) David H. Reinmiller, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President (since September 2000) Principal Occupation(s) During Past 5 Years: Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century Investments funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as: Associate General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Vice President, ACIM, ACGIM and ACS Ward Stauffer, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Secretary (since February 2005) Principal Occupation(s) During Past 5 Years: Attorney, ACC (June 2003 to present) The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 86 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services (including subadvisory services) are required to be reviewed, evaluated and approved by a majority of a funds independent directors or trustees (the Directors) each year. At American Century Investments, this process is referred to as the 15(c) Process. As a part of this process, the board reviews fund performance, shareholder services, audit and compliance information, and a variety of other reports from the advisor concerning fund operations. In addition to this annual review, the board of directors oversees and evaluates on a continuous basis at its quarterly meetings the nature and quality of significant services performed by the advisor and the subadvisor, fund performance, audit and compliance information, and a variety of other reports relating to fund operations. The board, or committees of the board, also holds special meetings as needed. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process undertaken during the most recent fiscal half-year period, the Directors reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data (the 15(c) Providers) concerning International Growth, Global Growth, Emerging Markets and International Value (the Funds) and the services provided to the Funds under the management and subadvisory agreements. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of both the advisor and the subadvisor;  data comparing the cost of owning the Funds to the cost of owning a similar fund;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the advisor and the overall profitability of the advisor;  data comparing services provided and charges to other investment management clients of the advisor; and 87  consideration of collateral benefits derived by the advisor from the management of the Funds and any potential economies of scale relating thereto. In keeping with its practice, the Funds board of directors held two in-person meetings and one telephonic meeting to review and discuss the information provided. The board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, the 15(c) Providers, and the boards independent counsel, and evaluated such information for each fund for which the board has responsibility. In connection with their review of the Funds, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management and subadvisory agreements under the terms ultimately determined by the board to be appropriate, the Directors decision was based on the following factors. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  Fund construction and design  portfolio security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 88 The Directors noted that many of the services provided by the advisor have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry and the changing regulatory environment. They discussed with the advisor the challenges presented by these changes and the impact on the Funds. The directors specifically noted that with respect to the Funds, the advisor had retained subadvisors to provide the day-to-day cash management services and, with respect to International Value, security selection. Under the applicable subadvisory agreement, the subadvisor for International Value is responsible for managing the investment operations and composition of International Value, including the purchase, retention, and disposition of the investments contained in International Value. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments, and liquidity. In evaluating investment performance, the board expects the advisor and subadvisor to manage the Funds in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the advisor and subadvisor have an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the advisor and subadvisor utilize teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting the Directors review investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of funds managed similarly to the Funds. The Directors also review detailed performance information during the 15(c) Process comparing each Funds performance with that of similar funds not managed by the advisor. If performance concerns are identified, the Directors discuss with the advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. International Growths performance for both the one- and three-year periods was above the median for its peer group. Performance for Global Growth, Emerging Markets and International Value was above the median for its respective peer group for the three-year period and below the median for the one-year period. Shareholder and Other Services. The advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors review reports and evaluations of such services at their regular quarterly meetings, including the annual meeting concerning contract review, and reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund 89 shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. This financial information regarding the advisor is considered in order to evaluate the advisors financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The board concluded that the advisors profits were reasonable in light of the services provided to the Funds. The board did not consider the profitability of the subadvisor because the subadvisor is paid from the unified fee of the advisor as a result of arms length negotiations. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. With respect to the subadvisor, as part of its oversight responsibilities, the board approves the subadvisors code of ethics and any changes thereto. Further, through the advisors compliance group, the board stays abreast of any violations of the subadvisors code. Economies of Scale. The Directors review information provided by the advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing other information, such as year-over-year profitability of the advisor generally, the profitability of its management of the Funds specifically, the expenses incurred by the advisor in providing various functions to the Funds, and the fees of competitive funds not managed by the advisor. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional content and services. 90 Comparison to Other Funds Fees. The Funds pay the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of each Funds independent directors (including their independent legal counsel). The Directors specifically noted that the subadvisory fees paid to the subadvisor under the subadvisory agreement were subject to arms length negotiation between the advisor and the subadvisor and are paid by the advisor out of its unified fee. Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, record-keeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by a 15(c) Provider comparing each Funds unified fee to the total expense ratio of other funds in the Funds peer group and performing a regression analysis to evaluate the effect of fee breakpoints as assets under management increase. The unified fees charged to shareholders of International Growth, Emerging Markets and International Value were above the median of the total expense ratios of their respective peer groups. The unified fee charged to shareholders of Global Growth was equal to the median of the total expense ratios of its peer group. In addition, the Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year. The board concluded that the management fee paid by each Fund to the advisor was reasonable in light of the services provided to the Funds. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Directors analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. 91 Collateral Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the Funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors noted that the advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusions of the Directors As a result of this process, the board, including all of the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor concluded that the investment management agreement between each Fund and the advisor is fair and reasonable in light of the services provided and should be renewed. Additionally, the board, including all the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor, concluded that the subadvisory agreement between the advisor and the subadvisor, on behalf of each Fund, is fair and reasonable in light of the services provided and should be renewed. 92 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Global Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 93 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI EM Growth Index represents the performance of growth stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 94 Notes 95 Notes 96 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Global Investment Management, Inc. New York, New York This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-67330N Annual Report November 30, 2009 American Century Investments International Stock Fund International Discovery Fund International Opportunities Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 International Stock Performance 5 Portfolio Commentary 7 Top Ten Holdings, Types of Investments and Investments by Country 9 International Discovery Performance 10 Portfolio Commentary 12 Top Ten Holdings, Types of Investments and Investments by Country 14 International Opportunities Performance 15 Portfolio Commentary 17 Top Ten Holdings, Types of Investments and Investments by Country 19 Shareholder Fee Examples 20 Financial Statements Schedule of Investments 22 Statement of Assets and Liabilities 32 Statement of Operations 33 Statement of Changes in Net Assets 34 Notes to Financial Statements 36 Financial Highlights 45 Report of Independent Registered Public Accounting Firm 51 Other Information Management 52 Approval of Management Agreements 55 Additional Information 61 Index Definitions 62 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter In my first letter to shareholders of the American Century Investments funds, I invited you to contact me with your questions. I have been gratified with your response. Most shareholder inquiries to date have related to specific fund performance issues. As I noted in my individual responses, your board through the Fund Performance Committee continues to stress improved performance in our quarterly meetings with chief investment officers and fund managers. An important part of our fund performance review process is a face-to-face meeting with portfolio managers. The board traveled during the second quarter to the American Century Investments office in Mountain View, California to meet with the fund of funds and asset allocation portfolio management teams. These meetings validated the importance of thorough reviews of investment opportunities by the credit management personnel resident in that office. As a result of their efforts, American Century Investments funds were able to avoid the toxic assets that plagued many other fund families in 2008. From April through June 2009, the board conducted its annual review of the advisory contracts between American Century Investments and each fund. Our efforts involved a review of fund information, including assets under management; total expense ratio compared to peers; economies of scale; fee breakpoints that reduce shareholder costs as assets increase; performance compared to peers and benchmarks; and the quality of services provided to fund shareholders. A detailed discussion of board considerations in connection with advisory contract renewal is included annually in each funds shareholder reports. During this review, the board focuses on a detailed comparison of the competitive position of each fund and has negotiated more than 60 breakpoints or fee reductions in the past five years. The board looks forward to another year of work on your behalf and your comments are appreciated. You are invited to email me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Stocks Shook Off Early Declines The near-collapse of the global financial system in the fall of 2008 fueled the worldwide recession and credit crisis and sent investors fleeing stocks and other risky assets. In this environment, international equity markets plunged to multi-year lows on sharp double-digit losses. By mid-March, investor confidence and stock market performance showed an abrupt and surprising turnaround, triggered by a belief that the global financial system was no longer on the verge of collapse. Optimistic investors focused on early signs suggesting the global recession was easing, favoring lower-quality stocks that had been battered the most in prior months. By the third quarter of 2009, gross domestic product returned to positive territory in Germany, France, and Japan, while industrial production and global trade levels improved in China. Meanwhile, consumer confidence improved throughout Europe, and in the United Kingdom the troubled housing market showed signs of stabilizing. After bottoming on March 9, global stock markets rallied sharply to finish the 12-month period with strong gains. With renewed confidence in equities, investors shifted funds toward riskier assets, which, combined with rising commodity prices, bolstered performance among emerging markets. Recoverys Sustainability Remained in Question Despite improving conditions, central bankers worldwide voiced concerns about the overall stability and sustainability of the economic recovery. The Bank of Japan stated downside risks remain, and European Central Bank officials stressed a recovery likely would be uneven. At the same time, officials mulled plans to reduce market liquidity, as the massive and widespread government stimulus efforts neared expiration. Meanwhile, rising unemployment dampened consumer spending, pricing data failed to support inflationary or deflationary expectations, and the Chinese government repeated concerns about overcapacity in the materials sector. If, in the coming months, consumers worldwide do not increase spending, either due to prolonged unemployment or the need to repair their net worth, additional stimulus packages may become necessary. We expect continued easy monetary and fiscal policies globally, as most central banks seek to avoid fostering a double dip recession. International Equity Total Returns For the 12 months ended November 30, 2009 (in U.S. dollars) MSCI EAFE Index 37.72% MSCI Europe Index 40.83% MSCI EAFE Growth Index 34.93% MSCI World Free Index 31.79% MSCI EAFE Value Index 40.54% MSCI Japan Index 14.01% MSCI EM Growth Index 83.97% 4 Performance International Stock Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year Inception Date Investor Class 36.96% 3.57% 3/31/05 MSCI EAFE Index 37.72% 3.51%  Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 International Stock One-Year Returns Over Life of Class Periods ended November 30 2005* Investor Class 8.40% 26.07% 22.22% -48.50% 36.96% MSCI EAFE Index 8.67% 28.20% 17.30% -47.79% 37.72% *From 3/31/05, the Investor Classs inception date. Not annualized. Total Annual Fund Operating Expenses Investor Class 1.51% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 6 Portfolio Commentary International Stock Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The International Stock portfolio gained 36.96% for the 12 months ended November 30, 2009, compared with its benchmark, the MSCI EAFE Index, which advanced 37.72%. Despite the severe global recession, credit-market meltdown, and financial-sector crisis, international stocks finished the 12-month period with sharp gains. Initially, stocks plunged, as rising unemployment, shrinking industrial output, and negative economic growth rates sent investor confidence tumbling. But, by mid-March, market sentiment and stock performance reversed course quickly, as massive stimulus efforts from global central banks and governments generated optimism among investors. On an absolute basis, all sectors and nearly every country represented in the portfolio and benchmark posted positive returns for the period. Sector allocations and currency factors accounted for the portfolios underperfor-mance relative to the benchmark. Australia Led Detractors; Japan Topped Contributors From a country perspective, the portfolios holdings in Australia detracted the most from relative results, followed by positions in France and Germany. Our underweighted position hurt in Australia, while stock selection was the culprit in France and Germany. At the opposite end of the performance spectrum, Japan made the greatest contribution to portfolio performance, with our underweight and favorable stock selection aiding results. In addition, our portfolio-only positions in South Korea and China contributed positively to relative performance, as the countries economies benefitted from low interest rates and government stimulus efforts at home and abroad. Financial Sector Lagged After plunging in late 2008 and early 2009, the financial sector rebounded sharply during the remainder of the period. The financial sector represented the portfolios largest sector weighting at the end of the 12 months, and our overall stock selection was effective. But the portfolios underweight compared with the benchmark detracted from relative performance, particularly in the insurance and capital markets industries. In the insurance industry, our underweighted position in Frances AXA SA hurt results, and the position was among the portfolios top detractors. In the capital markets industry, not owning Germanys Deutsche Bank AG hurt relative performance. The industrials sector represented the second-largest performance detractor, with overweights in the machinery and airline industries and an underweight in industrial conglomerates accounting for the bulk of the lagging results. 7 International Stock Technology Led Contributors Information technology was the portfolios top-performing sector, with stock selection driving the solid results, particularly in the communications equipment segment, where Canadian-based Research In Motion (RIM) was the top-contributing stock. The portfolios out-of-benchmark position in RIM, the developer of the BlackBerry wireless device, was among the leading contributors for the period. Sales of the companys touch-screen Storm device, RIMs answer to Apples iPhone, gained traction after RIM resolved several software issues that emerged after the products initial launch. The portfolios relative performance also received a boost from the consumer discretionary sector, where stock selection and an overweight were effective. In the automobile industry, South Koreas Hyundai Motor Co. was among the portfolios leading contributors, benefitting from the United States cash for clunkers incentive program, which helped boost sales figures for the automaker. In addition, an overweight to specialty retailers boosted results, as consumers traded down for value. Portfolio holdings such as the U.K.s Kingfisher (home improvement) and Japans FAST RETAILING (lower-priced clothing) and Nitori (the Japanese IKEA) benefited from these consumer spending trends. Outlook Signs of improvement in corporate earnings have surfaced throughout the world. While most of the improvements have come from cost cutting and restructuring, we remain encouraged and believe any revenue growth may immediately affect the bottom line. We will closely monitor the upcoming corporate earnings reporting season, which could provide more clarity on the sustainability of recent improvements. International Stock continues to primarily invest in companies located in developed countries around the world (excluding the United States). 8 International Stock Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 BHP Billiton Ltd. 2.3% 1.6% HSBC Holdings plc (Hong Kong) 2.1% 1.4% Vale SA Preference Shares 2.0% 1.4% Saipem SpA 1.9% 1.8% Banco Santander SA 1.9% 1.8% BG Group plc 1.8% 2.0% Roche Holding AG 1.7% 1.2% Telefonica SA 1.7% 1.2% BNP Paribas 1.6% 1.1% Nestle SA 1.6% 1.8% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 99.2% 98.8% Temporary Cash Investments 0.6% 0.6% Other Assets and Liabilities 0.2% 0.6% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United Kingdom 18.8% 18.4% Japan 15.1% 13.8% Switzerland 8.2% 10.3% France 6.1% 6.1% Germany 6.0% 6.7% Australia 4.6% 4.2% Brazil 4.2% 2.6% Peoples Republic of China 3.8% 2.9% Spain 3.6% 3.4% Sweden 3.4% 0.6% Netherlands 3.3% 2.1% Italy 3.0% 5.0% South Korea 3.0% 2.7% Multi-National 2.0% 0.5% Other Countries 14.1% 19.5% Cash and Equivalents* 0.8% 1.2% *Includes temporary cash investments and other assets and liabilities. 9 Performance International Discovery Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years 10 years Inception Date Investor Class 38.06% 6.61% 4.97% 11.55% 4/1/94 MSCI AC World ex-US Mid Cap Growth Index 51.02% 5.18% 1.15% N/A  Institutional Class 38.32% 6.83% 5.18% 9.96% 1/2/98 Advisor Class 37.71% 6.36% 4.72% 7.79% 4/28/98 (1) Benchmark data first available June 1994. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 International Discovery One-Year Returns Over 10 Years Periods ended November 30 Investor Class -1.27% -20.17% -8.00% 37.05% 18.76% 24.30% 36.41% 32.18% -55.48% 38.06% MSCI AC World ex-US Mid Cap Growth Index -22.74% -23.36% -10.71% 29.81% 26.90% 18.62% 31.62% 19.12% -54.16% 51.02% Total Annual Fund Operating Expenses Investor Class Institutional Class Advisor Class 1.53% 1.33% 1.78% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 11 Portfolio Commentary International Discovery Portfolio Managers: Mark Kopinski and Brian Brady Performance Summary The International Discovery portfolio gained 38.06%* for the 12 months ended November 30, 2009, underperforming its benchmark, the MSCI All Country World ex-U.S. Mid Cap Growth Index, which advanced 51.02%. Despite the severe global recession, credit-market meltdown, and financial-sector crisis, international stocks finished the 12-month period with sharp gains. Emerging markets stocks sharply outperformed developed market stocks, as investors seeking to recoup the losses of 2008 sought higher-yielding assets perceived to have fewer links with the battered developed economies that had been negatively affected by the global economic crisis and subprime market debacle. Value-oriented (low price-to-book ratios) and highly leveraged companies pulled the market off its March 9, 2009, bottom. Earnings growth and momentum, which are important components of the portfolios investment process, underperformed during this initial market-recovery phase, and this underperformance accounted for the overall lagging results for the portfolio relative to the benchmark. In the second half of the period, market leadership transitioned to companies exhibiting accelerating earnings growth, and the portfolios relative underperformance narrowed. Japan Led Detractors From a country perspective, our exposure in Japan, the portfolios second-largest country weighting, detracted the most from relative results. Our underweight position helped, but it wasnt enough to offset the negative impact of stock selection, which featured companies with stable earnings growth, such as Toyo Suisan and Osaka Gas. These names underperformed as the market turned in March. In addition, our positions in Switzer-land and North America, a non-benchmark weighting, detracted from performance. At the opposite end of the performance spectrum, China, Norway, and Brazil made the greatest contributions to the portfolios relative performance. Consumer, Industrials Stocks Disappointed The portfolios consumer discretionary, industrials, and health care sectors represented the largest detractors to relative performance. In the consumer discretionary sector, stock selection was the culprit. In particular, Canadian T-shirt maker Gildan Activewear, the portfolios weakest holding, tumbled after reporting soft North American demand, which prompted a cut in its full-year profit outlook. *All fund returns referenced in this commentary are for Investor Class shares. 12 International Discovery Stock selection also detracted in the industrials sector. Our portfolio-only position in VT Group, a British defense and services company, who also exhibited stable earnings growth, was among the portfolios worst performers as the market looked for stocks that would benefit the most from economic recovery. In the health care sector, our overweight and negative stock selection in the biotechnology industry primarily accounted for the lagging results. Energy, Materials Stocks Outperformed After falling early in the reporting period, oil prices increased, pushing select energy stocks higher. Our energy equipment and services companies showed strong results, led by our overweighted position in Bermuda-based Seadrill, the portfolios top contributor for the period. The offshore drilling company announced it was actively pursuing acquisitions and successfully completed a new debt offering to increase its cash position. Performance in the materials sector was led by our portfolio-only position in Nine Dragons Paper Holdings, one of Chinas largest paper producers and a top contributor to the funds results. With Chinas resilient economy providing a backdrop, the company streamlined its cost structure and we believe it remains positioned to benefit from slowdown-related attrition among smaller companies. The portfolios financials sector also outperformed, led by BM&FBOVESPA, which operates Brazils main securities exchanges. The stock was among the portfolios top performers for the 12-month period, advancing on record trading volumes and a growing consensus that lower interest rates and higher commodity prices would spark Brazils economy. Outlook Following previous bear markets, growth stocks have tended to outperform value stocks, and we believe the International Discovery portfolio may be poised to capture such outperformance. Western Europe represents the funds largest regional exposure, while North America is the most significant relative overweight. Among sectors, the portfolio remains heavily exposed to technology and industrials, which we believe should benefit once the global economy transitions from recovery to expansion. International Discovery continues to primarily invest in small- to mid-sized companies located around the world (excluding the United States). 13 International Discovery Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Seadrill Ltd. 2.9% 3.1% ASML Holding NV 2.6% 0.8% Tullow Oil plc 2.3% 2.5% Warner Chilcott plc, Class A 1.9%  James Hardie Industries NV 1.9%  Precision Drilling Trust 1.8% 1.9% Nine Dragons Paper Holdings Ltd. 1.7% 0.9% FLSmidth & Co. A/S 1.6% 0.4% Serco Group plc 1.5% 0.8% Marubeni Corp. 1.5% 1.3% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 97.9% 98.3% Temporary Cash Investments 1.5% 0.3% Other Assets and Liabilities 0.6% 1.4% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United Kingdom 14.9% 16.5% Japan 10.5% 15.9% Netherlands 8.9% 2.1% Germany 6.6% 3.8% Canada 5.7% 5.6% Switzerland 5.3% 5.6% Sweden 4.7% 1.7% Australia 4.0% 3.1% Hong Kong 3.8% 5.5% Taiwan (Republic of China) 3.7% 5.3% Bermuda 2.9% 3.1% South Korea 2.9% 1.3% Denmark 2.9% 0.7% Ireland 2.7% 1.0% Brazil 2.6% 5.1% France 2.5% 1.8% Finland 2.0% 0.6% Other Countries 11.3% 19.6% Cash and Equivalents* 2.1% 1.7% *Includes temporary cash investments and other assets and liabilities. 14 Performance International Opportunities Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year 5 years Inception Date Investor Class 48.38% 7.94% 13.09% 6/1/01 MSCI AC World ex-US Small Cap Growth Index 67.94% 6.37% 7.34%  Institutional Class 48.92% 8.15% 17.27% 1/9/03 (1) Since 5/31/01, the date nearest the Investor Classs inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 15 International Opportunities One-Year Returns Over Life of Class Periods ended November 30 2001* Investor Class -2.60% -2.87% 61.54% 27.14% 35.28% 25.37% 33.73% -56.46% 48.38% MSCI AC World ex-US Small Cap Growth Index -15.69% -11.69% 42.97% 25.98% 20.30% 30.13% 19.37% -56.62% 67.94% *From 6/1/01, the Investor Classs inception date. Index data from 5/31/01, the date nearest the Investor Classs inception for which data are available. Not annualized. Total Annual Fund Operating Expenses Investor Class Institutional Class 1.98% 1.78% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return chart and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. Historically, small company stocks have been more volatile than the stocks of larger, more established companies. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 16 Portfolio Commentary International Opportunities Portfolio Managers: Mark Kopinski and Trevor Gurwich Performance Summary The International Opportunities portfolio gained 48.38%* for the 12 months ended November 30, 2009, underperforming its benchmark, the MSCI All Country World ex-U.S. Small Cap Growth Index, which advanced 67.94%. Despite the severe global recession, credit-market meltdown, and financial-sector crisis, international stocks finished the 12-month period with sharp gains. Initially, stocks plunged, as rising unemployment, shrinking industrial output, and negative economic growth rates sent investor confidence tumbling. By mid-March, however, market sentiment and stock performance reversed course quickly, as massive stimulus efforts from global central banks and governments generated optimism among investors. Emerging markets stocks sharply outperformed developed market stocks, as investors seeking to recoup the losses of 2008 sought higher-yielding assets perceived to have fewer links with the battered developed economies. The portfolios underperformance compared with the benchmark primarily was due to the significant value-based rally that initially fueled the stock market turnaround. Stocks that had suffered the most in 2008s market plunge came roaring back to life. Our investment process, which focuses on companies with accelerating and improving earnings prospects, under-performed in this environment. But, since June 2009 the portfolios relative performance has improved, as our investing style has returned to favor. Japan, Australia Led Country Detractors From a country perspective, Japan, the portfolios largest-weighted country, was the weakest performer, as stock selection sharply detracted from results. Similarly, our stock picks in Australia and the United Kingdom, the portfolios second-largest country position, led to lagging results. At the opposite end of the performance spectrum, the developing markets of China, India, and Turkey made the greatest positive contributions to the portfolios relative performance, reflecting the overall stronger results from the emerging markets. India-based construction and engineering firm Voltas was among the portfolios top contributors. The companys stock gained on soaring profits and revenues, bolstered by sizeable air conditioning projects in Qatar and the United Arab Emirates. The companys electro-mechanical and mining equipment divisions also won significant domestic contracts. China National Building Material, a China-based cement firm, also was among the portfolios top performers. With the Chinese government directing stimulus funds toward road and rail projects, the company, a portfolio-only holding, reported healthy order volumes, completed a successful share offering, secured a four-year line of credit, and explored sale-leaseback options on its construction equipment. *All fund returns referenced in this commentary are for Investor Class shares. 17 International Opportunities Industrials, Financial Stocks Lagged On an absolute basis, all sectors in the portfolio posted positive total returns for the period. Compared with the benchmark, though, only our utilities and consumer staples sectors outperformed, primarily due to favorable stock selection. The industrials, financials and materials sectors represented the portfolios weakest contributors, as negative stock selection weighed on relative performance. In the industrials sector, Japans Nissha Printing, an industrial printing company, led the portfolios overall detractors, as the company lowered its fiscal-year profit outlook. Additionally, Japans AEON Delight, a building maintenance services company for shopping malls, was among the portfolios worst performers. The company announced its fiscal-year-end results would include a large loss due to the write-down of select securities. Poor performance in the portfolios financials sector holdings primarily was due to ineffective stock selection in the diversified financial services industry. In the materials sector, our stock picks in the metals and mining industry drove the negative results, with our overweighted position in Australian gold producer St Barbara Limited among the portfolios weakest contributors, due to production declines. Outlook Signs of improvement in corporate earnings have surfaced throughout the world. While most of the improvements have come from cost cutting and restructuring, we remain encouraged and believe any revenue growth may immediately affect the bottom line. We will closely monitor the upcoming corporate earnings reporting season, which could provide more clarity on the sustainability of recent improvements. International Opportunities primarily invests in small-capitalization companies located around the world (excluding the United States). 18 International Opportunities Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 CyberAgent, Inc. 2.2% 0.5% MTU Aero Engines Holding AG 2.0%  Azimut Holding SpA 1.9% 2.0% Ansell Ltd. 1.8%  SSL International plc 1.6%  Diagnosticos da America SA 1.6%  Gree, Inc. 1.6%  Voltas Ltd. 1.5% 1.1% SXC Health Solutions Corp.* 1.5% 0.7% TGS Nopec Geophysical Co. ASA 1.5% 0.7% *Includes shares traded on all exchanges. Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks & Rights 98.9% 97.9% Temporary Cash Investments 1.5% 0.8% Other Assets and Liabilities (0.4)% 1.3% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Japan 12.9% 15.1% United Kingdom 12.7% 16.1% Canada 7.3% 6.6% Australia 6.0% 2.5% Italy 5.4% 4.8% Germany 5.3% 3.3% Hong Kong 4.9% 7.3% Brazil 4.6% 0.7% Sweden 4.4% 2.1% Peoples Republic of China 3.9% 4.7% India 3.8% 3.6% Taiwan (Republic of China) 3.7% 7.3% Switzerland 2.8%  Norway 2.7% 1.2% France 2.5% 2.0% Netherlands 2.3% 1.3% Other Countries 13.7% 19.3% Cash and Equivalents** 1.1% 2.1% **Includes temporary cash investments and other assets and liabilities. 19 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 20 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 6/1/09 11/30/09 6/1/09 - 11/30/09 Expense Ratio* International Stock Actual Investor Class $1,000 $1,196.10 $8.26 1.50% Hypothetical Investor Class $1,000 $1,017.55 $7.59 1.50% International Discovery Actual Investor Class $1,000 $1,184.20 $7.88 1.44% Institutional Class $1,000 $1,186.30 $6.80 1.24% Advisor Class $1,000 $1,183.90 $9.25 1.69% Hypothetical Investor Class $1,000 $1,017.85 $7.28 1.44% Institutional Class $1,000 $1,018.85 $6.28 1.24% Advisor Class $1,000 $1,016.60 $8.54 1.69% International Opportunities Actual Investor Class $1,000 $1,217.30 $10.67 1.92% Institutional Class $1,000 $1,217.60 $9.56 1.72% Hypothetical Investor Class $1,000 $1,015.44 $9.70 1.92% Institutional Class $1,000 $1,016.44 $8.69 1.72% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 21 Schedule of Investments International Stock NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  99.2% LVMH Moet Hennessy Louis Vuitton SA 4,537 $472,517 AUSTRALIA  4.6% Pernod-Ricard SA 5,482 467,467 BHP Billiton Ltd. 46,942 $1,775,659 Publicis Groupe SA 9,816 377,914 Commonwealth Bank Societe Television of Australia 15,957 771,673 Francaise 1 13,155 234,269 QBE Insurance Group Ltd. 9,388 191,230 Total SA 12,430 769,155 Wesfarmers Ltd. 30,046 819,520 4,664,620 3,558,082 GERMANY  6.0% BELGIUM  1.0% Allianz SE 7,005 860,612 Anheuser-Busch InBev NV 10,352 516,684 BASF SE 12,044 726,280 KBC Groep NV 5,473 243,581 Bayer AG 7,148 547,280 760,265 Daimler AG 12,129 614,119 BERMUDA  0.8% Deutsche Boerse AG 2,256 187,972 Seadrill Ltd. 26,576 614,377 E.ON AG 3,845 152,073 BRAZIL  4.2% Fresenius Medical Care Banco Santander AG & Co. KGaA 8,016 426,210 Brasil SA ADR 14,472 197,543 HeidelbergCement AG 8,137 540,040 Companhia Brasileira de Metro AG 4,170 262,042 Meios de Pagamento 34,520 323,471 Muenchener Itau Unibanco Holding SA Rueckversicherungs- Preference Shares 26,280 568,115 Gesellschaft AG 1,994 312,673 Petroleo Brasileiro SA- 4,629,301 Petrobras ADR 11,559 592,746 Vale SA Preference Shares 64,200 1,549,504 GREECE  1.3% National Bank 3,231,379 of Greece SA 33,823 995,424 CANADA  1.2% HONG KONG  0.9% Canadian National Li & Fung Ltd. 158,000 636,073 Railway Co. 8,920 467,383 Melco Crown EnCana Corp. 5,747 309,648 Entertainment Ltd. ADR 18,385 77,769 Research In Motion Ltd. 2,576 149,125 713,842 926,156 INDIA  1.2% CZECH REPUBLIC  0.5% Housing Development CEZ AS 7,878 394,179 Finance Corp. Ltd. 4,600 273,612 DENMARK  1.6% Infosys Technologies Ltd. 4,129 211,208 Novo Nordisk A/S B Shares 13,200 885,566 Infrastructure Development Vestas Wind Systems A/S 5,357 376,146 Finance Co. Ltd. 22,525 80,337 1,261,712 Larsen & Toubro Ltd. 10,932 379,465 FRANCE  6.1% 944,622 BNP Paribas 15,003 1,239,027 INDONESIA  0.2% Cie Generale des PT Bank Rakyat Indonesia 145,500 113,876 Etablissements Michelin, IRELAND  1.2% Class B 2,987 226,499 CRH plc 17,727 446,650 Danone SA 5,068 302,948 Experian plc 25,443 239,836 GDF Suez 7,014 292,891 Ryanair Holdings plc ADR 10,338 270,959 Legrand SA 10,263 281,933 957,445 22 International Stock Shares Value Shares Value ITALY  3.0% NETHERLANDS  3.3% ENI SpA 15,622 $387,044 Akzo Nobel NV 5,617 $356,177 Luxottica Group SpA 5,874 146,237 ASML Holding NV 23,323 716,523 Saipem SpA 46,083 1,482,177 Koninklijke KPN NV 18,945 336,242 UniCredit SpA 89,357 305,246 TNT NV 23,554 683,300 2,320,704 Unilever NV CVA 14,303 438,231 JAPAN  15.1% 2,530,473 Asahi Glass Co. Ltd. 35,000 305,703 NORWAY  0.4% Canon, Inc. 4,100 157,948 Yara International ASA 6,339 271,753 FAST RETAILING CO. LTD. 3,700 671,171 PEOPLES REPUBLIC OF CHINA  3.8% Hitachi Construction Baidu, Inc. ADR 719 311,859 Machinery Co. Ltd. 29,300 684,706 Ctrip.com International Honda Motor Co. Ltd. 36,700 1,146,344 Ltd. ADR 7,951 583,206 HOYA Corp. 28,800 734,660 Industrial & Commercial Ibiden Co., Ltd. 13,900 469,551 Bank of China Ltd. H Shares 755,000 638,093 iShares MSCI Japan Index Mindray Medical Fund 16,754 160,001 International Ltd. ADR 7,996 242,119 JGC Corp. 19,000 355,426 Sino-Ocean Land Kubota Corp. 14,000 123,253 Holdings Ltd. 185,000 184,521 Mitsubishi Corp. 43,800 988,084 Tencent Holdings Ltd. 35,300 652,704 Mitsubishi UFJ Financial ZTE Corp. H Shares 56,800 321,742 Group, Inc. 83,900 467,836 2,934,244 Nidec Corp. 10,000 878,066 RUSSIAN FEDERATION  0.4% Nitori Co. Ltd. 9,000 753,818 Mechel ADR 5,771 112,246 Nomura ETF - Nikkei 225 5,100 555,784 Vimpel-Communications ADR 11,522 219,955 ORIX Corp. 13,020 900,736 332,201 Rakuten, Inc. 1,080 872,096 SINGAPORE  0.3% SOFTBANK CORP. 24,800 593,892 United Overseas Bank Ltd. 16,000 217,803 Toshiba Corp. 80,000 423,878 SOUTH KOREA  3.0% Unicharm Corp. 3,600 367,330 Hyundai Motor Co. 8,015 682,391 11,610,283 POSCO 1,793 860,418 LUXEMBOURG  0.6% Samsung Electronics Co. Ltd. 1,230 761,610 Millicom International 2,304,419 Cellular SA 4,872 364,426 SPAIN  3.6% SES SA Fiduciary Banco Santander SA 84,299 1,444,268 Depositary Receipt 5,231 111,260 Telefonica SA 44,506 1,277,751 475,686 2,722,019 MEXICO  0.2% SWEDEN  3.4% Grupo Financiero Banorte Atlas Copco AB A Shares 60,368 855,528 SAB de CV, Series O 50,063 172,281 Autoliv, Inc. 3,345 135,841 MULTI-NATIONAL  2.0% Electrolux AB B Shares 20,747 507,698 iShares MSCI EAFE Growth Index Fund 2,781 152,621 Getinge AB B Shares 9,755 198,275 iShares MSCI EAFE H & M Hennes & Mauritz AB Index Fund 10,436 578,363 B Shares 5,923 350,288 iShares MSCI Emerging Volvo AB B Shares 56,223 534,282 Markets Index Fund 19,115 774,540 2,581,912 1,505,524 23 International Stock Shares Value Shares Value SWITZERLAND  8.2% Intercontinental Hotels Adecco SA 7,019 $ 350,094 Group plc 27,083 $ 374,924 Credit Suisse Group AG 17,417 901,672 Kingfisher plc 143,343 559,350 Julius Baer Group Ltd. 7,641 252,177 Man Group plc 50,136 262,612 Nestle SA 25,980 1,228,065 Next plc 14,246 463,097 Novartis AG 22,098 1,226,506 Reckitt Benckiser Group plc 13,240 675,215 Roche Holding AG 8,097 1,324,443 Rolls-Royce Group plc 49,913 389,621 Sonova Holding AG 2,290 271,987 Rolls-Royce Group plc C Shares 2,786,160 4,584 Syngenta AG 2,724 722,187 6,277,131 Smiths Group plc 20,873 327,586 TAIWAN (REPUBLIC OF CHINA)  1.4% Standard Chartered plc 12,377 302,163 Hon Hai Precision Tesco plc 140,666 978,863 Industry Co. Ltd. 113,000 477,579 Tullow Oil plc 17,733 359,989 Taiwan Semiconductor Vodafone Group plc 172,863 389,881 Manufacturing Co. Ltd. ADR 22,914 238,076 14,384,515 Wistron Corp. 174,366 320,241 TOTAL COMMON STOCKS 1,035,896 (Cost $61,435,999) TURKEY  0.9% Temporary Cash Investments  0.6% Turkiye Garanti Bankasi AS 197,930 677,862 JPMorgan U.S. Treasury UNITED KINGDOM  18.8% Plus Money Market Fund Admiral Group plc 31,350 547,199 Agency Shares 243,805 243,805 Antofagasta plc 42,748 633,274 Repurchase Agreement, Bank of America ARM Holdings plc 90,102 229,307 Securities, LLC, (collateralized by various U.S. Treasury obligations, 4.125%-4.50%, AstraZeneca plc 9,779 437,096 5/15/15-11/15/15, valued at $204,172), Autonomy Corp. plc 6,504 152,471 in a joint trading account at 0.12%, Barclays plc 216,129 1,039,462 dated 11/30/09, due 12/1/09 BG Group plc 75,184 1,364,248 (Delivery value $200,001) 200,000 BP plc 55,499 524,618 TOTAL TEMPORARY CASH INVESTMENTS British Airways plc 87,201 280,166 (Cost $443,805) British American TOTAL INVESTMENT Tobacco plc 14,122 429,097 SECURITIES  99.8% British Sky Broadcasting (Cost $61,879,804) Group plc 34,197 297,883 OTHER ASSETS Capita Group plc (The) 24,816 290,673 AND LIABILITIES  0.2% Carnival plc 16,398 549,778 TOTAL NET ASSETS  100.0% Compass Group plc 67,124 475,714 GlaxoSmithKline plc 21,921 453,302 HSBC Holdings plc (Hong Kong) 136,061 1,592,342 24 International Stock Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Financials 20.8% CVA Certificaten Van Aandelen Consumer Discretionary 14.8% EAFE Europe, Australasia, and Far East Industrials 10.7% ETF Exchange Traded Fund Materials 10.4% MSCI Morgan Stanley Capital International Information Technology 9.8% (1) Non-income producing. Consumer Staples 8.5% Energy 8.3% Geographic classifications and market sector diversification Health Care 7.8% are unaudited. Telecommunication Services 4.1% Diversified 2.9% Utilities 1.1% See Notes to Financial Statements. Cash and Equivalents* 0.8% *Includes temporary cash investments and other assets and liabilities. 25 International Discovery NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  97.9% FINLAND  2.0% AUSTRALIA  4.0% KONE Oyj B Shares 110,800 $4,483,718 Amcor Ltd. 1,013,800 $ 5,487,668 Metso Oyj 271,100 8,719,444 Asciano Group 1,430,700 2,168,676 Nokian Renkaat Oyj 241,100 6,096,479 Centennial Coal Co. Ltd. 1,811,627 5,458,996 19,299,641 Coca-Cola Amatil Ltd. 798,700 7,754,211 FRANCE  2.5% Cochlear Ltd. 69,200 4,010,704 Cap Gemini SA 146,700 6,784,544 Fairfax Media Ltd. 2,465,800 3,692,527 M6-Metropole Television 270,900 6,980,171 JB Hi-Fi Ltd. 200,400 4,258,275 Publicis Groupe SA 267,100 10,283,281 24,047,996 OZ Minerals Ltd. 4,936,000 5,515,476 GERMANY  6.6% 38,346,533 HeidelbergCement AG 71,500 4,745,348 AUSTRIA  0.8% Infineon Technologies AG 2,380,100 11,400,547 Andritz AG 129,800 7,811,640 BELGIUM  0.5% Lanxess AG 297,600 11,274,310 Puma AG Rudolf Bekaert SA 32,500 4,836,605 Dassler Sport 38,500 13,226,854 BERMUDA  2.9% SMA Solar Technology AG 50,400 6,702,054 Seadrill Ltd. 1,222,300 28,256,790 United Internet AG 647,200 8,736,510 BRAZIL  2.6% Wacker Chemie AG 42,900 7,062,625 BM&FBOVESPA SA 1,205,100 8,100,359 63,148,248 Cia Brasileira de Distribuicao GREECE  0.5% Grupo Pao de Acucar ADR 174,900 11,184,855 Piraeus Bank SA 345,700 5,035,133 Cosan SA Industria e Comercio 143,000 1,678,040 HONG KONG  3.8% PDG Realty SA China Everbright Ltd. 974,000 2,314,963 Empreendimentos e Melco Crown Entertainment Participacoes 387,200 3,970,151 Ltd. ADR 436,000 1,844,280 24,933,405 Nine Dragons Paper CANADA  5.7% Holdings Ltd. 8,725,000 15,918,801 Alimentation Couche Tard, Noble Group Ltd. 4,614,000 10,334,827 Inc., Class B 359,500 7,446,153 Sino-Forest Corp. 345,000 6,037,663 Eldorado Gold Corp. 618,600 8,235,105 36,450,534 First Quantum Minerals Ltd. 98,800 7,707,224 HUNGARY  0.9% Gildan Activewear, Inc. 507,100 9,781,959 OTP Bank plc 290,000 8,647,899 Pacific Rubiales INDIA  0.9% Energy Corp. 326,100 4,749,059 Housing Development Precision Drilling Trust 2,569,000 16,929,710 & Infrastructure Ltd. 529,000 3,701,237 54,849,210 Maruti Suzuki India Ltd. 153,600 5,142,620 DENMARK  2.9% 8,843,857 DSV A/S 568,100 10,121,411 INDONESIA  0.5% FLSmidth & Co. A/S 238,300 15,506,341 PT United Tractors Tbk 3,135,000 4,956,981 Novozymes A/S B Shares 19,200 1,944,735 IRELAND  2.7% 27,572,487 Experian plc 759,600 7,160,311 Warner Chilcott plc, Class A 752,400 18,493,992 25,654,303 26 International Discovery Shares Value Shares Value ITALY  1.3% PORTUGAL  0.9% Bulgari SpA 1,305,600 $ 12,066,408 Jeronimo Martins SGPS SA 817,900 $ 8,019,609 JAPAN  10.5% SOUTH AFRICA  0.6% Gree, Inc. 107,700 5,731,375 Aspen Pharmacare Hitachi Construction Holdings Ltd. 659,800 6,058,933 Machinery Co. Ltd. 229,900 5,372,490 SOUTH KOREA  2.9% JGC Corp. 585,000 10,943,371 Amorepacific Corp. 6,800 5,023,392 Makita Corp. 156,900 5,300,185 Kia Motors Corp. 440,800 6,501,307 Marubeni Corp. 2,734,000 14,422,767 Samsung Electro-Mechanics NGK Insulators Ltd. 221,000 4,850,035 Co. Ltd. 164,500 13,156,605 Nippon Television Samsung SDI Co. Ltd. 32,600 3,546,525 Network Corp. 65,900 9,560,227 28,227,829 Nitori Co. Ltd. 23,800 1,993,429 SPAIN  1.4% NSK Ltd. 1,505,000 9,297,432 Abengoa SA 138,400 4,010,820 ORIX Corp. 98,800 6,835,076 Gestevision Telecinco SA 367,100 4,090,045 Rinnai Corp. 33,800 1,673,577 Red Electrica Corp. SA 87,000 4,755,109 Shinko Electric 12,855,974 Industries Co. Ltd. 213,700 3,008,710 SWEDEN  4.7% Shionogi & Co. Ltd. 179,700 3,870,909 ASSA ABLOY AB B Shares 328,200 6,030,570 Sumitomo Heavy Electrolux AB B Shares 427,600 10,463,751 Industries Ltd. 1,259,000 5,636,661 Modern Times Group AB Sumitomo Rubber B Shares 219,000 9,738,150 Industries Ltd. 243,300 1,911,160 Ssab Svenskt Stal AB, Unicharm Corp. 41,100 4,193,684 Class A 657,500 10,581,793 Yamada Denki Co. Ltd. 40,700 2,443,695 Swedish Match AB 376,000 8,090,023 Yamato Holdings Co. Ltd. 275,000 3,811,314 44,904,287 100,856,097 SWITZERLAND  5.3% LUXEMBOURG  0.6% Actelion Ltd. 140,300 8,254,995 SES SA Fiduciary Adecco SA 232,200 11,581,682 Depositary Receipt 284,300 6,046,906 Clariant AG 920,000 9,635,522 NETHERLANDS  8.9% ASML Holding NV 825,000 25,345,413 Geberit AG 23,300 4,017,681 Chicago Bridge & Iron Co. Julius Baer Group Ltd. 55,700 1,838,275 NV New York Shares 245,100 4,311,309 Nobel Biocare Holding AG 165,500 4,918,289 Fugro NV CVA 115,389 6,540,654 Sonova Holding AG 49,200 5,843,556 James Hardie Straumann Holding AG 17,400 4,264,901 Industries NV 2,481,300 18,362,791 50,354,901 Koninklijke Vopak NV 141,600 11,102,989 TAIWAN (REPUBLIC OF CHINA)  3.7% QIAGEN NV 116,800 2,583,363 Acer, Inc. 1,756,000 4,371,037 Randstad Holding NV 166,000 7,243,417 Foxconn Technology Co. Ltd. 1,586,000 5,544,765 TNT NV 343,100 9,953,313 Prime View International 85,443,249 Co. Ltd. 4,574,000 10,106,324 NORWAY  0.7% Wistron Corp. 6,406,582 11,766,338 Petroleum Young Fast Optoelectronics Geo-Services ASA 622,300 6,469,385 Co. Ltd. 312,000 3,703,782 PEOPLES REPUBLIC OF CHINA  0.6% 35,492,246 Sino-Ocean Land TURKEY  1.1% Holdings Ltd. 5,636,500 5,621,918 Asya Katilim Bankasi AS 5,483,900 10,896,218 27 International Discovery Shares Value Market Sector Diversification UNITED KINGDOM  14.9% (as a % of net assets) ARM Holdings plc 2,105,000 $5,357,161 Industrials 24.6% Burberry Group plc 1,124,100 10,540,765 Consumer Discretionary 16.5% Carphone Materials 13.7% Warehouse Group plc 1,936,700 6,079,012 Information Technology 12.3% Cookson Group plc 447,100 2,842,801 Energy 9.4% Intercontinental Hotels Financials 7.8% Group plc 358,200 4,958,748 Health Care 6.9% International Power plc 1,202,666 5,478,483 Consumer Staples 5.6% Invensys plc 2,840,500 13,084,138 Utilities 1.1% Man Group plc 2,070,300 10,844,228 Cash and Equivalents* 2.1% Michael Page International plc 1,266,800 6,985,611 *Includes temporary cash investments and other assets and liabilities. Randgold Resources Notes to Schedule of Investments Ltd. ADR 74,000 6,270,760 Schroders plc 575,300 10,874,435 ADR American Depositary Receipt Serco Group plc 1,722,400 14,663,467 CVA Certificaten Van Aandelen Smith & Nephew plc 826,800 7,861,775 (1) Non-income producing. Travis Perkins plc 223,700 2,789,507 Tullow Oil plc 1,077,225 21,868,243 Geographic classifications and market sector diversification are unaudited. Vedanta Resources plc 336,700 12,761,975 143,261,109 TOTAL COMMON STOCKS (Cost $730,772,563) See Notes to Financial Statements. Temporary Cash Investments  1.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares 58,514 58,514 Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 4.125%-4.50%, 5/15/15-11/15/15, $14,087,897), in a joint trading account at 0.12%, dated 11/30/09, due 12/1/09 (Delivery value $13,800,046) 13,800,000 TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,858,514) TOTAL INVESTMENT SECURITIES  99.4% (Cost $744,631,077) OTHER ASSETS AND LIABILITIES  0.6% TOTAL NET ASSETS  100.0% 28 International Opportunities NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  98.9% DENMARK  0.3% AUSTRALIA  6.0% FLSmidth & Co. A/S 3,532 $229,830 Jyske Bank A/S 2,484 80,191 Ansell Ltd. 175,496 $ 1,710,239 Boart Longyear Group 2,376,457 685,628 310,021 Equinox Minerals Ltd. 185,432 685,224 FINLAND  0.3% Outotec Oyj 8,091 264,485 Macarthur Coal Ltd. 31,180 265,587 FRANCE  2.5% Mount Gibson Iron Ltd. 337,120 478,591 Gemalto NV 6,088 270,221 PanAust Ltd. 2,044,129 982,914 Groupe Steria SCA 16,545 490,031 Seek Ltd. 81,179 467,673 Havas SA 222,674 831,878 St Barbara Ltd. 861,450 272,206 Remy Cointreau SA 13,912 699,800 5,548,062 2,291,930 AUSTRIA  0.6% GERMANY  5.3% bwin Interactive Aixtron AG 14,865 535,023 Entertainment AG 4,963 275,731 Intercell AG 7,840 277,823 Centrotherm Photovoltaics AG 8,408 514,218 553,554 GFK SE 13,332 462,431 BELGIUM  1.3% Kloeckner & Co. SE 3,947 92,159 Nyrstar 72,377 913,979 MTU Aero Engines Telenet Group Holding NV 10,203 278,064 Holding AG 36,543 1,873,849 1,192,043 Rheinmetall AG 8,084 483,114 BERMUDA  1.0% Wirecard AG 78,095 992,050 Signet Jewelers Ltd. 35,463 900,772 4,952,844 BRAZIL  4.6% GREECE  0.6% Banco Panamericano SA Hellenic Exchanges Preference Shares 130,000 640,558 SA Holding 47,183 588,035 Diagnosticos HONG KONG  4.9% da America SA 46,900 1,453,352 China Everbright Localiza Rent A Car SA 83,000 926,688 International Ltd. 2,136,000 1,019,761 PDG Realty SA Comba Telecom Systems Empreendimentos e Holdings Ltd. 619,080 696,560 Participacoes 100,000 1,025,349 Daphne International Totvs SA 3,700 219,555 Holdings Ltd. 596,000 457,571 4,265,502 Ju Teng International CANADA  7.3% Holdings Ltd. 564,000 447,558 Canadian Western Bank 44,935 975,423 Minth Group Ltd. 518,000 735,221 Cott Corp. 100,195 849,654 Neo-Neon Holdings Ltd. 627,000 415,840 Detour Gold Corp. 58,330 905,292 Shenzhen Investment Ltd. 1,522,000 673,604 HudBay Minerals, Inc. 58,631 811,634 Techtronic Industries Co. 115,500 92,549 Northgate Minerals Corp. 84,428 268,787 4,538,664 INDIA  3.8% Petrominerales Ltd. 33,480 539,601 Housing Development & Precision Drilling Trust 65,141 431,434 Infrastructure Ltd. 63,894 447,045 SXC Health McLeod Russel India Ltd. 104,912 610,098 Solutions Corp. 21,997 1,107,145 PSL Ltd. 119,800 393,667 SXC Health Solutions Corp. (NASDAQ) 5,447 276,108 Rolta India Ltd. 181,747 663,065 Trinidad Drilling Ltd. 99,592 591,664 Voltas Ltd. 371,216 1,387,820 6,756,742 3,501,695 29 International Opportunities Shares Value Shares Value INDONESIA  0.7% NORWAY  2.7% Holcim Indonesia Tbk PT 4,289,000 $680,434 Austevoll Seafood ASA 74,386 $435,151 IRELAND  0.9% Petroleum Geo- Paddy Power plc 21,974 801,780 Services ASA 68,368 710,749 ISRAEL  0.2% TGS Nopec Geophysical Co. ASA 83,242 1,358,203 RADWARE Ltd. 14,205 185,801 2,504,103 ITALY  5.4% PEOPLES REPUBLIC OF CHINA  3.9% Amplifon SpA 168,386 754,095 7 Days Group Azimut Holding SpA 134,116 1,752,023 Holdings Ltd. 36,156 428,087 DiaSorin SpA 20,131 729,092 AAC Acoustic Technology Gruppo Editoriale Holdings, Inc. 316,000 441,174 LEspresso SpA 236,560 761,918 Fantasia Holdings Trevi Finanziaria SpA 62,018 1,051,360 Group Co. Ltd. 238,500 62,163 5,048,488 Shenguan Holdings Group Ltd. 772,000 508,023 JAPAN  12.9% CyberAgent, Inc. 1,369 2,071,555 Vinda International Holdings Ltd. 1,058,000 745,373 Disco Corp. 9,100 524,271 WuXi PharmaTech Cayman, F.C.C. Co. Ltd. 42,800 716,964 Inc. ADR 54,739 954,101 Fuji Oil Co. Ltd. 17,700 298,549 Zhuzhou CSR Times Electric Gree, Inc. 27,200 1,447,478 Co. Ltd. H Shares 264,000 532,084 Horiba Ltd. 40,100 896,266 3,671,005 Kintetsu World Express, Inc. 28,400 754,026 SINGAPORE  1.0% Nabtesco Corp. 65,000 718,128 Ezra Holdings Ltd. 636,000 951,243 Nifco, Inc. 26,800 481,805 SOUTH AFRICA  0.6% Nippon Synthetic Chemical Aquarius Platinum Ltd. 96,290 561,235 Industry Co. Ltd. (The) 105,000 733,688 SOUTH KOREA  1.7% Pigeon Corp. 12,000 521,981 Daum Sysmex Corp. 13,100 707,739 Communications Corp. 8,795 474,240 Takata Corp. 26,000 503,216 DigiTech Systems Co. Ltd. 20,622 442,483 THK Co. Ltd. 30,100 494,818 Hana Tour Service, Inc. 6,086 242,592 Tokyu Livable, Inc. 39,600 355,502 MegaStudy Co. Ltd. 2,065 426,213 Torishima Pump 1,585,528 Manufacturing Co. Ltd. 14,500 289,866 SPAIN  1.2% Zeon Corp. 115,000 468,302 Antena 3 de Television SA 50,660 441,958 11,984,154 Construcciones y Auxiliar de MALAYSIA  1.0% Ferrocarriles SA 957 499,568 IJM Corp. Bhd 572,732 758,015 Tecnicas Reunidas SA 3,453 188,573 Top Glove Corp. Bhd 76,300 205,791 1,130,099 963,806 SWEDEN  4.4% MEXICO  0.7% Autoliv, Inc. SDR 13,093 528,674 Genomma Lab Internacional Billerud AB 67,850 463,263 SA de CV, Series B 349,575 669,075 Clas Ohlson AB, Class B 27,290 530,412 NETHERLANDS  2.3% JM AB 58,165 967,811 Aalberts Industries NV 34,118 442,678 Kinnevik Investment AB, BinckBank NV 34,214 660,670 Class B 28,404 430,854 Unit 4 Agresso NV 18,701 482,984 Modern Times Group AB USG People NV 32,888 583,213 B Shares 15,057 669,531 Nobia AB 70,382 467,427 2,169,545 4,057,972 30 International Opportunities Shares Value Shares Value SWITZERLAND  2.8% Temporary Cash Investments  1.5% Clariant AG 87,202 $913,301 JPMorgan U.S. Treasury Gategroup Holding AG 16,961 501,510 Plus Money Market Fund Sika AG 792 1,190,622 Agency Shares 58,652 $ 58,652 2,605,433 Repurchase Agreement, Bank of America TAIWAN (REPUBLIC OF CHINA)  3.7% Securities, LLC, (collateralized by various U.S. Treasury obligations, 4.125%-4.50%, Johnson Health 5/15/15-11/15/15, valued at $1,327,121), Tech Co. Ltd. 289,000 414,025 in a joint trading account at 0.12%, Kinsus Interconnect dated 11/30/09, due 12/1/09 Technology Corp. 337,000 884,940 (Delivery value $1,300,004) 1,300,000 Silitech Technology Corp. 272,000 895,988 TOTAL TEMPORARY St. Shine Optical Co. Ltd. 77,000 430,716 CASH INVESTMENTS WPG Holdings Co. Ltd. 580,000 821,902 (Cost $1,358,652) TOTAL INVESTMENT 3,447,571 SECURITIES  100.4% TURKEY  1.6% (Cost $74,458,303) Tofas Turk Otomobil OTHER ASSETS Fabrikasi AS 155,385 416,978 AND LIABILITIES  (0.4)% Turk Ekonomi Bankasi AS 838,703 1,120,489 TOTAL NET ASSETS  100.0% 1,537,467 UNITED KINGDOM  12.7% Market Sector Diversification Acergy SA 47,608 700,870 (as a % of net assets) Afren plc 779,573 1,093,310 Industrials 20.7% ARM Holdings plc 270,446 688,277 Consumer Discretionary 17.6% Aveva Group plc 27,549 439,612 Information Technology 13.4% Babcock International Materials 11.9% Group plc 103,427 1,059,170 Health Care 11.5% Britvic plc 110,128 711,280 Financials 9.0% Cape plc 127,967 479,982 Energy 7.7% Carpetright plc 29,383 431,658 Consumer Staples 6.3% CSR plc 67,719 452,191 Telecommunication Services 0.8% Gulf Keystone Cash and Equivalents* 1.1% Petroleum Ltd. 148,742 276,506 *Includes temporary cash investments and other assets and liabilities. Inchcape plc 1,787,290 817,101 International Personal Notes to Schedule of Investments Finance plc 188,301 616,450 ADR American Depositary Receipt Jazztel plc 1,112,695 471,156 SDR Swedish Depositary Receipt Mcbride plc 126,475 434,230 (1) Non-income producing. Michael Page International plc 94,024 518,484 Geographic classifications and market sector diversification Premier Oil plc 15,059 266,811 are unaudited. Rightmove plc 50,086 442,469 SSL International plc 119,015 1,453,753 Travis Perkins plc 35,499 442,668 See Notes to Financial Statements. 11,795,978 TOTAL COMMON STOCKS (Cost $73,099,651) 31 Statement of Assets and Liabilities NOVEMBER 30, 2009 International International International Stock Discovery Opportunities Assets Investment securities, at value (cost of $61,879,804, $744,631,077 and $74,458,303, respectively) $76,563,791 $953,124,845 $93,373,718 Foreign currency holdings, at value (cost of $5,868, $116,996 and $105,912, respectively) 5,871 119,592 105,580 Receivable for investments sold 378,959 6,507,680 1,688,882 Receivable for capital shares sold 29,512 234,708 123,025 Dividends and interest receivable 186,357 2,058,948 79,231 Other assets 416 50,193 13,598 77,164,906 962,095,966 95,384,034 Liabilities Disbursements in excess of demand deposit cash 1,667 29,952  Payable for investments purchased 263,975 996,288 1,968,204 Payable for capital shares redeemed 102,137 647,858 200,346 Accrued management fees 95,171 1,116,849 144,060 Distribution and service fees payable  1,337  Accrued foreign taxes  266,851 70,032 462,950 3,059,135 2,382,642 Net Assets $76,701,956 $959,036,831 $93,001,392 Net Assets Consist of: Capital (par value and paid-in surplus) $91,559,720 $1,320,104,431 $123,155,438 Undistributed net investment income 692,264 909,682 462,743 Accumulated net realized loss on investment and foreign currency transactions (30,242,020) (570,193,168) (49,482,691) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 14,691,992 208,215,886 18,865,902 $76,701,956 $ 959,036,831 $ 93,001,392 Investor Class, $0.01 Par Value Net assets $76,701,956 $872,864,622 $92,967,902 Shares outstanding 7,020,945 102,046,796 16,921,494 Net asset value per share $10.92 $8.55 $5.49 Institutional Class, $0.01 Par Value Net assets N/A $79,830,459 $33,490 Shares outstanding N/A 9,215,857 6,042 Net asset value per share N/A $8.66 $5.54 Advisor Class, $0.01 Par Value Net assets N/A $6,341,750 N/A Shares outstanding N/A 757,466 N/A Net asset value per share N/A $8.37 N/A See Notes to Financial Statements. 32 Statement of Operations YEAR ENDED NOVEMBER 30, 2009 International International International Stock Discovery Opportunities Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $144,238, $1,093,134 and $101,389, respectively) $ 1,650,778 $ 13,284,784 $ 1,021,385 Interest 875 16,018 3,694 Securities lending, net  53,210 3,771 1,651,653 13,354,012 1,028,850 Expenses: Management fees 970,981 12,090,908 1,395,187 Distribution and service fees  18,672  Directors fees and expenses 2,359 30,544 2,595 Other expenses 1,602 5,904 367 974,942 12,146,028 1,398,149 Net investment income (loss) 676,711 1,207,984 (369,299) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $, $566,722 and $, respectively) (10,144,284) (77,378,599) (945,597) Foreign currency transactions (1,054,520) (6,173,932) (701,037) (11,198,804) (83,552,531) (1,646,634) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $, $266,851 and $70,032, respectively) 22,243,188 261,811,860 23,143,827 Translation of assets and liabilities in foreign currencies 8,861,412 92,278,992 7,657,743 31,104,600 354,090,852 30,801,570 Net realized and unrealized gain (loss) 19,905,796 270,538,321 29,154,936 Net Increase (Decrease) in Net Assets Resulting from Operations $20,582,507 $271,746,305 $28,785,637 See Notes to Financial Statements. 33 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2008 International Stock International Discovery Increase (Decrease) in Net Assets Operations Net investment income (loss) $676,711 $1,256,435 $1,207,984 $7,979,262 Net realized gain (loss) (11,198,804) (18,600,496) (83,552,531) (483,272,867) Change in net unrealized appreciation (depreciation) 31,104,600 (46,228,444) 354,090,852 (561,643,872) Net increase (decrease) in net assets resulting from operations 20,582,507 (63,572,505) 271,746,305 (1,036,937,477) Distributions to Shareholders From net investment income: Investor Class (936,365) (1,082,682) (6,272,184) (6,356,563) Institutional Class   (623,699) (874,387) Advisor Class   (57,587) (6,979) From net realized gains: Investor Class  (5,805,544)  (394,844,373) Institutional Class    (32,915,911) Advisor Class    (1,442,399) Decrease in net assets from distributions (936,365) (6,888,226) (6,953,470) (436,440,612) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (2,858,744) (14,439,277) (85,394,901) 346,302,568 Redemption Fees Increase in net assets from redemption fees 2,513  162,422  Net increase (decrease) in net assets 16,789,911 (84,900,008) 179,560,356 (1,127,075,521) Net Assets Beginning of period 59,912,045 144,812,053 779,476,475 1,906,551,996 End of period $76,701,956 $ 59,912,045 $959,036,831 $ 779,476,475 Undistributed net investment income $692,264 $919,289 $909,682 $6,695,502 (1) Capital share transactions for the year ended November 30, 2008 were net of redemption fees (Note 4). See Notes to Financial Statements. 34 YEARS ENDED NOVEMBER 30, 2, 2008 International Opportunities Increase (Decrease) in Net Assets Operations Net investment income (loss) $(369,299) $1,066,415 Net realized gain (loss) (1,646,634) (46,449,501) Change in net unrealized appreciation (depreciation) 30,801,570 (60,312,691) Net increase (decrease) in net assets resulting from operations 28,785,637 (105,695,777) Distributions to Shareholders From net investment income: Investor Class  (1,005,979) Institutional Class  (33,311) From net realized gains: Investor Class  (48,940,313) Institutional Class  (1,080,457) Decrease in net assets from distributions  (51,060,060) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (2,579,078) 6,871,665 Redemption Fees Increase in net assets from redemption fees 8,832  Net increase (decrease) in net assets 26,215,391 (149,884,172) Net Assets Beginning of period 66,786,001 216,670,173 End of period $93,001,392 $ 66,786,001 Undistributed net investment income $462,743  (1) Capital share transactions for the year ended November 30, 2008 were net of redemption fees (Note 4). See Notes to Financial Statements. 35 Notes to Financial Statements NOVEMBER 30, 2009 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. International Stock Fund (International Stock), International Discovery Fund (International Discovery) and International Opportunities Fund (International Opportunities) (collectively, the funds) are three funds in a series issued by the corporation. The funds are diversified under the 1940 Act. The funds investment objective is to seek capital growth. The funds pursue their objective by investing primarily in equity securities of foreign companies. International Stock primarily invests in securities of issuers in developed foreign countries that are large-sized companies, although it may invest in companies of any size. International Discovery primarily invests in securities of issuers in developed or emerging market countries that are small- to medium-sized companies at the time of purchase. International Opportunities primarily invests in securities of issuers in developed or emerging market countries that are small-sized companies at the time of purchase. The following is a summary of the funds significant accounting policies. Multiple Class  International Stock is authorized to issue the Investor Class. International Discovery is authorized to issue the Investor Class, the Institutional Class and the Advisor Class. International Opportunities is authorized to issue the Investor Class and the Institutional Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the funds represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The funds record the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. 36 Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Securities on Loan  The funds may lend portfolio securities through their lending agent to certain approved borrowers in order to earn additional income. The income earned, net of any rebates or fees, is included in the Statement of Operations. The funds continue to recognize any gain or loss in the market price of the securities loaned and record any interest earned or dividends declared. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. Additionally, non-U.S. tax returns filed by the funds due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, 37 based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The funds may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Redemption  International Stock may impose a 2.00% redemption fee on shares held less than 60 days. International Discovery and International Opportunities may impose a 2.00% redemption fee on shares held less than 180 days. These fees may not be applicable to all classes. These redemption fees are retained by a fund and help cover transaction costs that long-term investors may bear when a fund sells securities to meet investor redemptions. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were issued. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor), under which ACGIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule for International Stock ranges from 1.10% to 1.50% for the Investor Class. The annual management fee schedule for International Discovery ranges from 1.20% to 1.75% for the Investor Class and the Advisor Class. The annual management fee schedule for International Opportunities ranges from 1.60% to 2.00% for the Investor Class. The Institutional Class is 0.20% less at each point within the range. 38 The effective annual management fee for each class of each fund for the year ended November 30, 2009, was as follows: Investor Institutional Advisor International Stock 1.50% N/A N/A International Discovery 1.48% 1.28% 1.48% International Opportunities 1.95% 1.75% N/A ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the funds. The subadvisor makes investment decisions for the cash portion of the funds in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the funds. Distribution and Service Fees  The Board of Directors has adopted a Master Distribution and Individual Shareholder Services Plan (the plan) for the Advisor Class, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plan during the year ended November 30, 2009, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses  The funds may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of each funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/ or directors, and, as a group, controlling stockholders of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, ACIS, and the corporations transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended November 30, 2009, were as follows: International Stock International Discovery International Opportunities Purchases $74,713,790 $1,677,262,927 $172,937,883 Sales $78,335,346 $1,768,851,243 $176,131,730 39 4. Capital Share Transactions Transactions in shares of the funds were as follows: Year ended November 30, 2009 Year ended November 30, 2008 Shares Amount Shares Amount International Stock Investor Class/Shares Authorized 50,000,000 50,000,000 Sold 937,931 $ 8,529,669 1,268,342 $ 17,252,483 Issued in reinvestment of distributions 105,583 914,349 450,577 6,757,448 Redeemed (1,423,706) (12,302,762) (3,076,774) (38,449,208) Net increase (decrease) (380,192) $ (2,858,744) (1,357,855) $(14,439,277) International Discovery Investor Class/Shares Authorized 400,000,000 400,000,000 Sold 8,973,349 $ 62,070,331 15,572,354 $185,693,343 Issued in reinvestment of distributions 1,112,979 6,032,128 28,325,967 386,169,151 Redeemed (21,983,823) (150,599,718) (25,534,894) (273,173,021) (11,897,495) (82,497,259) 18,363,427 298,689,473 Institutional Class/Shares Authorized 70,000,000 70,000,000 Sold 2,436,097 16,480,062 3,577,588 45,306,392 Issued in reinvestment of distributions 107,347 588,261 2,453,486 33,751,832 Redeemed (2,014,567) (13,522,357) (5,184,774) (52,166,981) 528,877 3,545,966 846,300 26,891,243 Advisor Class/Shares Authorized 10,000,000 10,000,000 Sold 245,044 1,614,204 2,008,006 24,142,371 Issued in reinvestment of distributions 10,693 56,778 109,343 1,447,972 Redeemed (1,230,260) (8,114,590) (523,292) (4,868,491) (974,523) (6,443,608) 1,594,057 20,721,852 Net increase (decrease) (12,343,141) $(85,394,901) 20,803,784 $346,302,568 International Opportunities Investor Class/Shares Authorized 100,000,000 100,000,000 Sold 2,878,583 $13,930,223 799,367 $ 5,682,329 Issued in reinvestment of distributions   6,031,614 48,303,707 Redeemed (3,685,056) (15,251,912) (7,755,525) (47,755,326) (806,473) (1,321,689) (924,544) 6,230,710 Institutional Class/Shares Authorized 10,000,000 10,000,000 Sold   242,328 1,848,016 Issued in reinvestment of distributions   138,903 1,113,768 Redeemed (328,394) (1,257,389) (441,223) (2,320,829) (328,394) (1,257,389) (59,992) 640,955 Net increase (decrease) (1,134,867) $(2,579,078) (984,536) $ 6,871,665 (1) Net of redemption fees of $22,320. (2) Net of redemption fees of $401,633. (3) Net of redemption fees of $33,836. (4) Net of redemption fees of $29,868. (5) Net of redemption fees of $4,553. 40 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of November 30, 2009: Level 1 Level 2 Level 3 International Stock Investment Securities Foreign Common Stocks $5,471,041 $70,648,945  Temporary Cash Investments 243,805 200,000  Total Value of Investment Securities $5,714,846 $70,848,945  International Discovery Investment Securities Foreign Common Stocks $68,816,865 $870,449,466  Temporary Cash Investments 58,514 13,800,000  Total Value of Investment Securities $68,875,379 $884,249,466  International Opportunities Investment Securities Foreign Common Stocks $2,693,751 $89,321,315  Temporary Cash Investments 58,652 1,300,000  Total Value of Investment Securities $2,752,403 $90,621,315  41 6. Bank Line of Credit The funds, along with certain other funds in the American Century Investments family of funds, had a $500,000,000 unsecured bank line of credit agreement with Bank of America, N.A. The line expired December 10, 2008, and was not renewed. The agreement allowed the funds to borrow money for temporary or emergency purposes to fund shareholder redemptions. Borrowings under the agreement were subject to interest at the Federal Funds rate plus 0.40%. The funds did not borrow from the line during the year ended November 30, 2009. 7. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended November 30, 2009, the funds did not utilize the program. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. International Discovery and International Opportunities concentrate their investments in common stocks of smaller companies. Because of this, International Discovery and International Opportunities may be subject to greater risk and market fluctuations than a fund investing in larger, more established companies. 9. Federal Tax Information On December 15, 2009, International Stock, International Discovery and International Opportunities declared and paid the following per-share distributions from net investment income to shareholders of record on December 14, 2009: Investor Institutional Advisor International Stock $0.1029 N/A N/A International Discovery $0.0086 $0.0263  International Opportunities $0.0556 $0.0671 N/A 42 The tax character of distributions paid during the years ended November 30, 2009 and November 30, 2008 were as follows: International Stock International Discovery Distributions Paid From: Ordinary income $936,365 $3,196,425 $6,953,470 $142,720,514 Long-term capital gains  $3,691,801  $293,720,098 International Opportunities Distributions Paid From: Ordinary income  $19,328,096 Long-term capital gains  $31,731,964 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2009, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: International International International Stock Discovery Opportunities Federal tax cost of investments $63,237,001 $749,147,163 $76,503,399 Gross tax appreciation of investments $13,803,566 $210,941,009 $17,930,324 Gross tax depreciation of investments (476,776) (6,963,327) (1,060,005) Net tax appreciation (depreciation) of investments $13,326,790 $203,977,682 $16,870,319 Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $ 7,573 $ (277,884) $ (49,513) Net tax appreciation (depreciation) $13,334,363 $203,699,798 $16,820,806 Undistributed ordinary income $782,081 $2,387,041 $1,830,669 Accumulated capital losses $(28,974,208) $(566,991,044) $(48,805,521) Currency loss deferrals  $(163,395)  The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: International Stock $(13,731,461) $(15,242,747) International Discovery $(325,506,389) $(241,484,655) International Opportunites $(37,030,164) $(11,775,357) 43 The currency loss deferrals listed on the previous page represent net foreign currency losses incurred in the one-month period ended November 30, 2009. International Discovery has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 10. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2009. For corporate taxpayers, the funds hereby designate the following ordinary income distributions, or up to the maximum amount allowable, as qualified for the corporate dividends received deduction for the fiscal year ended November 30, 2009. International Stock International Discovery International Opportunities  $9,388  For the fiscal year ended November 30, 2009, the funds intend to pass through to shareholders the following as a foreign tax credit, or up to the maximum amount allowable, which represents taxes paid on the following income derived from sources within foreign countries or possessions of the United States. International Stock International Discovery International Opportunities Foreign source income $1,774,280 $14,257,350 $1,120,470 Foreign tax expense $147,126 $1,058,908 $100,972 44 Financial Highlights International Stock Investor Class For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $8.09 $16.53 $13.57 $10.84 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.09 0.15 0.13 0.06 0.06 Net Realized and Unrealized Gain (Loss) 2.87 (7.81) 2.88 2.74 0.78 Total From Investment Operations 2.96 (7.66) 3.01 2.80 0.84 Distributions From Net Investment Income (0.13) (0.12) (0.05) (0.08)  From Net Realized Gains  (0.66)    Total Distributions (0.13) (0.78) (0.05) (0.08)  Redemption Fees    0.01  Net Asset Value, End of Period $10.92 $8.09 $16.53 $13.57 $10.84 Total Return 36.96% (48.50)% 22.22% 26.07% 8.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.51% 1.50% 1.50% 1.50% Ratio of Net Investment Income (Loss) to Average Net Assets 1.05% 1.12% 0.83% 0.40% 0.91% Portfolio Turnover Rate 117% 107% 103% 109% 109% Net Assets, End of Period (in thousands) $76,702 $59,912 $144,812 $90,181 $20,342 (1) March 31, 2005 (fund inception) through November 30, 2005. (2) Computed using average shares outstanding throughout the period. (3) Per-share amount was less than $0.005. (4) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (5) Annualized. See Notes to Financial Statements. 45 International Discovery Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $6.26 $18.40 $18.01 $15.94 $15.11 Income From Investment Operations Net Investment Income (Loss) 0.01 0.06 0.05 (0.02) 0.14 Net Realized and Unrealized Gain (Loss) 2.34 (8.09) 4.60 5.00 2.97 Total From Investment Operations 2.35 (8.03) 4.65 4.98 3.11 Distributions From Net Investment Income (0.06) (0.06)  (0.13)  From Net Realized Gains  (4.05) (4.26) (2.78) (2.28) Total Distributions (0.06) (4.11) (4.26) (2.91) (2.28) Net Asset Value, End of Period $8.55 $6.26 $18.40 $18.01 $15.94 Total Return 38.06% (55.48)% 32.18% 36.41% 24.30% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.48% 1.37% 1.36% 1.41% 1.47% Ratio of Net Investment Income (Loss) to Average Net Assets 0.13% 0.51% 0.30% (0.11)% 1.02% Portfolio Turnover Rate 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $872,865 $713,764 $1,758,335 $1,446,955 $1,145,623 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 46 International Discovery Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $6.34 $18.59 $18.16 $16.06 $15.21 Income From Investment Operations Net Investment Income (Loss) 0.02 0.08 0.09 0.04 0.17 Net Realized and Unrealized Gain (Loss) 2.37 (8.18) 4.64 5.00 2.99 Total From Investment Operations 2.39 (8.10) 4.73 5.04 3.16 Distributions From Net Investment Income (0.07) (0.10)  (0.16)  From Net Realized Gains  (4.05) (4.30) (2.78) (2.31) Total Distributions (0.07) (4.15) (4.30) (2.94) (2.31) Net Asset Value, End of Period $8.66 $6.34 $18.59 $18.16 $16.06 Total Return 38.32% (55.37)% 32.45% 36.65% 24.56% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.28% 1.17% 1.16% 1.21% 1.27% Ratio of Net Investment Income (Loss) to Average Net Assets 0.33% 0.71% 0.50% 0.09% 1.22% Portfolio Turnover Rate 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $79,830 $55,091 $145,723 $105,849 $205,406 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 47 International Discovery Advisor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $6.13 $18.08 $17.76 $15.75 $14.95 Income From Investment Operations Net Investment Income (Loss)  0.06 0.07 (0.08) 0.10 Net Realized and Unrealized Gain (Loss) 2.29 (7.95) 4.46 4.96 2.95 Total From Investment Operations 2.29 (7.89) 4.53 4.88 3.05 Distributions From Net Investment Income (0.05) (0.01)  (0.09)  From Net Realized Gains  (4.05) (4.21) (2.78) (2.25) Total Distributions (0.05) (4.06) (4.21) (2.87) (2.25) Net Asset Value, End of Period $8.37 $6.13 $18.08 $17.76 $15.75 Total Return 37.71% (55.56)% 31.83% 36.08% 24.01% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.73% 1.63% 1.61% 1.66% 1.72% Ratio of Net Investment Income (Loss) to Average Net Assets (0.12)% 0.25% 0.05% (0.36)% 0.77% Portfolio Turnover Rate 207% 175% 162% 148% 145% Net Assets, End of Period (in thousands) $6,342 $10,622 $2,494 $7 $70 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 48 International Opportunities Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $3.70 $11.37 $11.79 $12.27 $9.35 Income From Investment Operations Net Investment Income (Loss) (0.02) 0.05 0.02 (0.01) 0.02 Net Realized and Unrealized Gain (Loss) 1.81 (5.06) 2.94 2.53 3.19 Total From Investment Operations 1.79 (5.01) 2.96 2.52 3.21 Distributions From Net Investment Income  (0.05)  (0.01)  From Net Realized Gains  (2.61) (3.38) (2.99) (0.29) Total Distributions  (2.66) (3.38) (3.00) (0.29) Net Asset Value, End of Period $5.49 $3.70 $11.37 $11.79 $12.27 Total Return 48.38% (56.46)% 33.73% 25.37% 35.28% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.95% 1.87% 1.81% 1.85% 1.91% Ratio of Net Investment Income (Loss) to Average Net Assets (0.52)% 0.72% 0.19% (0.06)% 0.20% Portfolio Turnover Rate 244% 206% 149% 160% 112% Net Assets, End of Period (in thousands) $92,968 $65,541 $212,157 $180,732 $198,197 (1) Computed using average shares outstanding throughout the period. (2) Per-share amount was less than $0.005. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 49 International Opportunities Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period $3.72 $11.44 $11.85 $12.32 $9.37 Income From Investment Operations Net Investment Income (Loss) (0.04) 0.07 0.06 0.02 0.10 Net Realized and Unrealized Gain (Loss) 1.86 (5.10) 2.94 2.54 3.14 Total From Investment Operations 1.82 (5.03) 3.00 2.56 3.24 Distributions From Net Investment Income  (0.08) (0.03) (0.04)  From Net Realized Gains  (2.61) (3.38) (2.99) (0.29) Total Distributions  (2.69) (3.41) (3.03) (0.29) Net Asset Value, End of Period $5.54 $3.72 $11.44 $11.85 $12.32 Total Return 48.92% (56.44)% 33.97% 25.66% 35.53% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.75% 1.67% 1.61% 1.65% 1.71% Ratio of Net Investment Income (Loss) to Average Net Assets (0.32)% 0.92% 0.39% 0.14% 0.40% Portfolio Turnover Rate 244% 206% 149% 160% 112% Net Assets, End of Period (in thousands) $33 $1,245 $4,513 $1,099 $31 (1) Computed using average shares outstanding throughout the period. (2) Total return assumes reinvestment of net investment income and capital gains distributions, if any. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. See Notes to Financial Statements. 50 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century World Mutual Funds, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of International Stock Fund, International Discovery Fund, and International Opportunities Fund, three of the funds constituting American Century World Mutual Funds, Inc. (the Corporation), as of November 30, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of International Stock Fund, International Discovery Fund, and International Opportunities Fund of American Century World Mutual Funds, Inc., as of November 30, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 27, 2010 51 Management The individuals listed below serve as directors or officers of the funds. Each director serves until his or her successor is duly elected and qualified or until he or she retires. Mandatory retirement age for independent directors is 72. However, the mandatory retirement age of any director may be extended with the approval of the remaining independent directors. Those listed as interested directors are interested primarily by virtue of their engagement as directors and/or officers of, or ownership interest in, American Century Companies, Inc. (ACC) or its wholly owned, direct or indirect, subsidiaries, including the funds investment advisor, American Century Global Investment Management, Inc. (ACGIM) or American Century Investment Management, Inc. (ACIM); the funds principal underwriter, American Century Investment Services, Inc. (ACIS); and the funds transfer agent, American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACGIM, ACIM, ACIS and ACS. The directors serve in this capacity for seven registered investment companies in the American Century Investments family of funds. All persons named as officers of the funds also serve in similar capacities for the other 14 registered investment companies in the American Century Investments family of funds advised by ACGIM or ACIM, unless otherwise noted. Only officers with policy-making functions are listed. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. Interested Director Jonathan S. Thomas, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) and President (since 2007) Principal Occupation(s) During Past 5 Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: President, Chief Executive Officer and Director, ACS; Executive Vice President, ACIM and ACGIM; Director, ACIM, ACGIM, ACIS and other ACC subsidiaries. Managing Director, Morgan Stanley (March 2000 to November 2005) Number of Portfolios in Fund Complex Overseen by Director: Other Directorships Held by Director: None Independent Directors Thomas A. Brown, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1980) Principal Occupation(s) During Past 5 Years: Managing Member, Associated Investments, LLC (real estate investment company); Managing Member, Brown Cascade Properties, LLC (real estate investment company); Retired, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None 52 Andrea C. Hall, Ph.D., 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1997) Principal Occupation(s) During Past 5 Years: Retired, Advisor to the President, Midwest Research Institute (not-for-profit, contract research organization) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None James A. Olson, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) Principal Occupation(s) During Past 5 Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc.; Entertainment Properties Trust Donald H. Pratt, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1995) and Chairman of the Board (since 2005) Principal Occupation(s) During Past 5 Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company); Retired Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Gale E. Sayers, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2000) Principal Occupation(s) During Past 5 Years: President, Chief Executive Officer and Founder, Sayers40, Inc. (technology products and services provider) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None M. Jeannine Strandjord, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1994) Principal Occupation(s) During Past 5 Years: Retired, formerly Senior Vice President, Sprint Corporation (telecommunications company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems, Inc.; Euronet Worldwide, Inc.; Charming Shoppes, Inc. John R. Whitten, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2008) Principal Occupation(s) During Past 5 Years: Project Consultant, Celanese Corp. (industrial chemical company) (September 2004 to January 2005) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. 53 Officers Barry Fink, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Executive Vice President (since 2007) Principal Occupation(s) During Past 5 Years: Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Director, ACC, ACS, ACIS and other ACC subsidiaries Maryanne Roepke, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Chief Compliance Officer (since 2006) and Senior Vice President (since 2000) Principal Occupation(s) During Past 5 Years: Chief Compliance Officer, ACIM, ACGIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century Investments funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: General Counsel (since 2007) and Senior Vice President (since 2006) Principal Occupation(s) During Past 5 Years: Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as: General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS Robert Leach, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President, Treasurer and Chief Financial Officer (all since 2006) Principal Occupation(s) During Past 5 Years: Vice President, ACS (February 2000 to present); and Controller, various American Century Investments funds (1997 to September 2006) David H. Reinmiller, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President (since September 2000) Principal Occupation(s) During Past 5 Years: Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century Investments funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as: Associate General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Vice President, ACIM, ACGIM and ACS Ward Stauffer, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Secretary (since February 2005) Principal Occupation(s) During Past 5 Years: Attorney, ACC (June 2003 to present) The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 54 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services (including subadvisory services) are required to be reviewed, evaluated and approved by a majority of a funds independent directors or trustees (the Directors) each year. At American Century Investments, this process is referred to as the 15(c) Process. As a part of this process, the board reviews fund performance, shareholder services, audit and compliance information, and a variety of other reports from the advisor concerning fund operations. In addition to this annual review, the board of directors oversees and evaluates on a continuous basis at its quarterly meetings the nature and quality of significant services performed by the advisor and the subadvisor, fund performance, audit and compliance information, and a variety of other reports relating to fund operations. The board, or committees of the board, also holds special meetings as needed. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process undertaken during the most recent fiscal half-year period, the Directors reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data (the 15(c) Providers) concerning International Stock, International Discovery, and International Opportunities (the Funds) and the services provided to the Funds under the management and subadvisory agreements. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of both the advisor and the subadvisor;  data comparing the cost of owning the Funds to the cost of owning a similar fund;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the advisor and the overall profitability of the advisor; 55  data comparing services provided and charges to other investment management clients of the advisor; and  consideration of collateral benefits derived by the advisor from the manage ment of the Funds and any potential economies of scale relating thereto. In keeping with its practice, the Funds board of directors held two in-person meetings and one telephonic meeting to review and discuss the information provided. The board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, the 15(c) Providers, and the boards independent counsel, and evaluated such information for each fund for which the board has responsibility. In connection with their review of the Funds, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management and subadvisory agreements under the terms ultimately determined by the board to be appropriate, the Directors decision was based on the following factors. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  Fund construction and design  portfolio security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confir mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 56 The Directors noted that many of the services provided by the advisor have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry and the changing regulatory environment. They discussed with the advisor the challenges presented by these changes and the impact on the Funds. The directors specifically noted that with respect to the Funds, the advisor had retained the subad-visor to provide the day-to-day cash management services. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments, and liquidity. In evaluating investment performance, the board expects the advisor and subadvisor to manage the Funds in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the advisor and subadvisor have an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the advisor and subadvisor utilize teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting the Directors review investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of funds managed similarly to the Funds. The Directors also review detailed performance information during the 15(c) Process comparing each Funds performance with that of similar funds not managed by the advisor. If performance concerns are identified, the Directors discuss with the advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. International Stocks performance for both the one- and three-year periods was above the median for its peer group. The performance of International Discovery and International Opportunities was above the median for its respective peer group for the three-year period and below the median for the one-year period. Shareholder and Other Services. The advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors review reports and evaluations of such services at their regular quarterly meetings, including the annual meeting concerning contract review, and reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing 57 services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. This financial information regarding the advisor is considered in order to evaluate the advisors financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The board concluded that the advisors profits were reasonable in light of the services provided to the Funds. The board did not consider the profitability of the subadvisor because the subadvisor is paid from the unified fee of the advisor as a result of arms length negotiations. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. With respect to the subadvisor, as part of its oversight responsibilities, the board approves the subadvisors code of ethics and any changes thereto. Further, through the advisors compliance group, the board stays abreast of any violations of the subadvisors code. Economies of Scale. The Directors review information provided by the advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing other information, such as year-over-year profitability of the advisor generally, the profitability of its management of the Funds specifically, the expenses incurred by the advisor in providing various functions to the Funds, and the fees of competitive funds not managed by the advisor. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds Fees. The Funds pay the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of each Funds independent directors (including their independent legal counsel). 58 The Directors specifically noted that the subadvisory fees paid to the subadvisor under the subadvisory agreement were subject to arms length negotiation between the advisor and the subadvisor and are paid by the advisor out of its unified fee. Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, record-keeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the advisor the risk of increased costs of operating the Fund and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by a 15(c) Provider comparing each Funds unified fee to the total expense ratio of other funds in the Funds peer group and performing a regression analysis to evaluate the effect of fee breakpoints as assets under management increase. The unified fee charged to the shareholders of International Discovery was below the median of the total expense ratios of its peer group. The unified fees charged to shareholders of International Stock and International Opportunities were above the median of the total expense ratios of their respective peer groups. In addition, the Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year. The board concluded that the management fee paid by each Fund to the advisor was reasonable in light of the services provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Directors analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the Funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors 59 noted that the advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusions of the Directors As a result of this process, the board, including all of the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor concluded that the investment management agreement between each Fund and the advisor is fair and reasonable in light of the services provided and should be renewed. Additionally, the board, including all the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor, concluded that the subadvisory agreement between the advisor and the subadvisor, on behalf of each Fund, is fair and reasonable in light of the services provided and should be renewed. 60 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Global Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury. com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 61 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The Morgan Stanley Capital International All Country World Index (MSCI ACWI) is designed to measure equity market performance of developed and emerging markets. The MSCI ACWI includes 47 country indices. The MSCI AC (All Country) World ex-US Mid Cap Growth Index represents the performance of mid cap growth stocks in developed and emerging markets, excluding the United States. The MSCI AC (All Country) World ex-US Small Cap Growth Index represents the performance of small cap growth stocks in developed and emerging markets, excluding the United States. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Growth Index represents the performance of growth stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 62 Notes 63 Notes 64 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Global Investment Management, Inc. New York, New York This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-67331S Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Global Investment Management, Inc. New York, New York This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-67331N Annual Report November 30, 2009 American Century Investments NT International Growth Fund NT Emerging Markets Fund Table of Contents Presidents Letter 2 Independent Chairmans Letter 3 Market Perspective 4 International Equity Total Returns 4 NT International Growth Performance 5 Portfolio Commentary 7 Top Ten Holdings 9 Types of Investments in Portfolio 9 Investments by Country 9 NT Emerging Markets Performance 10 Portfolio Commentary 12 Top Ten Holdings 14 Types of Investments in Portfolio 14 Investments by Country 14 Shareholder Fee Examples 15 Financial Statements Schedule of Investments 17 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Notes to Financial Statements 27 Financial Highlights 34 Report of Independent Registered Public Accounting Firm 36 Other Information Management 37 Approval of Management Agreements 40 Additional Information 46 Index Definitions 47 The opinions expressed in the Market Perspective and each of the Portfolio Commentaries reflect those of the portfolio management team as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: Thank you for taking time to review the following pages, which provide the performance of your investment along with the perspectives of our experienced portfolio management team for the financial reporting period ended November 30, 2009. We appreciate your trust in American Century Investments ® at this volatile, transitional time in the economy and investment markets. As the upheavals associated with the Great Recession gradually subside, our senior management team has put considerable thought into how the investment environment has changed and what new challenges and opportunities await us. Critical factors that we are anticipating in 2010 include marked shifts in investment and spending behavior, along with consolidation in our industry. Most importantly, we think the U.S. economic recovery will be slow and extended. The economy and capital markets have come a long way since Lehman Brothers collapsed in the third quarter of 2008, but 2010 will likely bring continuing challenges. The U.S. stock markets rebound since last March and the second-half economic surge in 2009 were fueled largely by corporate cost-cutting and unprecedented monetary and fiscal stimulus, including some key programs that have since expired or been scaled back. Meanwhile, the resilient but struggling consumer sector still faces double-digit unemployment, heavy debt burdens, tight credit conditions, and a housing market that is starting to stabilize, but remains vulnerable. Much of our investment positioning in 2009 cautiously reflected these still unstable economic fundamentals, leading to underperformance, in some cases, versus market benchmarks buoyed by the rally of riskier assets. We still support our fundamentally based positioning because we believe strongly that some marketsdriven more by technical factors than fundamentalshave advanced further than underlying economic conditions warrant, and remain susceptible to the possibility of more volatility ahead. Thank you for your continued confidence in us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairmans Letter In my first letter to shareholders of the American Century Investments funds, I invited you to contact me with your questions. I have been gratified with your response. Most shareholder inquiries to date have related to specific fund performance issues. As I noted in my individual responses, your board through the Fund Performance Committee continues to stress improved performance in our quarterly meetings with chief investment officers and fund managers. An important part of our fund performance review process is a face-to-face meeting with portfolio managers. The board traveled during the second quarter to the American Century Investments office in Mountain View, California to meet with the fund of funds and asset allocation portfolio management teams. These meetings validated the importance of thorough reviews of investment opportunities by the credit management personnel resident in that office. As a result of their efforts, American Century Investments funds were able to avoid the toxic assets that plagued many other fund families in 2008. From April through June 2009, the board conducted its annual review of the advisory contracts between American Century Investments and each fund. Our efforts involved a review of fund information, including assets under management; total expense ratio compared to peers; economies of scale; fee breakpoints that reduce shareholder costs as assets increase; performance compared to peers and benchmarks; and the quality of services provided to fund shareholders. A detailed discussion of board considerations in connection with advisory contract renewal is included annually in each funds shareholder reports. During this review, the board focuses on a detailed comparison of the competitive position of each fund and has negotiated more than 60 breakpoints or fee reductions in the past five years. The board looks forward to another year of work on your behalf and your comments are appreciated. You are invited to email me at dhpratt@fundboardchair.com. 3 Market Perspective By Mark Kopinski, Chief Investment Officer, Global and Non-U.S. Equity Stocks Shook Off Early Declines The near-collapse of the global financial system in the fall of 2008 fueled the worldwide recession and credit crisis and sent investors fleeing stocks and other risky assets. In this environment, international equity markets plunged to multi-year lows on sharp double-digit losses. By mid-March, investor confidence and stock market performance showed an abrupt and surprising turnaround, triggered by a belief that the global financial system was no longer on the verge of collapse. Optimistic investors focused on early signs suggesting the global recession was easing, favoring lower-quality stocks that had been battered the most in the prior months. By the third quarter of 2009, gross domestic product returned to positive territory in Germany, France, and Japan, while industrial production and global trade levels improved in China. Meanwhile, consumer confidence improved throughout Europe, and in the United Kingdom the troubled housing market showed signs of stabilizing. After bottoming on March 9, global stock markets rallied sharply to finish the 12-month period with strong gains. With renewed confidence in equities, investors shifted funds toward riskier assets, which, combined with rising commodity prices, bolstered performance among emerging markets. Recoverys Sustainability Remained in Question Despite improving conditions, central bankers worldwide voiced concerns about the overall stability and sustainability of the economic recovery. The Bank of Japan stated downside risks remain, and European Central Bank officials stressed a recovery likely would be uneven. At the same time, officials mulled plans to reduce market liquidity, as the massive and widespread government stimulus efforts neared expiration. Meanwhile, rising unemployment dampened consumer spending, pricing data failed to support inflationary or deflationary expectations, and the Chinese government repeated concerns about overcapacity in the materials sector. If, in the coming months, consumers worldwide do not increase spending, either due to prolonged unemployment or the need to repair their net worth, additional stimulus packages may become necessary. We expect continued easy monetary and fiscal policies globally, as most central banks seek to avoid fostering a double dip recession. International Equity Total Returns For the 12 months ended November 30, 2009 (in U.S. dollars) MSCI EAFE Index 37.72% MSCI Europe Index 40.83% MSCI EAFE Growth Index 34.93% MSCI World Free Index 31.79% MSCI EAFE Value Index 40.54% MSCI Japan Index 14.01% MSCI EM Growth Index 83.97% 4 Performance NT International Growth Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year Inception Date Institutional Class 39.09% -2.67% 5/12/06 MSCI EAFE Index 37.72% -3.37%  MSCI EAFE Growth Index 34.93% -3.18%  Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 NT International Growth One-Year Returns Over Life of Class Periods ended November 30 2006* Institutional Class 3.40% 23.40% -48.82% 39.09% MSCI EAFE Index 4.97% 17.30% -47.79% 37.72% MSCI EAFE Growth Index 2.43% 22.32% -47.28% 34.93% *From 5/12/06, the Institutional Classs inception date. Not annualized. Total Annual Fund Operating Expenses Institutional Class 1.22% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary NT International Growth Portfolio Managers: Alex Tedder and Raj Gandhi Performance Summary The NT International Growth portfolio advanced 39.09% for the 12 months ended November 30, 2009, outperforming its benchmark, the MSCI EAFE Index, which gained 37.72%. Despite the severe global recession, credit-market meltdown, and financial-sector crisis, international stocks finished the 12-month period with sharp gains. Initially, stocks plunged, as rising unemployment, shrinking industrial output, and negative economic growth rates sent investor confidence tumbling. By mid-March, however, market sentiment and stock performance reversed course quickly, as massive stimulus efforts from global central banks and governments generated optimism among investors. On an absolute basis, all sectors and nearly every country represented in the portfolio and benchmark posted positive returns for the 12-month period. Stock selection, primarily in the information technology and financial sectors, accounted for the portfolios outperformance relative to the benchmark. Japan, South Korea Were Top Countries From a regional perspective, the portfolios holdings in Japan contributed the most to relative performance, due to favorable stock selection combined with an underweight position. South Korea, a non-benchmark country, also contributed strongly to portfolio results, as the countrys economy benefited from low interest rates and government stimulus efforts. In particular, Hyundai Motor Co. was among the portfolios leading contributors, as the cash for clunkers incentive program in the U.S. boosted sales for the automaker. At the opposite end of the spectrum, an underweight position in Australia and poor stock selection in Germany hurt the portfolios performance. Technology, Utilities Drove Sector Results Information technology was the portfolios top-performing sector, with stock selection driving the solid results. Our stock selection was particularly effective in the communications equipment segment, where Canadian-based Research In Motion (RIM) was the top-contributing stock. The portfolios out-of-benchmark position in RIM, the developer of the BlackBerry wireless device, was among the leading contributors for the period. Sales of the companys touch-screen Storm device, RIMs answer to Apples iPhone, gained traction after RIM resolved several software issues that emerged after the products initial launch. 7 NT International Growth An underweight position in the utilities sector also contributed strongly to relative performance. In addition, the portfolios energy sector was strong, while the consumer discretionary sector, the second-largest weighting in the fund, contributed positively. In addition to the positive contribution from Hyundai Motor Co., an overweight to specialty retailers boosted results. In the challenging economic environment, consumers traded down for value. Portfolio holdings such as the U.K.s Kingfisher (home improvement) and Japans FAST RETAILING (lower-priced clothing) and Nitori (the Japanese IKEA) benefited from these consumer spending trends. Industrials, Materials Sectors Lagged The industrials sector represented the portfolios largest performance detractor, primarily due to an underweight to the sector and ineffective stock selection. Our underweight in industrial conglomerates combined with an overweight in the machinery industry accounted for the bulk of the sectors underperformance. Our overweight position in Central Japan Railway was the sectors largest laggard, and it was among the weakest holdings in the portfolio. The portfolios materials sector also hurt performance, due to an underweight in the metals and mining industry. Australias Rio Tinto Limited, a mining company, was among the portfolios largest detractors. Outlook Signs of improvement in corporate earnings have surfaced globally. While most of the improvements have come from cost cutting and restructuring, we remain encouraged and believe any revenue growth may immediately affect the bottom line. Nevertheless, the upcoming corporate earnings reporting season should provide more clarity on the sustainability of recent improvements. NT International Growth continues to primarily invest in companies located in developed countries around the world (excluding the United States). 8 NT International Growth Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 HSBC Holdings plc (Hong Kong) 2.0% 1.4% BHP Billiton Ltd. 2.0% 1.6% Vale SA Preference Shares 1.9% 1.4% Banco Santander SA 1.9% 1.9% BG Group plc 1.7% 1.9% Roche Holding AG 1.7% 1.3% Saipem SpA 1.6% 1.7% Telefonica SA 1.6% 1.0% BNP Paribas 1.6% 1.2% Novartis AG 1.6% 1.2% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 98.6% 98.7% Temporary Cash Investments 1.0% 0.9% Other Assets and Liabilities 0.4% 0.4% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 United Kingdom 17.8% 17.2% Japan 15.1% 13.8% Switzerland 8.0% 10.0% France 6.6% 6.0% Germany 5.9% 6.5% Australia 4.3% 4.4% Brazil 4.1% 2.6% Peoples Republic of China 3.8% 3.0% Spain 3.5% 3.3% Sweden 3.3% 0.6% Netherlands 3.2% 2.1% South Korea 2.8% 2.9% Other Countries 20.2% 26.3% Cash and Equivalents* 1.4% 1.3% *Includes temporary cash investments and other assets and liabilities. 9 Performance NT Emerging Markets Total Returns as of November 30, 2009 Average Annual Returns Since Inception 1 year Inception Date Institutional Class 73.87% 2.33% 5/12/06 MSCI EM Growth Index 83.97% 7.16%  MSCI EM Index 85.12% 5.42%  (1) In April of 2009, the funds benchmark changed from the MSCI EM Index to the MSCI EM Growth Index. The funds investment advisor believes this index better represents the funds portfolio composition. (2) Since 5/31/06, the date nearest the funds inception for which data are available. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 10 NT Emerging Markets One-Year Returns Over Life of Class Periods ended November 30 2006* Institutional Class 10.10% 48.22% -61.75% 73.87% MSCI EM Growth Index 19.34% 42.79% -59.37% 83.97% MSCI EM Index 3.37% 45.15% -56.56% 85.12% *From 5/12/06, the Institutional Classs inception date. MSCI EM Growth Index data from 5/31/06, the date nearest the funds inception for which data are available. Not annualized. Total Annual Fund Operating Expenses Institutional Class 1.67% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 11 Portfolio Commentary NT Emerging Markets Portfolio Manager: Patricia Ribeiro Performance Summary The NT Emerging Markets portfolio advanced 73.87% for the 12 months ended November 30, 2009, underperforming its benchmark, the MSCI EM Growth Index,* which gained 83.97%. Emerging markets stocks surged in 2009, as investors seeking to recoup the losses of 2008 sought higher-yielding assets with fewer links to battered developed economies negatively influenced by the global economic crisis and subprime market debacle. While the fallout in global markets left few economies unscathed, sound macroeconomic fundamentals and stimulus measures helped emerging market countries cope better than other nations. Moreover, most emerging markets were shielded from the problems of the developed world due to years of conservative fiscal policy, higher savings rates, employment growth, and increases in business and infrastructure investment. Unlike consumers in the U.S. and other developed countries, consumers in emerging economies did not take on huge amounts of debt, and financial institutions avoided toxic assets such as subprime mortgages. The portfolios underperformance relative to the benchmark primarily was due to sector allocations and the impact of currency exchange rates. Overall, our stock selection was a positive contributor, but it was not sufficient to offset the negative impact of our sector allocations and currency factors. Israel Led Detractors; Mexico Led Contributors From a regional perspective, the portfolios largest detractors to performance included Israel, Brazil, and India. Stock selection hurt in Israel and India, while currency factors were a negative influence in Brazil. On the positive side, Turkey, Mexico, and Russia represented the portfolios leading country contributors, primarily due to positive stock selection. All Sectors Showed Strong Returns On an absolute basis, all of the portfolios 10 sectors posted strong gains for the 12-month period, with returns in the utilities and materials sectors reaching 100%. Relative to the benchmark, the portfolios information technology, energy, and materials sectors detracted from results, while its telecommunication services, utilities, and industrials sectors contributed positively to relative performance. Our poor relative performance in the information technology sector was primarily due to portfolio-only holding Rolta India, the funds leading detractor for the period. Stock in the India-based geospatial mapping systems company plummeted in the wake of a financial scandal involving Indian technology outsourcing company Satyam. Subsequent rumors implicated Rolta, which denied any wrongdoing. *In April 2009, the funds benchmark changed from the MSCI EM Index to the MSCI EM Growth Index. The funds investment advisor believes this index better represents the funds portfolio composition. 12 NT Emerging Markets In the energy sector, our stock selection and overweight position generally were favorable, but currency exchange rates detracted from results. In the materials sector, our strategies in the chemicals and metals and mining industries accounted for the bulk of the lagging results. In particular, our underweight position in Brazilian iron ore miner Vale SA detracted from performance. The portfolios outperformance in the telecommunication services sector was largely due to stock selection and our underweight position in the wireless industry. Specifically, Mexicos America Movil SAB, a wireless telecom services provider doing business in Mexico and Latin America, was a leading contributor. Stock selection drove the strong overall performance in the portfolios utilities sector. In particular, the portfolio benefited from our overweight position in Indias state-owned Power Grid Corp. In the industrials sector, our overweight position in China High Speed Transmission Equipment Group, a manufacturer of gear boxes for wind turbines, drove results. With an absolute total return of nearly 200%, the stock finished the 12-month period as the leading contributor to the portfolios performance. Outlook Emerging markets have been able to withstand the greatest economic crisis since the Great Depression, primarily because they have managed their economies well throughout the past several years. While challenges remain, we expect emerging markets may continue to offer above-average earnings growth in the short and long term. We believe the global economy should start growing again in 2010, and the emerging markets may accelerate at a much faster rate than the U.S. and Europe, due in part to continued frugality among Western consumers. 13 NT Emerging Markets Top Ten Holdings as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Samsung Electronics Co. Ltd. 5.0% 3.5% Vale SA Preference Shares 4.8% 4.2% Petroleo Brasileiro SA  Petrobras ADR 3.6% 4.9% Itau Unibanco Holding SA Preference Shares 3.0% 2.0% Hon Hai Precision Industry Co. Ltd. 2.6% 2.2% Taiwan Semiconductor Manufacturing Co. Ltd. 2.6% 2.4% China Life Insurance Co. Ltd. H Shares 2.3% 1.8% Sberbank of Russian Federation 2.3% 1.2% Infosys Technologies Ltd. 2.2% 0.8% America Movil SAB de CV, Series L ADR 2.2% 2.2% Types of Investments in Portfolio % of net assets % of net assets as of 11/30/09 as of 5/31/09 Foreign Common Stocks 92.3% 98.3% Temporary Cash Investments 3.8% 0.7% Other Assets and Liabilities 3.9% 1.0% Investments by Country as of November 30, 2009 % of net assets % of net assets as of 11/30/09 as of 5/31/09 Brazil 15.5% 16.7% Peoples Republic of China 13.2% 1 3.7% South Korea 12.2% 11.7% Russian Federation 9.1% 6.7% Taiwan (Republic of China) 8.0% 14.2% India 7.4% 8.5% Hong Kong 5.5% 5.2% South Africa 5.0% 6.7% Mexico 3.9% 2.8% Indonesia 3.0% 2.3% Turkey 2.3% 1.8% Other Countries 7.2% 8.0% Cash and Equivalents* 7.7% 1.7% *Includes temporary cash investments and other assets and liabilities. 14 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from June 1, 2009 to November 30, 2009. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 15 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* Annualized 6/1/09 11/30/09 6/1/09 - 11/30/09 Expense Ratio* NT International Growth Actual $1,000 $1,197.50 $6.39 1.16% Hypothetical $1,000 $1,019.25 $5.87 1.16% NT Emerging Markets Actual $1,000 $1,258.50 $8.78 1.55% Hypothetical $1,000 $1,017.30 $7.84 1.55% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 16 Schedule of Investments NT International Growth NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  98.6% LVMH Moet Hennessy Louis Vuitton SA 10,100 $ 1,051,890 AUSTRALIA  4.3% Pernod-Ricard SA 11,658 994,113 BHP Billiton Ltd. 87,331 $3,303,441 Publicis Groupe SA 20,800 800,795 Commonwealth Bank of Societe Television Australia 32,500 1,571,684 Francaise 1 27,845 495,874 QBE Insurance Group Ltd. 20,400 415,540 Total SA 28,024 1,734,093 Wesfarmers Ltd. 61,860 1,687,263 10,735,577 6,977,928 GERMANY  5.9% BELGIUM  1.0% Allianz SE 14,300 1,756,853 Anheuser-Busch InBev NV 22,708 1,133,391 BASF SE 24,400 1,471,375 KBC Groep NV 11,600 516,269 Bayer AG 14,600 1,117,835 1,649,660 Daimler AG 24,500 1,240,490 BERMUDA  0.8% Deutsche Boerse AG 4,540 378,277 Seadrill Ltd. 53,800 1,243,733 E.ON AG 7,900 312,451 BRAZIL  4.1% Fresenius Medical Care Banco Santander AG & Co. KGaA 16,470 875,708 Brasil SA ADR 30,600 417,690 HeidelbergCement AG 17,240 1,144,193 Companhia Brasileira de Metro AG 8,800 552,991 Meios de Pagamento 82,151 769,800 Muenchener Itau Unibanco Holding SA Rueckversicherungs- Preference Shares 55,600 1,201,948 Gesellschaft AG 5,200 815,396 Petroleo Brasileiro 9,665,569 SA-Petrobras ADR 24,400 1,251,232 Vale SA Preference Shares 129,800 3,132,798 GREECE  1.2% National Bank 6,773,468 of Greece SA 66,790 1,965,655 CANADA  1.2% HONG KONG  1.0% Canadian National Li & Fung Ltd. 356,000 1,433,178 Railway Co. 18,300 958,868 Melco Crown Entertainment EnCana Corp. 12,176 656,043 Ltd. ADR 38,905 164,568 Research In Motion Ltd. 5,400 312,606 1,597,746 1,927,517 INDIA  1.3% CZECH REPUBLIC  0.5% Bharat Heavy Electricals Ltd. 5,000 241,186 CEZ AS 16,700 835,591 Housing Development DENMARK  1.8% Finance Corp. Ltd. 9,567 569,053 Novo Nordisk A/S B Shares 28,000 1,878,474 Infosys Technologies Ltd. 8,600 439,910 Vestas Wind Systems A/S 14,400 1,011,108 Infrastructure Development 2,889,582 Finance Co. Ltd. 47,000 167,630 FRANCE  6.6% Larsen & Toubro Ltd. 22,600 784,477 BNP Paribas 31,770 2,623,733 2,202,256 Cie Generale des INDONESIA  0.1% Etablissements Michelin, PT Bank Rakyat Indonesia 306,500 239,884 Class B 8,800 667,289 IRELAND  1.5% Danone SA 10,722 640,926 CRH plc 43,759 1,102,552 GDF Suez 14,400 601,317 Experian plc 52,100 491,117 Lafarge SA 6,090 500,475 Ryanair Holdings plc ADR 33,319 873,291 Legrand SA 22,754 625,072 2,466,960 17 NT International Growth Shares Value Shares Value ITALY  2.7% MULTI-NATIONAL  1.9% ENI SpA 32,311 $800,524 iShares MSCI EAFE Growth Luxottica Group SpA 11,800 293,769 Index Fund 5,700 $312,816 Saipem SpA 82,462 2,652,242 iShares MSCI EAFE UniCredit SpA 188,900 645,287 Index Fund 24,100 1,335,622 iShares MSCI Emerging 4,391,822 Markets Index Fund 34,200 1,385,784 JAPAN  15.1% 3,034,222 Asahi Glass Co. Ltd. 74,000 646,344 NETHERLANDS  3.2% Canon, Inc. 8,500 327,453 Akzo Nobel NV 11,100 703,856 FAST RETAILING CO. LTD. 7,900 1,433,040 ASML Holding NV 48,000 1,474,642 Hitachi Construction Koninklijke KPN NV 39,100 693,959 Machinery Co. Ltd. 62,100 1,451,203 TNT NV 49,800 1,444,695 Honda Motor Co. Ltd. 77,200 2,411,384 Unilever NV CVA 30,300 928,366 HOYA Corp. 60,000 1,530,542 5,245,518 Ibiden Co., Ltd. 28,900 976,261 NORWAY  0.4% iShares MSCI Japan Index Fund 40,100 382,955 Yara International ASA 13,300 570,171 JGC Corp. 41,000 766,971 PEOPLES REPUBLIC OF CHINA  3.8% Kubota Corp. 30,000 264,114 Baidu, Inc. ADR 1,500 650,610 Mitsubishi Corp. 88,000 1,985,192 Ctrip.com International Ltd. ADR 16,882 1,238,295 Mitsubishi UFJ Financial Group, Inc. 174,000 970,245 Industrial & Commercial Nidec Corp. 20,900 1,835,157 Bank of China Ltd. H Shares 1,599,000 1,351,404 Mindray Medical Nitori Co. Ltd. 18,550 1,553,702 International Ltd. ADR 16,900 511,732 Nomura ETF - Nikkei 225 10,800 1,176,955 Sino-Ocean Land ORIX Corp. 27,600 1,909,394 Holdings Ltd. 391,500 390,487 Rakuten, Inc. 2,300 1,857,242 Tencent Holdings Ltd. 74,600 1,379,369 Sharp Corp. 26,000 297,177 ZTE Corp. H Shares 116,600 660,478 SOFTBANK CORP. 51,400 1,230,889 6,182,375 Toshiba Corp. 167,000 884,845 POLAND  1.0% Unicharm Corp. 7,900 806,085 Powszechna Kasa 24,697,150 Oszczednosci Bank Polski SA 119,300 1,619,554 LUXEMBOURG  0.6% RUSSIAN FEDERATION  0.4% Millicom International Mechel ADR 12,100 235,345 Cellular SA 10,806 808,289 Vimpel-Communications ADR 24,400 465,796 SES SA Fiduciary 701,141 Depositary Receipt 11,100 236,091 SINGAPORE  0.3% 1,044,380 United Overseas Bank Ltd. 40,000 544,509 MEXICO  0.2% SOUTH KOREA  2.8% Grupo Financiero Banorte Hyundai Motor Co. 16,895 1,438,429 SAB de CV, Series O 105,900 364,431 POSCO 3,300 1,583,591 Samsung Electronics Co. Ltd. 2,600 1,609,907 4,631,927 18 NT International Growth Shares Value Shares Value SPAIN  3.5% British Sky Broadcasting Banco Santander SA 178,358 $ 3,055,751 Group plc 68,900 $600,174 Telefonica SA 91,900 2,638,416 Capita Group plc (The) 53,463 626,218 5,694,167 Carnival plc 33,200 1,113,101 SWEDEN  3.3% Compass Group plc 137,100 971,640 Atlas Copco AB A Shares 127,800 1,811,167 GlaxoSmithKline plc 45,372 938,243 Autoliv, Inc. 8,400 341,124 HSBC Holdings plc Electrolux AB B Shares 38,500 942,129 (Hong Kong) 285,778 3,344,503 Intercontinental Hotels Getinge AB B Shares 20,600 418,705 Group plc 56,800 786,312 H & M Hennes & Mauritz AB Kingfisher plc 281,132 1,097,027 B Shares 13,500 798,395 Volvo AB B Shares 116,300 1,105,188 Man Group plc 102,393 536,334 5,416,708 Next plc 30,200 981,717 SWITZERLAND  8.0% Reckitt Benckiser Group plc 28,008 1,428,355 Rolls-Royce Group plc 112,700 879,736 Adecco SA 14,600 728,219 Credit Suisse Group AG 35,900 1,858,530 Rolls-Royce Group plc C Shares 5,592,000 9,199 Julius Baer Group Ltd. 20,700 683,165 Smiths Group plc 42,600 668,575 Nestle SA 53,500 2,528,926 Standard Chartered plc 15,438 376,892 Novartis AG 46,765 2,595,598 Tesco plc 289,253 2,012,846 Roche Holding AG 16,566 2,709,736 Tullow Oil plc 40,800 828,262 Sonova Holding AG 4,900 581,980 Vodafone Group plc 366,000 825,488 Syngenta AG 5,107 1,353,969 29,031,535 13,040,123 TOTAL COMMON STOCKS TAIWAN (REPUBLIC OF CHINA)  1.4% (Cost $128,735,099) Hon Hai Precision Industry Co. Ltd. 270,000 1,141,117 Temporary Cash Investments  1.0% Taiwan Semiconductor JPMorgan U.S. Treasury Manufacturing Co. Ltd. ADR 54,449 565,725 Plus Money Market Fund Wistron Corp. 347,535 638,283 Agency Shares 78,477 78,477 2,345,125 Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various TURKEY  0.9% U.S. Treasury obligations, 4.125%-4.50%, Turkiye Garanti Bankasi AS 419,000 1,434,974 5/15/15-11/15/15, valued at $1,633,379), UNITED KINGDOM  17.8% in a joint trading account at 0.12%, Admiral Group plc 64,176 1,120,161 dated 11/30/09, due 12/1/09 (Delivery value $1,600,005) 1,600,000 Antofagasta plc 86,500 1,281,422 TOTAL TEMPORARY ARM Holdings plc 190,800 485,580 CASH INVESTMENTS AstraZeneca plc 20,200 902,887 (Cost $1,678,477) Autonomy Corp. plc 17,183 402,815 TOTAL INVESTMENT Barclays plc 451,035 2,169,230 SECURITIES  99.6% BG Group plc 155,731 2,825,810 (Cost $130,413,576) OTHER ASSETS BP plc 130,300 1,231,693 AND LIABILITIES  0.4% British Airways plc 182,800 587,315 TOTAL NET ASSETS  100.0% 19 NT International Growth Market Sector Diversification Notes to Schedule of Investments (as a % of net assets) ADR American Depositary Receipt Financials 21.4% CVA Certificaten Van Aandelen Consumer Discretionary 14.8% EAFE Europe, Australasia, and Far East Industrials 11.0% ETF Exchange Traded Fund Materials 10.0% MSCI Morgan Stanley Capital International Information Technology 9.8% (1) Non-income producing. Energy 8.1% Consumer Staples 7.8% Geographic classifications and market sector diversification Health Care 7.7% are unaudited. Telecommunication Services 4.1% Diversified 2.8% Utilities 1.1% See Notes to Financial Statements. Cash and Equivalents* 1.4% *Includes temporary cash investments and other assets and liabilities. 20 NT Emerging Markets NOVEMBER 30, 2009 Shares Value Shares Value Common Stocks  92.3% Maruti Suzuki India Ltd. 13,322 $446,029 BRAZIL  15.5% Reliance Industries Ltd. 15,634 357,449 Cia Brasileira de Distribuicao Sterlite Industries India Ltd. 7,546 139,094 Grupo Pao de Acucar Sterlite Industries India Preference Shares 13,700 $431,564 Ltd. ADR 7,856 144,236 Fibria Celulose SA 22,441 383,625 4,437,882 Gerdau SA INDONESIA  3.0% Preference Shares 25,700 396,736 PT Astra International Tbk 119,500 408,865 Itau Unibanco Holding SA PT Bank Rakyat Indonesia 573,000 448,461 Preference Shares 82,859 1,791,227 PT Perusahaan Gas Negara 1,653,000 638,123 MRV Engenharia e PT Semen Gresik Participacoes SA 12,200 264,432 Persero Tbk 419,000 323,501 Natura Cosmeticos SA 15,100 288,581 1,818,950 PDG Realty SA ISRAEL  0.6% Empreendimentos e Participacoes 33,500 343,492 Teva Pharmaceutical Industries Ltd. ADR 7,183 379,191 Petroleo Brasileiro SA  MALAYSIA  1.1% Petrobras ADR 42,035 2,155,555 Vale SA Preference Shares 119,100 2,874,547 CIMB Group Holdings Bhd 173,600 646,810 Vivo Particpacoes SA ADR 14,442 440,481 MEXICO  3.9% 9,370,240 America Movil SAB de CV, Series L ADR 26,948 1,303,744 HONG KONG  5.5% Cemex SAB de CV ADR 16,856 190,304 China Merchants Holdings International Co. Ltd. 64,000 199,018 Grupo Financiero Banorte SAB de CV, Series O 80,920 278,468 China Mobile Ltd. ADR 16,319 764,871 Wal-Mart de Mexico China Overseas Land & SAB de CV 143,379 589,760 Investment Ltd. 152,000 326,749 2,362,276 China Resources Land Ltd. 156,000 361,918 PEOPLES REPUBLIC OF CHINA  13.2% CNOOC Ltd. 407,000 627,038 Bank of China Ltd. H Shares 469,000 264,454 Fushan International Energy Group Ltd. 660,000 612,306 BYD Co. Ltd. H Shares 18,000 157,354 Shimao Property China High Speed Holdings Ltd. 215,000 408,359 Transmission Equipment Group Co. Ltd. 159,000 375,443 3,300,259 China Life Insurance Co. Ltd. HUNGARY  1.0% H Shares 283,000 1,416,817 OTP Bank plc 21,311 635,501 China National Building INDIA  7.4% Material Co. Ltd. H Shares 134,000 257,970 Aban Offshore Ltd. 7,809 211,975 China Shenhua Energy Co. Ashok Leyland Ltd. 276,668 310,482 Ltd. H Shares 200,500 980,503 Bharat Heavy Electricals Ltd. 6,930 334,283 Ctrip.com International Ltd. ADR 10,707 785,358 HDFC Bank Ltd. 10,055 381,805 Industrial & Commercial ICICI Bank Ltd. 15,394 287,212 Bank of China Ltd. H Shares 1,106,000 934,742 Infosys Technologies Ltd. 25,991 1,329,500 NetEase.com, Inc. ADR 9,529 364,389 JSW Steel Ltd. 23,222 495,817 21 NT Emerging Markets Shares Value Shares Value Ping An Insurance Group Co. SOUTH KOREA  12.2% of China Ltd. H Shares 42,500 $396,481 Hankook Tire Co. Ltd. 26,320 $522,869 Sino-Ocean Land Hyundai Mobis 1,987 254,612 Holdings Ltd. 221,000 220,428 Hyundai Motor Co. 4,714 401,347 Sinopharm Group Co. H Shares 98,400 346,620 LG Chem Ltd. 1,656 298,359 Tencent Holdings Ltd. 63,700 1,177,826 LG Electronics, Inc. 2,629 232,875 Zhuzhou CSR Times Electric LG Household & Health Co. Ltd. H Shares 136,000 274,104 Care Ltd. 2,109 517,819 7,952,489 Lotte Shopping Co. Ltd. 1,628 504,025 PERU  0.5% POSCO 1,044 500,991 Credicorp Ltd. 4,190 299,376 Samsung Electronics Co. Ltd. 4,858 3,008,049 POLAND  0.7% Samsung Engineering KGHM Polska Miedz SA 10,842 421,984 Co. Ltd. 5,397 503,590 RUSSIAN FEDERATION  9.1% Shinhan Financial CTC Media, Inc. 19,282 268,984 Group Co. Ltd. 15,990 626,371 OAO Gazprom ADR 39,390 894,941 7,370,907 OAO LUKOIL ADR 5,409 314,263 TAIWAN (REPUBLIC OF CHINA)  8.0% Polyus Zoloto OAO ADR 9,066 260,194 Acer, Inc. 124,000 308,661 Rosneft Oil Co. GDR 39,772 320,165 Hon Hai Precision Sberbank of Russian Industry Co. Ltd. 373,557 1,578,786 Federation 595,742 1,412,504 MediaTek, Inc. 30,252 476,639 Vimpel-Communications ADR 54,849 1,047,067 Richtek Technology Corp. 35,000 327,387 Wimm-Bill-Dann Foods Taiwan Semiconductor OJSC ADR 28,487 566,891 Manufacturing Co. Ltd. 811,774 1,541,359 X5 Retail Group NV GDR 13,487 391,123 Wistron Corp. 168,594 309,640 5,476,132 Young Fast SINGAPORE  0.6% Optoelectronics Co. Ltd. 26,000 308,649 Wilmar International Ltd. 84,000 382,370 4,851,121 SOUTH AFRICA  5.0% THAILAND  1.9% Aspen Pharmacare Banpu PCL 26,500 432,035 Holdings Ltd. 60,401 554,661 CP ALL PCL 822,700 514,729 Foschini Ltd. 31,105 238,591 Kasikornbank PCL 68,700 179,783 Gold Fields Ltd. ADR 15,052 222,469 1,126,547 Impala Platinum TURKEY  2.3% Holdings Ltd. 8,415 195,176 Tofas Turk Otomobil Kumba Iron Ore Ltd. 15,107 514,107 Fabrikasi AS 153,453 411,794 MTN Group Ltd. 36,946 592,733 Turk Hava Yollari AO 96,336 307,601 Naspers Ltd. N Shares 14,982 561,061 Turkiye Garanti Bankasi AS 187,804 643,184 Shoprite Holdings Ltd. 18,113 151,557 1,362,579 3,030,355 UNITED KINGDOM  0.8% Antofagasta plc 31,881 472,289 TOTAL COMMON STOCKS (Cost $37,550,264) 22 NT Emerging Markets Shares Value Market Sector Diversification Temporary Cash Investments  3.8% (as a % of net assets) Financials 19.8% JPMorgan U.S. Treasury Plus Money Market Fund Information Technology 18.0% Agency Shares 79,521 $79,521 Materials 14.4% Repurchase Agreement, Bank of America Energy 10.4% Securities, LLC, (collateralized by various Consumer Discretionary 9.4% U.S. Treasury obligations, 4.125%-4.50%, Telecommunication Services 6.9% 5/15/15-11/15/15, valued at $2,245,897), in a joint trading account at 0.12%, Consumer Staples 6.4% dated 11/30/09, due 12/1/09 Industrials 3.8% (Delivery value $2,200,007) 2,200,000 Health Care 2.1% TOTAL TEMPORARY Utilities 1.1% CASH INVESTMENTS Cash and Equivalents* 7.7% (Cost $2,279,521) TOTAL INVESTMENT *Includes temporary cash investments and other assets and liabilities. SECURITIES  96.1% (Cost $39,829,785) OTHER ASSETS Notes to Schedule of Investments AND LIABILITIES  3.9% ADR American Depositary Receipt TOTAL NET ASSETS  100.0% GDR Global Depositary Receipt OJSC Open Joint Stock Company (1) Non-income producing. Geographic classifications and market sector diversification are unaudited. See Notes to Financial Statements. 23 Statement of Assets and Liabilities NOVEMBER 30, 2009 NT International NT Emerging Growth Markets Assets Investment securities, at value (cost of $130,413,576 and $39,829,785, respectively) $162,839,435 $57,976,779 Foreign currency holdings, at value (cost of $13,339 and $658, respectively) 13,347 661 Receivable for investments sold 698,842 2,390,136 Receivable for capital shares sold 334,214 124,819 Dividends and interest receivable 365,787 49,354 Other assets 3,739 1,224 164,255,364 60,542,973 Liabilities Disbursements in excess of demand deposit cash 3,398  Payable for investments purchased 574,210  Accrued management fees 152,423 74,026 Accrued foreign taxes 49,044 158,402 779,075 232,428 Net Assets $163,476,289 $60,310,545 Institutional Class Capital Shares, $0.01 Par Value Authorized 100,000,000 100,000,000 Outstanding 18,987,155 6,803,329 Net Asset Value Per Share $8.61 $8.86 Net Assets Consist of: Capital (par value and paid-in surplus) $152,081,620 $51,718,100 Undistributed net investment income 2,058,184 92,099 Accumulated net realized loss on investment and foreign currency transactions (23,059,312) (9,487,294) Net unrealized appreciation on investments and translation of assets and liabilities in foreign currencies 32,395,797 17,987,640 $163,476,289 $60,310,545 See Notes to Financial Statements. 24 Statement of Operations YEAR ENDED NOVEMBER 30, 2009 NT International NT Emerging Growth Markets Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $275,583 and $71,688, respectively) $3,051,983 $820,581 Interest 1,795 799 3,053,778 821,380 Expenses: Management fees 1,384,471 665,386 Directors fees and expenses 4,123 1,487 Other expenses 830 177 1,389,424 667,050 Net investment income (loss) 1,664,354 154,330 Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $16,492 and $3,291, respectively) (10,809,257) (947,619) Foreign currency transactions 908,925 (1,053,954) (9,900,332) (2,001,573) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $49,044 and $158,402, respectively) 36,319,140 21,439,893 Translation of assets and liabilities in foreign currencies 12,917,588 4,083,203 49,236,728 25,523,096 Net realized and unrealized gain (loss) 39,336,396 23,521,523 Net Increase (Decrease) in Net Assets Resulting from Operations $41,000,750 $23,675,853 See Notes to Financial Statements. 25 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2008 NT International Growth NT Emerging Markets Increase (Decrease) in Net Assets Operations Net investment income (loss) $1,664,354 $1,057,236 $154,330 $281,229 Net realized gain (loss) (9,900,332) (12,540,805) (2,001,573) (7,576,355) Change in net unrealized appreciation (depreciation) 49,236,728 (29,526,599) 25,523,096 (14,838,418) Net increase (decrease) in net assets resulting from operations 41,000,750 (41,010,168) 23,675,853 (22,133,544) Distributions to Shareholders From net investment income (1,011,101) (585,193) (152,834) (292,689) From net realized gains  (1,418,391)  (3,880,783) Decrease in net assets from distributions (1,011,101) (2,003,584) (152,834) (4,173,472) Capital Share Transactions Proceeds from shares sold 97,265,914 47,294,600 32,244,736 25,420,763 Payments for shares redeemed (29,638,929) (16,124,105) (16,171,865) (6,777,463) Net increase (decrease) in net assets from capital share transactions 67,626,985 31,170,495 16,072,871 18,643,300 Net increase (decrease) in net assets 107,616,634 (11,843,257) 39,595,890 (7,663,716) Net Assets Beginning of period 55,859,655 67,702,912 20,714,655 28,378,371 End of period $163,476,289 $55,859,655 $60,310,545 $20,714,655 Undistributed net investment income $2,058,184 $1,000,779 $92,099 $143,450 Transactions in Shares of the Funds Sold 14,216,297 4,992,480 5,177,295 2,804,035 Redeemed (4,111,431) (1,433,404) (2,421,624) (508,834) Net increase (decrease) in shares of the funds 10,104,866 3,559,076 2,755,671 2,295,201 See Notes to Financial Statements. 26 Notes to Financial Statements NOVEMBER 30, 2009 1. Organization and Summary of Significant Accounting Policies Organization  American Century World Mutual Funds, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. NT International Growth Fund (NT International Growth) and NT Emerging Markets Fund (NT Emerging Markets) (collectively, the funds) are two funds in a series issued by the corporation. The funds are diversified under the 1940 Act. The funds investment objective is to seek capital growth. The funds pursue this objective by investing primarily in equity securities of foreign companies. NT International Growth primarily invests in companies located in at least three developed countries (excluding United States). NT Emerging Markets invests at least 80% of its assets in securities of issuers in emerging market countries. The funds are not permitted to invest in any securities issued by companies assigned by the Global Industry Classification Standard to the tobacco industry. The following is a summary of the funds significant accounting policies. Security Valuations  Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a funds net asset value. Certain other circumstances may cause the funds to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The funds record the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income  Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Exchange Traded Funds  The funds may invest in exchange traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although the lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. 27 Foreign Currency Translations  All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The funds may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and certain expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Realized and unrealized gains and losses from foreign currency translations arise from changes in currency exchange rates. Net realized and unrealized foreign currency exchange gains or losses occurring during the holding period of investment securities are a component of net realized gain (loss) on foreign currency transactions and net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. Certain countries may impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The funds record the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements  The funds may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. Each repurchase agreement is recorded at cost. Each fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable each fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to each fund under each repurchase agreement. Joint Trading Account  Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, each fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. All tax years for the funds remain subject to examination by tax authorities. Additionally, non-U.S. tax returns filed by the funds due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for 7 years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Interest and penalties associated with any federal or state income tax obligations, if any, are recorded as interest expense. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The funds may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications  Under the corporations organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 28 Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  Management has evaluated events or transactions that may have occurred since November 30, 2009, that would merit recognition or disclosure in the financial statements. This evaluation was completed through January 27, 2010, the date the financial statements were available to be issued. 2. Fees and Transactions with Related Parties Management Fees  The corporation has entered into a Management Agreement with American Century Global Investment Management, Inc. (ACGIM) (the investment advisor), under which ACGIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee). The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees) and extraordinary expenses, will be paid by ACGIM. The fee is computed and accrued daily based on the daily net assets of each fund and paid monthly in arrears. For funds with a stepped fee schedule, the rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account each funds assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The strategy assets of NT International Growth and NT Emerging Markets include the assets of International Growth Fund and Emerging Markets Fund, respectively, two funds in a series issued by the corporation. The annual management fee schedule for NT International Growth ranges from 0.90% to 1.30%. The annual management fee schedule for NT Emerging Markets ranges from 1.05% to 1.65%. The effective annual management fee for NT International Growth and NT Emerging Markets for the year ended November 30, 2009 was 1.18% and 1.57%, respectively. ACGIM has entered into a Subadvisory Agreement with ACIM (the subadvisor) on behalf of the funds. The subadvisor makes investment decisions for the cash portion of the funds in accordance with the funds investment objectives, policies and restrictions under the supervision of ACGIM and the Board of Directors. ACGIM pays all costs associated with retaining ACIM as the subadvisor of the funds. Acquired Fund Fees and Expenses  The funds may invest in mutual funds, exchange traded funds, and business development companies (the acquired funds). Each fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of each funds assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties  Certain officers and directors of the corporation are also officers and/or directors, and as a group, controlling stockholders of American Century Companies, Inc. (ACC), the parent of the corporations investment advisor, ACGIM, the corporations subadvisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporations transfer agent, American Century Services, LLC. The funds are wholly owned, in aggregate, by various funds in a series issued by American Century Asset Allocation Portfolios, Inc. (ACAAP). ACAAP does not invest in the funds for the purpose of exercising management or control. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS) and a securities lending agreement with JPMorgan Chase Bank (JPMCB). JPMCB is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 29 3. Investment Transactions Investment transactions, excluding short-term investments, for the year ended November 30, 2009, were as follows: NT International Growth NT Emerging Markets Purchases $216,745,284 $75,708,414 Sales $150,213,220 $63,832,470 4. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of actual quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of November 30, 2009: Level 1 Level 2 Level 3 NT International Growth Investment Securities Foreign Common Stocks $11,909,522 $149,251,436  Temporary Cash Investments 78,477 1,600,000  Total Value of Investment Securities $11,987,999 $150,851,436  NT Emerging Markets Investment Securities Foreign Common Stocks $8,932,917 $46,764,341  Temporary Cash Investments 79,521 2,200,000  Total Value of Investment Securities $9,012,438 $48,964,341  30 5. Bank Line of Credit The funds, along with certain other funds in the American Century Investments family of funds, had a $500,000,000 unsecured bank line of credit agreement with Bank of America, N.A. The line expired December 10, 2008, and was not renewed. The agreement allowed the funds to borrow money for temporary or emergency purposes to fund shareholder redemptions. Borrowings under the agreement were subject to interest at the Federal Funds rate plus 0.40%. The funds did not borrow from the line during the year ended November 30, 2009. 6. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Directors. During the year ended November 30, 2009, the funds did not utilize the program. 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 8. Federal Tax Information On December 15, 2009, NT International Growth declared and paid a $0.1134 per-share distribution from net investment income to Institutional Class shareholders of record on December 14, 2009. The tax character of distributions paid during the years ended November 30, 2009 and November 30, 2008 were as follows: NT International Growth NT Emerging Markets Distributions Paid From Ordinary income $1,011,101 $1,139,053 $152,834 $2,352,219 Long-term capital gains  $864,531  $1,821,253 The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 31 As of November 30, 2009, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: NT International NT Emerging Growth Markets Federal tax cost of investments $133,885,781 $41,018,630 Gross tax appreciation of investments $29,647,884 $17,190,546 Gross tax depreciation of investments (694,230) (232,397) Net tax appreciation (depreciation) of investments $28,953,654 $16,958,149 Net tax appreciation (depreciation) on translation of assets and liabilities in foreign currencies $(31,172) $(159,426) Net tax appreciation (depreciation) $28,922,482 $16,798,723 Undistributed ordinary income $2,269,242 $94,186 Accumulated capital losses $(19,721,852) $(8,255,031) Capital loss deferrals $(72,856) $(43,417) Currency loss deferrals $(2,347) $(2,016) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and on investments in passive foreign investment companies. The accumulated capital losses listed above represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: NT International Growth $(6,493,006) $(13,228,846) NT Emerging Markets $(3,705,184) $(4,549,847) The capital and currency loss deferrals listed above represent net capital and foreign currency losses incurred in the one-month period ended November 30, 2009. The funds have elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 9. Recently Issued Accounting Standards In March 2008, the Financial Accounting Standards Board (FASB) issued Accounting Standards Codification (ASC) Section 815-10 (formerly Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities an amendment of FASB Statement No. 133). ASC Section 815-10 is effective for interim periods beginning after November 15, 2008 and has been adopted by the funds. ASC Section 815-10 amends and expands disclosures about derivative instruments and hedging activities. ASC Section 815-10 requires qualitative disclosures about the objectives and strategies of derivative instruments, quantitative disclosures about the fair value amounts of and gains and losses on derivative instruments, and disclosures of credit-risk-related contingent features in hedging activities. 32 10. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The funds hereby designate up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2009. For corporate taxpayers, the funds hereby designate the following ordinary income distributions, or up to the maximum amount allowable, as qualified for the corporate dividends received deduction for the fiscal year ended November 30, 2009. NT International Growth NT Emerging Markets $14,969  33 Financial Highlights NT International Growth For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $6.29 $12.72 $10.34 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.10 0.16 0.12 0.03 Net Realized and Unrealized Gain (Loss) 2.33 (6.18) 2.29 0.31 Total From Investment Operations 2.43 (6.02) 2.41 0.34 Distributions From Net Investment Income (0.11) (0.12) (0.03)  From Net Realized Gains  (0.29)   Total Distributions (0.11) (0.41) (0.03)  Net Asset Value, End of Period $8.61 $6.29 $12.72 $10.34 Total Return 39.09% (48.82)% 23.40% 3.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.18% 1.12% 1.07% 1.07% Ratio of Net Investment Income (Loss) to Average Net Assets 1.41% 1.62% 1.15% 0.59% Portfolio Turnover Rate 132% 119% 104% 65% Net Assets, End of Period (in thousands) $163,476 $55,860 $67,703 $46,380 (1) May 12, 2006 (fund inception) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (4) Annualized See Notes to Financial Statements. 34 NT Emerging Markets For a Share Outstanding Throughout the Years Ended November 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $5.12 $16.19 $11.01 $10.00 Income From Investment Operations Net Investment Income (Loss) 0.02 0.11 0.15 0.07 Net Realized and Unrealized Gain (Loss) 3.74 (8.52) 5.12 0.94 Total From Investment Operations 3.76 (8.41) 5.27 1.01 Distributions From Net Investment Income (0.02) (0.20) (0.09)  From Net Realized Gains  (2.46)   Total Distributions (0.02) (2.66) (0.09)  Net Asset Value, End of Period $8.86 $5.12 $16.19 $11.01 Total Return 73.87% (61.75)% 48.22% 10.10% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.57% 1.52% 1.46% 1.60% Ratio of Net Investment Income (Loss) to Average Net Assets 0.36% 1.17% 1.12% 1.68% Portfolio Turnover Rate 158% 157% 113% 59% Net Assets, End of Period (in thousands) $60,311 $20,715 $28,378 $19,844 (1) May 12, 2006 (fund inception) through November 30, 2006. (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. (4) Annualized See Notes to Financial Statements. 35 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century World Mutual Funds, Inc.: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of NT International Growth Fund and NT Emerging Markets Fund, two of the funds constituting American Century World Mutual Funds, Inc. (the Corporation), as of November 30, 2009, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended and for the period May 12, 2006 (inception of the funds) through November 30, 2006. These financial statements and financial highlights are the responsibility of the Corporations management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporations internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2009, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the respective financial positions of NT International Growth Fund and NT Emerging Markets Fund of American Century World Mutual Funds, Inc., as of November 30, 2009, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the three years in the period then ended and for the period May 12, 2006 through November 30, 2006, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 27, 2010 36 Management The individuals listed below serve as directors or officers of the funds. Each director serves until his or her successor is duly elected and qualified or until he or she retires. Mandatory retirement age for independent directors is 72. However, the mandatory retirement age of any director may be extended with the approval of the remaining independent directors. Those listed as interested directors are interested primarily by virtue of their engagement as directors and/or officers of, or ownership interest in, American Century Companies, Inc. (ACC) or its wholly owned, direct or indirect, subsidiaries, including the funds investment advisor, American Century Global Investment Management, Inc. (ACGIM) or American Century Investment Management, Inc. (ACIM); the funds principal underwriter, American Century Investment Services, Inc. (ACIS); and the funds transfer agent, American Century Services, LLC (ACS). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACGIM, ACIM, ACIS and ACS. The directors serve in this capacity for seven registered investment companies in the American Century Investments family of funds. All persons named as officers of the funds also serve in similar capacities for the other 14 registered investment companies in the American Century Investments family of funds advised by ACGIM or ACIM, unless otherwise noted. Only officers with policy-making functions are listed. No officer is compensated for his or her service as an officer of the funds. The listed officers are interested persons of the funds and are appointed or re-appointed on an annual basis. Interested Director Jonathan S. Thomas, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) and President (since 2007) Principal Occupation(s) During Past 5 Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: President, Chief Executive Officer and Director, ACS; Executive Vice President, ACIM and ACGIM; Director, ACIM, ACGIM, ACIS and other ACC subsidiaries. Managing Director, Morgan Stanley (March 2000 to November 2005) Number of Portfolios in Fund Complex Overseen by Director: Other Directorships Held by Director: None Independent Directors Thomas A. Brown, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1980) Principal Occupation(s) During Past 5 Years: Managing Member, Associated Investments, LLC (real estate investment company); Managing Member, Brown Cascade Properties, LLC (real estate investment company); Retired, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None 37 Andrea C. Hall, Ph.D., 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1997) Principal Occupation(s) During Past 5 Years: Retired, Advisor to the President, Midwest Research Institute (not-for-profit, contract research organization) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None James A. Olson, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2007) Principal Occupation(s) During Past 5 Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Saia, Inc.; Entertainment Properties Trust Donald H. Pratt, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1995) and Chairman of the Board (since 2005) Principal Occupation(s) During Past 5 Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company); Retired Chairman of the Board, Butler Manufacturing Company (metal buildings producer) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None Gale E. Sayers, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2000) Principal Occupation(s) During Past 5 Years: President, Chief Executive Officer and Founder, Sayers40, Inc. (technology products and services provider) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: None M. Jeannine Strandjord, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 1994) Principal Occupation(s) During Past 5 Years: Retired, formerly Senior Vice President, Sprint Corporation (telecommunications company) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: DST Systems, Inc.; Euronet Worldwide, Inc.; Charming Shoppes, Inc. John R. Whitten, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Director (since 2008) Principal Occupation(s) During Past 5 Years: Project Consultant, Celanese Corp. (industrial chemical company) (September 2004 to January 2005) Number of Portfolios in Fund Complex Overseen by Director: 63 Other Directorships Held by Director: Rudolph Technologies, Inc. 38 Officers Barry Fink, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Executive Vice President (since 2007) Principal Occupation(s) During Past 5 Years: Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Director, ACC, ACS, ACIS and other ACC subsidiaries Maryanne Roepke, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Chief Compliance Officer (since 2006) and Senior Vice President (since 2000) Principal Occupation(s) During Past 5 Years: Chief Compliance Officer, ACIM, ACGIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century Investments funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: General Counsel (since 2007) and Senior Vice President (since 2006) Principal Occupation(s) During Past 5 Years: Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present); General Counsel, ACC (March 2007 to present). Also serves as: General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM, ACGIM and ACS Robert Leach, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President, Treasurer and Chief Financial Officer (all since 2006) Principal Occupation(s) During Past 5 Years: Vice President, ACS (February 2000 to present); and Controller, various American Century Investments funds (1997 to September 2006) David H. Reinmiller, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Vice President (since September 2000) Principal Occupation(s) During Past 5 Years: Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century Investments funds, ACIM and ACGIM (January 2001 to February 2005). Also serves as: Associate General Counsel, ACIM, ACGIM, ACS, ACIS and other ACC subsidiaries; and Vice President, ACIM, ACGIM and ACS Ward Stauffer, 4500 Main Street, Kansas City, MO 64111 Year of Birth: Position(s) Held with Funds: Secretary (since February 2005) Principal Occupation(s) During Past 5 Years: Attorney, ACC (June 2003 to present) The SAI has additional information about the funds directors and is available without charge, upon request, by calling 1-800-345-2021. 39 Approval of Management Agreements Under Section 15(c) of the Investment Company Act, contracts for investment advisory services (including subadvisory services) are required to be reviewed, evaluated and approved by a majority of a funds independent directors or trustees (the Directors) each year. At American Century Investments, this process is referred to as the 15(c) Process. As a part of this process, the board reviews fund performance, shareholder services, audit and compliance information, and a variety of other reports from the advisor concerning fund operations. In addition to this annual review, the board of directors oversees and evaluates on a continuous basis at its quarterly meetings the nature and quality of significant services performed by the advisor and the subadvisor, fund performance, audit and compliance information, and a variety of other reports relating to fund operations. The board, or committees of the board, also holds special meetings as needed. Under a Securities and Exchange Commission rule, each fund is required to disclose in its annual or semiannual report, as appropriate, the material factors and conclusions that formed the basis for the boards approval or renewal of any advisory agreements within the funds most recently completed fiscal half-year period. Annual Contract Review Process As part of the annual 15(c) Process undertaken during the most recent fiscal half-year period, the Directors reviewed extensive data and information compiled by the advisor and certain independent providers of evaluative data (the 15(c) Providers) concerning NT International Growth and NT Emerging Markets (the Funds) and the services provided to the Funds under the management and subadvisory agreements. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of both the advisor and the subadvisor;  data comparing the cost of owning the Funds to the cost of owning a similar fund;  data comparing the Funds performance to appropriate benchmarks and/ or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the advisor and the overall profitability of the advisor; 40  data comparing services provided and charges to other investment management clients of the advisor; and  consideration of collateral benefits derived by the advisor from the manage -ment of the Funds and any potential economies of scale relating thereto. In keeping with its practice, the Funds board of directors held two in-person meetings and one telephonic meeting to review and discuss the information provided. The board also had the benefit of the advice of its independent counsel throughout the period. Factors Considered The Directors considered all of the information provided by the advisor, the 15(c) Providers, and the boards independent counsel, and evaluated such information for each fund for which the board has responsibility. In connection with their review of the Funds, the Directors did not identify any single factor as being all-important or controlling, and each Director may have attributed different levels of importance to different factors. In deciding to renew the management and subadvisory agreements under the terms ultimately determined by the board to be appropriate, the Directors decision was based on the following factors. Nature, Extent and Quality of Services  Generally. Under the management agreement, the advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The board noted that under the management agreement, the advisor provides or arranges at its own expense a wide variety of services including:  Fund construction and design  portfolio security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confir mations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 41 The Directors noted that many of the services provided by the advisor have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry and the changing regulatory environment. They discussed with the advisor the challenges presented by these changes and the impact on the Funds. The directors specifically noted that with respect to the Funds, the advisor had retained the subad-visor to provide the day-to-day cash management services. In performing their evaluation, the Directors considered information received in connection with the annual review, as well as information provided on an ongoing basis at their regularly scheduled board and committee meetings. Investment Management Services. The nature of the investment management services provided to the Funds is quite complex and allows Fund shareholders access to professional money management, instant diversification of their investments, and liquidity. In evaluating investment performance, the board expects the advisor and subadvisor to manage the Funds in accordance with its investment objectives and approved strategies. Further, the Directors recognize that the advisor and subadvisor have an obligation to monitor trading activities, and in particular to seek the best execution of fund trades, and to evaluate the use of and payment for research. In providing these services, the advisor and subadvisor utilize teams of investment professionals (portfolio managers, analysts, research assistants, and securities traders) who require extensive information technology, research, training, compliance and other systems to conduct their business. At each quarterly meeting the Directors review investment performance information for the Funds, together with comparative information for appropriate benchmarks and/or peer groups of funds managed similarly to the Funds. The Directors also review detailed performance information during the 15(c) Process comparing each Funds performance with that of similar funds not managed by the advisor. If performance concerns are identified, the Directors discuss with the advisor the reasons for such results (e.g., market conditions, security selection) and any efforts being undertaken to improve performance. NT International Growths performance for both the one- and three-year periods was above the median for its peer group. NT Emerging Markets performance was above the median for its peer group for the three-year period and below the median for the one-year period. Shareholder and Other Services. The advisor provides the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Directors review reports and evaluations of such services at their regular quarterly meetings, including the annual meeting concerning contract review, and reports to the board. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the advisor. 42 Costs of Services Provided and Profitability. The advisor provides detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Directors have reviewed with the advisor the methodology used to prepare this financial information. This financial information regarding the advisor is considered in order to evaluate the advisors financial condition, its ability to continue to provide services under the management agreement, and the reasonableness of the current management fee. The board concluded that the advisors profits were reasonable in light of the services provided to the Funds. The board did not consider the profitability of the subadvisor because the subadvisor is paid from the unified fee of the advisor as a result of arms length negotiations. Ethics. The Directors generally consider the advisors commitment to providing quality services to shareholders and to conducting its business ethically. They noted that the advisors practices generally meet or exceed industry best practices. With respect to the subadvisor, as part of its oversight responsibilities, the board approves the subadvisors code of ethics and any changes thereto. Further, through the advisors compliance group, the board stays abreast of any violations of the subadvisors code. Economies of Scale. The Directors review information provided by the advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Directors concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Directors seek to evaluate economies of scale by reviewing other information, such as year-over-year profitability of the advisor generally, the profitability of its management of the Funds specifically, the expenses incurred by the advisor in providing various functions to the Funds, and the fees of competitive funds not managed by the advisor. The Directors believe the advisor is appropriately sharing economies of scale through its competitive fee structure, fee breakpoints as each Fund increases in size, and through reinvestment in its business to provide shareholders additional content and services. Comparison to Other Funds Fees. The Funds pay the advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of each Funds independent directors (including their independent legal counsel). The Directors specifically noted that the subadvisory fees paid to the subadvisor under the subadvisory agreement were subject to arms length negotiation between the advisor and the subadvisor and are paid by the advisor out of its unified fee. 43 Under the unified fee structure, the advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, record-keeping, marketing and shareholder services, or arranging and supervising third parties to provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and Rule 12b-1 distribution fees, all other components of the total fees charged by these other funds may be increased without shareholder approval. The board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Directors analysis of fee levels involves reviewing certain evaluative data compiled by a 15(c) Provider comparing each Funds unified fee to the total expense ratio of other funds in the Funds peer group and performing a regression analysis to evaluate the effect of fee breakpoints as assets under management increase. The unified fees charged to shareholders of each of the Funds were above the median of the total expense ratios of their respective peer groups. In addition, the Directors also reviewed updated fee level data provided by the advisor, but recognized that comparative data was particularly difficult to evaluate given the significant market developments during the past year. The board concluded that the management fee paid by each Fund to the advisor was reasonable in light of the services provided to the Funds. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Directors also requested and received information from the advisor concerning the nature of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Directors analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral Benefits Derived by the Advisor. The Directors considered the existence of collateral benefits the advisor may receive as a result of its relationship with the Funds. They concluded that the advisors primary business is managing mutual funds and it generally does not use fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Directors noted that the advisor receives proprietary research from broker-dealers that execute fund portfolio transactions and concluded that this research is likely to benefit fund shareholders. The Directors also determined that the advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Directors concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. 44 Conclusions of the Directors As a result of this process, the board, including all of the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor concluded that the investment management agreement between each Fund and the advisor is fair and reasonable in light of the services provided and should be renewed. Additionally, the board, including all the independent directors, in the absence of particular circumstances and assisted by the advice of legal counsel that is independent of the advisor, taking into account all of the factors discussed above and the information provided by the advisor, concluded that the subadvisory agreement between the advisor and the subadvisor, on behalf of each Fund, is fair and reasonable in light of the services provided and should be renewed. 45 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Global Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 46 Index Definitions The following indices are used to illustrate investment market, sector, or style performance or to serve as fund performance comparisons. They are not investment products available for purchase. Morgan Stanley Capital International (MSCI) has developed several indices that measure the performance of foreign stock markets. The MSCI EAFE (Europe, Australasia, Far East) Index is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Growth Index is a capitalization-weighted index that monitors the performance of growth stocks from Europe, Australasia, and the Far East. The MSCI EAFE Value Index is a capitalization-weighted index that monitors the performance of value stocks from Europe, Australasia, and the Far East. The MSCI EM (Emerging Markets) Index represents the performance of stocks in global emerging market countries. The MSCI EM Growth Index represents the performance of growth stocks in global emerging market countries. The MSCI Europe Index is designed to measure equity market performance in Europe. The MSCI Japan Index is designed to measure equity market performance in Japan. The MSCI World Free Index represents the performance of stocks in developed countries (including the United States) that are available for purchase by global investors. 47 Notes 48 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century World Mutual Funds, Inc. Investment Advisor: American Century Global Investment Management, Inc. New York, New York This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-67329N ITEM 2. CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrants principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrants Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. (a)(1) The registrants board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a)(2) James A. Olson, Thomas A. Brown and Gale E. Sayers are the registrants designated audit committee financial experts. They are independent as defined in Item 3 of Form N-CSR. (a)(3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrants annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2008: $239,403 FY 2009: $204,457 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrants financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2008: $0 FY 2009: $0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrants investment adviser and its affiliates): FY 2008: $0 FY 2009: $0 (c) Tax Fees. The aggregate fees billed in each of the last two fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were as follows: For services rendered to the registrant: FY 2008: $0 FY 2009: $0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrants investment adviser and its affiliates): FY 2008: $0 FY 2009: $0 (d) All Other Fees. The aggregate fees billed in each of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in paragraphs (a) through (c) of this Item were as follows: For services rendered to the registrant: FY 2008: $0 FY 2009: $0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrants investment adviser and its affiliates): FY 2008: $0 FY 2009: $0 (e)(1) In accordance with paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X, before the accountant is engaged by the registrant to render audit or non-audit services, the engagement is approved by the registrants audit committee. Pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, the registrants audit committee also pre-approves its accountants engagements for non-audit services with the registrants investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides ongoing services to the registrant, if the engagement relates directly to the operations and financial reporting of the registrant. (e)(2) All services described in each of paragraphs (b) through (d) of this Item were pre-approved before the engagement by the registrants audit committee pursuant to paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X. Consequently, none of such services were required to be approved by the audit committee pursuant to paragraph (c)(7)(i)(C). (f) The percentage of hours expended on the principal accountants engagement to audit the registrants financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountants full-time, permanent employees was less than 50%. (g) The aggregate non-audit fees billed by the registrants accountant for services rendered to the registrant, and rendered to the registrants investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant for each of the last two fiscal years of the registrant were as follows: FY 2008: $93,552 FY 2009: $55,065 (h) The registrants investment adviser and accountant have notified the registrants audit committee of all non-audit services that were rendered by the registrants accountant to the registrants investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides services to the registrant, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. The notification provided to the registrants audit committee included sufficient details regarding such services to allow the registrants audit committee to consider the continuing independence of its principal accountant. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Registrants Code of Ethics for Senior Financial Officers, which is the subject of the disclosure required by Item 2 of Form N-CSR, was filed as Exhibit 12(a)(1) to American Century Asset Allocation Portfolios, Inc.s Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005. (a)(2) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century World Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 29, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 29, 2010
